Exhibit 10.2

Execution Version

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of August 13, 2014 by and among

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, a Delaware corporation (the “Lead
Borrower”),

the Borrowers party hereto (together with the Lead Borrower, the “Borrowers”),

the Facility Guarantors party hereto (the “Facility Guarantors”, and together
with the Borrowers, individually, a “Loan Party”, and collectively, the “Loan
Parties”),

the Lenders party hereto, and

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the
Collateral Agent, among others, have entered into a certain Second Amended and
Restated Credit Agreement dated as of September 2, 2011 (the “Credit
Agreement”); and

WHEREAS, the Lead Borrower has (i) informed the Administrative Agent that it
intends to (A) increase the amount of the Term Loan Financing Facility to
$1,200,000,000, (B) use a portion of the proceeds of such Term Loan Financing
Facility, together with proceeds of the Loans in an amount equal to
approximately $217,000,000, to refinance the existing Term Loan Financing
Facility, the Senior Notes and the existing 9.00% notes of Holdings due 2018,
and (C) make a follow-on equity offering, the proceeds of which shall be
distributed to the Sponsor, (ii) requested that the Lenders agree to increase
the amount of the Term Loan Financing Facility permitted by the Credit Agreement
and the repayment in full of the Senior Notes, and (iii) requested certain other
modifications to the Credit Agreement, including, without limitation, an
extension of the Maturity Date; and

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the
Collateral Agent have agreed to amend the Credit Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms and Conditions of Credit Agreement. All of the terms
and conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference. All capitalized terms not otherwise defined herein shall have the
same meaning as in the Credit Agreement, as applicable.



--------------------------------------------------------------------------------

2. Representations and Warranties. Each Credit Party hereby represents and
warrants that after giving effect to this Amendment, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document, and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true and correct in all material respects (except
in the case of any representation and warranty qualified by “materiality” or
“Material Adverse Effect”, which is true and correct in all respects) as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except in the case of any representation and warranty
qualified by “materiality” or “Material Adverse Effect”, which is true and
correct in all respects) as of such earlier date.

 

3. Ratification of Loan Documents. The Credit Agreement, as hereby amended, and
all other Loan Documents, are hereby ratified and re-affirmed in all respects
and shall continue in full force and effect.

 

4. Amendment to Credit Agreement.

 

  a. Composite Credit Agreement. The Credit Agreement is hereby amended in its
entirety to reflect the modifications identified in the document annexed hereto
as Annex A.

 

  b. Exhibit H. Exhibit H (Compliance Certificate) to the Credit Agreement is
hereby deleted in its entirety and the Exhibit H attached hereto is substituted
in its stead.

 

  c. Schedule 1.1. Schedule 1.1 (Lenders and Commitments) to the Credit
Agreement is hereby deleted in its entirety and the Schedule 1.1 attached hereto
is substituted in its stead.

 

  d. Schedules to Credit Agreement. On or before the date that is thirty
(30) days following the First Amendment Effective Date (as such time period may
be extended by the Administrative Agent in its reasonable discretion), the Loan
Parties shall provide updated Schedules to the Credit Agreement (other than with
respect to Schedule 1.1), together with a certification reaffirming the
representations and warranties set forth in the Credit Agreement which
specifically refer to any such Schedule.

 

5. Conditions to Effectiveness. This Amendment shall not be effective (the
“First Amendment Effective Date”) until each of the following conditions
precedent has been fulfilled to the reasonable satisfaction of the
Administrative Agent:

 

  a. This Amendment shall have been duly executed and delivered by the Loan
Parties and the Lenders.

 

  b. All action on the part of the Loan Parties necessary for the valid
execution, delivery and performance by the Loan Parties of this Amendment shall
have been duly and effectively taken. The Lenders shall have received such
customary corporate resolutions, certificates and other customary corporate
documents as the Administrative Agent shall reasonably request.



--------------------------------------------------------------------------------

  c. The Lenders shall have received customary opinions of counsel to the Loan
Parties.

 

  d. After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

 

  e. After giving effect to this Amendment, Availability shall be not less than
$100,000,000.

 

  f. No event shall have occurred after February 1, 2014 that could reasonably
be expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

  g. The Administrative Agent shall have received updated financial projections
for the five years following the First Amendment Effective Date, on an annual
basis and including a monthly Availability model for the first twelve months
following the First Amendment Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent.

 

  h. The Loan Parties shall have paid to the Administrative Agent the fees set
forth in that certain supplemental fee letter dated as of August 3, 2014 among
the Loan Parties, Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”),
and the Administrative Agent, and shall have reimbursed the Administrative Agent
and MLPFS for all reasonable and documented out-of-pocket costs and expenses,
including, reasonable and documented attorneys’ fees of one counsel, in
connection with or relating to this Amendment.

 

6. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

 

7. Multiple Counterparts; Effectiveness. This Amendment may be executed in
multiple counterparts, each of which shall constitute an original and together
which shall constitute but one and the same instrument. Delivery of any executed
counterpart of a signature page of this Amendment by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT WITHOUT GIVING EFFECT TO OTHER
CONFLICTS OF LAWS PRINCIPLES THEREOF.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Lead Borrower By:   /s/ Robert
La Penta, Jr.   Vice President and Treasurer THE ENTITIES LISTED ON SCHEDULE I
HERETO, as Borrowers By:   /s/ Robert La Penta, Jr.   Vice President and
Treasurer THE ENTITIES LISTED ON SCHEDULE II HERETO, as Facility Guarantors By:
  /s/ Robert La Penta, Jr.   Vice President and Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and as a Lender
By:   /s/ Roger Malouf   Director WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender By:   /s/ Robert C. Chakarian   Vice President JPMORGAN CHASE BANK, N.A.,
as a Lender By:   /s/ Jennifer Heard   Authorized Officer SUNTRUST BANK, as a
Lender By:   /s/ Ryan Jones   Vice President US BANK, NATIONAL ASSOCIATION, as a
Lender By:   /s/ Nicole C. Manies   Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Lender By:   /s/ Biana Sidanova   Commercial Banking Officer
RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens, N.A., as a Lender By:
  /s/ Michael Ganann   Senior Vice President TD BANK, N.A., as a Lender By:  
/s/ Jeffrey Saperstein   Vice President



--------------------------------------------------------------------------------

Annex A

Second Amended and Restated Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 2, 2011

As amended August 13, 2014

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

as Lead Borrower

for

THE BORROWERS NAMED HEREIN

THE FACILITY GUARANTORS PARTY HERETO

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

WELLS FARGO CAPITAL FINANCE, LLC

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

SUNTRUST BANK

U.S. BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

THE LENDERS

NAMED HEREIN

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO CAPITAL FINANCE, LLC

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

     2   

SECTION 1.01

 

Definitions.

     2   

SECTION 1.02

 

Terms Generally.

     66   

SECTION 1.03

 

Accounting Terms.

     67   

SECTION 1.04

 

Rounding.

     68   

SECTION 1.05

 

Times of Day.

     68   

SECTION 1.06

 

Letter of Credit Amounts.

     68   

SECTION 1.07

 

Certifications.

     68   

SECTION 1.08

 

Timing of Payment or Performance.

     68   

SECTION 1.09

 

Compliance with Article VI.

     68   

ARTICLE II Amount and Terms of Credit

     69   

SECTION 2.01

 

Commitment of the Lenders.

     69   

SECTION 2.02

 

Increase in Total Commitments

     69   

SECTION 2.03

 

Reserves; Changes to Reserves.

     71   

SECTION 2.04

 

Making of Revolving Credit Loans.

     71   

SECTION 2.05

 

Overadvances.

     73   

SECTION 2.06

 

Swingline Loans

     73   

SECTION 2.07

 

Notes.

     74   

SECTION 2.08

 

Interest on Revolving Credit Loans.

     74   

SECTION 2.09

 

Conversion and Continuation of Revolving Credit Loans.

     75   

SECTION 2.10

 

Alternate Rate of Interest for Revolving Credit Loans.

     76   

SECTION 2.11

 

Change in Legality.

     76   

SECTION 2.12

 

Default Interest.

     77   

SECTION 2.13

 

Letters of Credit.

     77   

SECTION 2.14

 

Increased Costs.

     82   

SECTION 2.15

 

Termination or Reduction of Commitments.

     83   

SECTION 2.16

 

Optional Prepayment of Revolving Credit Loans; Reimbursement of Lenders.

     83   

SECTION 2.17

 

Mandatory Prepayment; Commitment Termination; Cash Collateral.

     85   

SECTION 2.18

 

Cash Management.

     87   

SECTION 2.19

 

Fees.

     90   

SECTION 2.20

 

Maintenance of Loan Account; Statements of Account.

     91   

SECTION 2.21

 

Payments; Sharing of Setoff.

     91   

SECTION 2.22

 

Settlement Amongst Lenders

     92   

SECTION 2.23

 

Taxes.

     93   

SECTION 2.24

 

Mitigation Obligations; Replacement of Lenders.

     97   

SECTION 2.25

 

Designation of Lead Borrower as Borrowers’ Agent.

     98   

SECTION 2.26

 

Security Interests in Collateral.

     98   

SECTION 2.27

 

Extension of Commitments.

     99   

ARTICLE III Representations and Warranties

     102   

SECTION 3.01

 

Organization; Powers.

     102   

SECTION 3.02

 

Authorization; Enforceability.

     102   

SECTION 3.03

 

Governmental and Other Approvals; No Conflicts.

     103   

SECTION 3.04

 

Financial Condition.

     103   



--------------------------------------------------------------------------------

SECTION 3.05

 

Properties.

     103   

SECTION 3.06

 

Litigation and Environmental Matters.

     104   

SECTION 3.07

 

Compliance with Laws and Agreements.

     105   

SECTION 3.08

 

Investment Company Status.

     105   

SECTION 3.09

 

Taxes.

     105   

SECTION 3.10

 

ERISA.

     106   

SECTION 3.11

 

Disclosure.

     106   

SECTION 3.12

 

Subsidiaries.

     106   

SECTION 3.13

 

Insurance.

     107   

SECTION 3.14

 

Labor Matters.

     107   

SECTION 3.15

 

Security Documents.

     107   

SECTION 3.16

 

Federal Reserve Regulations.

     108   

SECTION 3.17

 

Solvency.

     108   

SECTION 3.18

 

Anti-Corruption Laws and Sanctions.

     109   

ARTICLE IV Conditions

     109   

SECTION 4.01

 

Effective Date.

     109   

SECTION 4.02

 

Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit.

     111    ARTICLE V Affirmative Covenants      112   

SECTION 5.01

 

Financial Statements and Other Information.

     112   

SECTION 5.02

 

Notices of Material Events.

     115   

SECTION 5.03

 

Information Regarding Collateral.

     116   

SECTION 5.04

 

Existence; Conduct of Business.

     117   

SECTION 5.05

 

Payment of Obligations.

     117   

SECTION 5.06

 

Maintenance of Properties.

     117   

SECTION 5.07

 

Insurance.

     117   

SECTION 5.08

 

Books and Records; Inspection and Audit Rights; Appraisals; Accountants.

     118   

SECTION 5.09

 

Physical Inventories.

     120   

SECTION 5.10

 

Compliance with Laws.

     120   

SECTION 5.11

 

Use of Proceeds and Letters of Credit.

     121   

SECTION 5.12

 

Additional Subsidiaries.

     122   

SECTION 5.13

 

Further Assurances.

     122   

SECTION 5.14

 

Designation of Unrestricted Subsidiaries.

     122   

ARTICLE VI Negative Covenants

     124   

SECTION 6.01

 

Indebtedness and Other Obligations.

     124   

SECTION 6.02

 

Liens.

     124   

SECTION 6.03

 

Fundamental Changes

     124   

SECTION 6.04

 

Investments, Revolving Credit Loans, Advances, Guarantees and Acquisitions.

     125   

SECTION 6.05

 

Asset Sales.

     125   

SECTION 6.06

 

Restricted Payments; Certain Payments of Indebtedness.

     125   

SECTION 6.07

 

Transactions with Affiliates.

     128   

SECTION 6.08

 

Restrictive Agreements.

     129   

SECTION 6.09

 

Amendment of Material Documents.

     130   

SECTION 6.10

 

Consolidated Fixed Charge Coverage Ratio.

     130   



--------------------------------------------------------------------------------

SECTION 6.11

 

Fiscal Year.

     130   

ARTICLE VII Events of Default

     130   

SECTION 7.01

 

Events of Default.

     130   

SECTION 7.02

 

Remedies on Default.

     135   

SECTION 7.03

 

Application of Proceeds.

     135   

SECTION 7.04

 

Financial Covenant Cure.

     136   

ARTICLE VIII The Agents

     137   

SECTION 8.01

 

Appointment and Administration by Administrative Agent.

     137   

SECTION 8.02

 

Appointment of Collateral Agent.

     137   

SECTION 8.03

 

Sharing of Excess Payments.

     138   

SECTION 8.04

 

Agreement of Applicable Lenders.

     138   

SECTION 8.05

 

Liability of Agents.

     138   

SECTION 8.06

 

Notice of Default.

     139   

SECTION 8.07

 

Credit Decisions.

     140   

SECTION 8.08

 

Reimbursement and Indemnification.

     140   

SECTION 8.09

 

Rights of Agents.

     141   

SECTION 8.10

 

Notice of Transfer.

     141   

SECTION 8.11

 

Successor Agents.

     141   

SECTION 8.12

 

Relation Among the Lenders.

     142   

SECTION 8.13

 

Reports and Financial Statements.

     142   

SECTION 8.14

 

Agency for Perfection.

     143   

SECTION 8.15

 

Defaulting Lenders.

     143   

SECTION 8.16

 

Collateral Matters.

     146   

SECTION 8.17

 

Co-Syndication Agents, Co-Documentation Agents and Arrangers.

     146   

ARTICLE IX Miscellaneous

     147   

SECTION 9.01

 

Notices.

     147   

SECTION 9.02

 

Waivers; Amendments.

     148   

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver.

     151   

SECTION 9.04

 

Successors and Assigns.

     152   

SECTION 9.05

 

Survival.

     156   

SECTION 9.06

 

Counterparts; Integration; Effectiveness.

     156   

SECTION 9.07

 

Severability.

     157   

SECTION 9.08

 

Right of Setoff.

     157   

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process.

     158   

SECTION 9.10

 

WAIVER OF JURY TRIAL.

     158   

SECTION 9.11

 

Press Releases and Related Matters.

     159   

SECTION 9.12

 

Headings.

     159   

SECTION 9.13

 

Interest Rate Limitation.

     159   

SECTION 9.14

 

Additional Waivers.

     159   

SECTION 9.15

 

Confidentiality.

     162   

SECTION 9.16

 

No Advisory or Fiduciary Responsibility.

     163   

SECTION 9.17

 

Patriot Act.

     163   

SECTION 9.18

 

Foreign Asset Control Regulations.

     164   

SECTION 9.19

 

Intercreditor Agreement.

     164   

SECTION 9.20

 

Florida Tax Provisions.

     164   

SECTION 9.21

 

Existing Credit Agreement Amended and Restated.

     165   

SECTION 9.22

 

Keepwell.

     165   



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:

   Form of Assignment and Acceptance

Exhibit B:

   Form of Customs Broker Agreement

Exhibit C:

   Notice of Borrowing

Exhibit D:

   Form of Revolving Credit Note

Exhibit E:

   Form of Swingline Note

Exhibit F:

   Form of Joinder

Exhibit G:

   Form of Credit Card Notification

Exhibit H:

   Form of Compliance Certificate

Exhibit I:

   Form of Consolidated Fixed Charge Coverage Ratio Calculation

Exhibit J:

   Form of Borrowing Base Certificate

Exhibit K:

   Closing Agenda

Exhibit L:

   Intercreditor Agreement (including the letter agreement executed on February
24, 2011)

Exhibit M-1:

   Form of Tax Status Certificate (Foreign Lenders that are not Partnerships)

Exhibit M-2:

   Form of Tax Status Certificate (Foreign Lenders that are Partnerships)

Exhibit M-3:

   Form of Tax Status Certificate (Foreign Participants that are not
Partnerships)

Exhibit M-4:

   Form of Tax Status Certificate (Foreign Participants that are Partnerships)



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a):

   Lenders and Commitments

Schedule 2.18(b):

   Credit Card Arrangements

Schedule 2.18(c):

   Blocked Accounts

Schedule 3.01:

   Organization Information

Schedule 3.05(a):

   Title Exceptions

Schedule 3.05(b):

   Intellectual Property

Schedule 3.05(c)(i):

   Owned Real Estate

Schedule 3.05(c)(ii):

   Leased Real Estate

Schedule 3.06(a):

   Disclosed Matters

Schedule 3.06(b):

   Environmental Matters

Schedule 3.06(c):

   Superfund Sites

Schedule 3.06(d):

   Real Estate Liens

Schedule 3.12

   Subsidiaries; Joint Ventures

Schedule 3.13

  

Insurance

Schedule 3.14

   Collective Bargaining Agreements

Schedule 6.01

   Existing Indebtedness

Schedule 6.02

   Existing Encumbrances

Schedule 6.04

   Existing Investments

Schedule 6.05

   Asset Sales

Schedule 6.07

   Affiliate Transactions



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 2, 2011, and
amended through August 13, 2014, among:

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (in such capacity, the “Lead
Borrower”), a corporation organized under the laws of the State of Delaware,
with its principal executive offices at 1830 Route 130, Burlington, New Jersey
08016, for itself and as agent for the Borrowers and the Other Borrowers; and

THE BORROWERS AND THE FACILITY GUARANTORS from time to time party hereto; and

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, as administrative
agent (in such capacity, the “Administrative Agent”), and as collateral agent
(in such capacity, the “Collateral Agent”), for its own benefit and the benefit
of the other Secured Parties;

The LENDERS party hereto;

WELLS FARGO CAPITAL FINANCE, LLC and JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agents; and

SUNTRUST BANK and U.S. BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

W I T N E S S E T H:

WHEREAS, the Borrowers and the Facility Guarantors have entered into a Credit
Agreement, dated as of April 13, 2006, as amended and restated by that certain
Amended and Restated Credit Agreement, dated as of January 15, 2010 (as amended
and in effect on and prior to the date hereof, collectively, the “Existing
Credit Agreement”), among such Borrowers and Facility Guarantors, the “Lenders”
as defined therein, Bank of America, N.A. as “Administrative Agent” and
“Collateral Agent”, Wells Fargo Retail Finance, LLC and Regions Bank, as
“Co-Syndication Agents”, J.P. Morgan Securities Inc. and UBS Securities LLC, as
“Co-Documentation Agents”, and General Electric Capital Corporation, U.S. Bank,
National Association and Suntrust Bank, as “Senior Managing Agents”; and

WHEREAS, in accordance with SECTION 9.02 of the Existing Credit Agreement, the
Borrowers, the Facility Guarantors, the Lenders and the Agents desire to amend
and restate the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the undersigned hereby agree
that the Existing Credit Agreement shall be amended and restated in its entirety
to read as follows (it being agreed that this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of the Obligations
under the Existing Credit Agreement):

 

1



--------------------------------------------------------------------------------

9.

 

  a. Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“ABL Borrowings Amount” means, as of any date (the “Reference Date”), an amount
equal to (a) the sum of the aggregate amount of Revolving Credit Loans of the
Borrowers outstanding as of the Reference Date and the last day of each of the
eleven months ending immediately prior to the Reference Date divided by
(b) twelve.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning provided in SECTION 9.14(d).

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit.

“Acquired EBITDA” means, with respect to any entity or business acquired in a
Permitted Acquisition or Person, business unit or business division or other
Acquisition or any Unrestricted Subsidiary redesignated as a Restricted
Subsidiary (any of the foregoing, an “Acquired Entity”), for any period, the
amount of Consolidated EBITDA of such Acquired Entity for such period
(determined using such definition as if references to the Parent and its
Restricted Subsidiaries therein were to such Acquired Entity and its Restricted
Subsidiaries), all as determined on a Consolidated basis for such Acquired
Entity in accordance with GAAP.

“Acquired Entity” has the meaning provided in the definition of “Acquired
EBITDA.”

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, (c) a purchase or acquisition of a Real Estate portfolio or
Stores from any other Person, or (d) any merger or consolidation of such Person
with any other Person or other transaction or series of transactions resulting
in the acquisition of all or substantially all of the assets, or a 50% or
greater interest in the Capital Stock of, any Person, in each case in any
transaction or group of transactions which are part of a common plan.

 

2



--------------------------------------------------------------------------------

“Act” has the meaning provided in SECTION 9.17.

“Additional Commitment Lender” has the meaning provided in SECTION 2.02(a).

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of one percent) equal to (a) the LIBOR Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBOR Rate
will be adjusted automatically as to all LIBOR Borrowings then outstanding as of
the effective date of any change in the Statutory Reserve Rate.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Advisory Fees” means all fees and expense reimbursement paid by Loan Parties to
the Sponsor Group prior to the First Amendment Effective Date.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Second Amended and Restated Credit Agreement, as
modified, amended, supplemented or restated, and in effect from time to time.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Lead Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, enforceable
notices, binding agreements and/or rulings, in each case of or by any
Governmental Authority which has jurisdiction over such Person, or any property
of such Person.

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

“Applicable Margin” means:

 

  (a) From and after the First Amendment Effective Date until November 30, 2014,
the percentages set forth in Level II of the pricing grid below; and

 

  (b)

(x) On November 30, 2014, and (y) thereafter on the first day of each Fiscal
Quarter (each, an “Adjustment Date”), commencing with the Fiscal Quarter
beginning on February 1, 2015, the Applicable Margin shall be determined from
such pricing grid based upon average daily Availability (i) with respect to
clause (x) above, for the period from the First Amendment Effective Date through
November 30, 2014, and (ii) with respect to clause (y) above, for the most
recently ended Fiscal Quarter

 

3



--------------------------------------------------------------------------------

immediately preceding such Adjustment Date; provided, however, that until
November 30, 2014, the Applicable Margin shall not be established at Level I
(even if the Availability requirements for Level I have been met).

 

Level

  

Average Daily Availability

   LIBOR
Applicable
Margin     Prime
Rate
Applicable
Margin   I   

Equal to or greater than 50% of the Loan Cap

     1.25 %      0.25 %  II   

Less than 50% of the Loan Cap

     1.50 %      0.50 % 

“Appraised Value” means the net appraised recovery value of the Borrowers’
Inventory as set forth in the Borrowers’ stock ledger (expressed as a percentage
of the Cost of such Inventory) as reasonably determined from time to time by
reference to the most recent appraisal received by the Agents conducted by an
independent appraiser reasonably satisfactory to the Agents.

“Approved Fund” means any Fund that is administered or managed by (a) a Credit
Party, (b) an Affiliate of a Credit Party, (c) an entity or an Affiliate of an
entity that administers or manages a Credit Party, or (d) the same investment
advisor or an advisor under common control with such Credit Party or advisor, as
applicable.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Capital Finance, LLC.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability” means the lesser of (a) or (b), where:

 

  (a) is the result of:

(i) The Total Commitments,

Minus

(ii) The Total Outstandings;

 

  (b) is the result of:

(i) The Borrowing Base, as determined from the most recent Borrowing Base
Certificate (delivered by the Lead Borrower to the Administrative Agent pursuant
to SECTION 5.01(f) hereof (as may be adjusted from time to time pursuant to
SECTION 2.03 hereof));

 

4



--------------------------------------------------------------------------------

Minus

(ii) The Total Outstandings.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
reasonable commercial discretion from the perspective of an asset-based lender
exercised in good faith as being appropriate (a) to reflect the impediments to
the Agent’s ability to realize upon the Collateral included in the Borrowing
Base, (b) to reflect claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon the
Collateral, (c) to reflect criteria, events, conditions, contingencies or risks
which adversely affect the Borrowing Base and the aggregate value of the
Collateral or the validity or enforceability of this Agreement and the other
Loan Documents or the material rights and remedies of the Secured Parties
hereunder or thereunder, or (d) to reflect any restrictions in the Term Loan
Agreement on the incurrence of Indebtedness by the Loan Parties, but only to the
extent that such restrictions reduce, or with the passage of time could reduce,
the amounts available to be borrowed hereunder (including, without limitation as
a result of the Loan Parties’ receipt of net proceeds from asset sales) in order
for the Loan Parties to comply with the Term Loan Agreement. Availability
Reserves shall include, without limitation, Cash Management Reserves, Debt
Maturity Reserves, and Bank Product Reserves.

“Bank of America” means Bank of America, N.A., a national banking association,
and its Subsidiaries and Affiliates.

“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates (other than Cash Management Services), on
account of (a) leasing arrangements and (b) Swap Contracts.

“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event, determines in its reasonable commercial discretion exercised in good
faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Blocked Account” has the meaning provided in SECTION 2.18(c).

“Blocked Account Agreement” has the meaning provided in SECTION 2.18(c).

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

5



--------------------------------------------------------------------------------

“Borrowers” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each Other Borrower who becomes a Borrower
hereunder in accordance with the terms of this Agreement.

“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBOR Rate Loans, a single Interest
Period, or (b) the incurrence of a Swingline Loan.

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

  (a) 90% of the face amount of Eligible Credit Card Receivables of the
Borrowers;

plus

 

  (b) the Cost of Eligible Inventory of the Borrowers, net of Inventory
Reserves, multiplied by the Inventory Advance Rate multiplied by the Appraised
Value of Eligible Inventory of the Borrowers;

plus

 

  (c) with respect to any Eligible Letter of Credit, without duplication of any
Eligible In-Transit Inventory, the Cost of the Inventory supported by such
Eligible Letter of Credit when completed, net of Inventory Reserves, multiplied
by the Inventory Advance Rate multiplied by the Appraised Value of such
Inventory of the Borrowers;

minus

 

  (d) the then amount of all Availability Reserves.

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(f).

“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Borrowers for a Borrowing in accordance with SECTION 2.04.

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided, however, that when used in connection with a
LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, with respect to the Loan Parties for any period,
the additions to property, plant and equipment and other capital expenditures of
the Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP;
provided that “Capital Expenditures” shall not

 

6



--------------------------------------------------------------------------------

include (i) any additions to property, plant and equipment and other capital
expenditures made with (A) the proceeds of any equity securities issued or
capital contributions received by any Loan Party or any Subsidiary in connection
with such capital expenditures, (B) the proceeds from any casualty insurance or
condemnation or eminent domain, to the extent that the proceeds therefrom are
utilized for capital expenditures within twelve months of the receipt of such
proceeds, (C) the proceeds or consideration received from any sale, trade in or
other disposition of any Loan Party’s assets (other than assets constituting
Collateral consisting of Inventory and Accounts), to the extent that the
proceeds and/or consideration therefrom are utilized for capital expenditures
within twelve months of the receipt of such proceeds (or, in the case of any
disposition of Real Estate committed to be reinvested within twelve (12) months
of receipt of such proceeds and actually reinvested within eighteen (18) months
of such receipt), (ii) any such expenditures which constitute a Permitted
Acquisition, or (iii) any expenditures which are contractually required to be,
and are, reimbursed to the Loan Parties in cash by a third party (including
landlords) during such period of calculation.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP as
in effect on the First Amendment Effective Date; for purposes of this Agreement,
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP (except for temporary treatment of
construction related expenditures under EITF 97-10, “The Effects of Lessee
Involvement in Asset Construction” which will ultimately be treated as operating
leases upon a sale-leaseback transaction).

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise Control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing; provided, that any
instrument evidencing Indebtedness convertible or exchangeable for Capital Stock
shall not be deemed to be Capital Stock, unless and until any such instruments
are so converted or exchanged.

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the benefit of
the other Secured Parties, under the sole and exclusive dominion and control of
the Collateral Agent, in the name of the Collateral Agent or as the Collateral
Agent shall otherwise direct, in which deposits are required to be made in
accordance with SECTION 2.13(j).

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Specified Default, or (b) the failure of the Borrowers to maintain Availability
of at least the greater of (i) twelve and one-half percent (12.5%) of the Loan
Cap or (ii) $60,000,000, in each

 

7



--------------------------------------------------------------------------------

case for five (5) consecutive Business Days. For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing (unless the
Arrangers otherwise agree in their reasonable discretion or the Arrangers, in
their reasonable judgment, have determined that the circumstances surrounding
such Specified Default cease to exist) (a) so long as such Specified Default is
continuing or has not been waived, and/or (b) if the Cash Dominion Event arises
as a result of the Borrowers’ failure to achieve Availability as required
hereunder, until Availability has exceeded the greater of (i) twelve and
one-half percent (12.5%) of the Loan Cap or (ii) $60,000,000 for thirty
(30) consecutive days, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement, provided, that a Cash
Dominion Event may not be so cured on more than two (2) occasions in any period
of 365 consecutive days.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event, determines in its reasonable commercial discretion exercised in good
faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services then
provided or outstanding.

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by any Lender or any of its Affiliates, including,
without limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services,
(c) foreign exchange facilities, (d) credit card processing services,
(e) purchase cards, and (f) credit or debit cards.

“Cash Receipts” has the meaning provided in SECTION 2.18(d).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holding Company” means a domestic Subsidiary substantially all of whose
assets consist of the Capital Stock or debt of one or more Foreign Subsidiaries
or other CFC Holding Companies.

“Change in Control” means, at any time:

 

  (a) [Reserved]; or

 

  (b) any person or “group” (within the meaning of the Securities and Exchange
Act of 1934, as amended), other than any one or more of the Sponsor Group, is or
becomes the beneficial owner (within the meaning of Rule 13d-3 or 13d-5 of the
Securities and Exchange Act of 1934, as amended, except that such person shall
be deemed to have “beneficial ownership” of all Capital Stock that such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of fifty percent (50%) or
more (on a fully diluted basis) of the total then outstanding Capital Stock of
Burlington Stores, Inc. entitled to vote for the election of directors of
Burlington Stores, Inc.; or

 

8



--------------------------------------------------------------------------------

  (c) the Parent fails at any time to own, directly or indirectly, 100% of the
Capital Stock of each Loan Party free and clear of all Liens (other than those
Liens specified in clauses (a), (e), (i), (l), (r), (v) and (ee) of the
definition of Permitted Encumbrances), except where such failure is as a result
of a transaction permitted by the Loan Documents.

“Change in Law” means the occurrence, after the First Amendment Effective Date,
of any of the following: (a) the adoption or taking effect of any Applicable
Law, (b) any change in any Applicable Law or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority, provided however, for purposes
of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, guidelines or directives in connection therewith and
(ii) all rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or Canadian regulatory
authorities, in each case pursuant to Basel III, are deemed to have gone into
effect and been adopted after the First Amendment Effective Date.

“Charges” has the meaning provided in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, certificate of formation, operating agreement,
membership agreement or similar constitutive document or agreement or its
by-laws.

“Class” (a) when used with respect to commitments, refers to whether such
commitment is a Commitment or an Extended Commitment of a given Extension Series
or a New Extended Commitment, (b) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Credit Loans, Loans under Extended Commitments of a given
Extension Series or Loans under New Extended Commitments, and (c) when used with
respect to Lenders, refers to whether such Lenders have a Loan or commitment
with respect to a particular Class of Loans or commitments.

“Closing Date” means April 13, 2006.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Co-Documentation Agents” has the meaning provided in the preamble to this
Agreement.

“Co-Syndication Agents” has the meaning provided in the preamble to this
Agreement.

“Collateral” means any and all “Collateral”, “Pledged Collateral” or words of
similar intent as defined in any applicable Security Document.

 

9



--------------------------------------------------------------------------------

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, and (b) each landlord of Real Estate leased by any
Loan Party, pursuant to which such Person (i) acknowledges the Collateral
Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such Real Estate,
(iii) agrees to furnish the Collateral Agent with access to the Collateral in
such Person’s possession or on the Real Estate for the purposes of conducting a
Liquidation, and (iv) makes such other agreements with the Collateral Agent as
the Collateral Agent may reasonably require.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

“Commitment” means, with respect to each Lender, the commitment of such Lender
hereunder to make Credit Extensions to the Borrowers in the amount set forth
opposite its name on Schedule 1.1(a) hereto or as may subsequently be set forth
in the Register from time to time, as the same may be increased or reduced from
time to time pursuant to SECTIONS 2.02 and 2.15 of this Agreement.

“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).

“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(c).

“Commitment Percentage” shall mean, with respect to each Lender, the percentage
determined by dividing the Commitment of such Lender by the Commitments of all
Lenders hereunder to make Credit Extensions to the Borrowers, in the amount set
forth opposite such Lender’s name on Schedule 1.1(a) hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
increased or reduced from time to time pursuant to SECTIONS 2.02 and 2.15 of
this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” has the meaning provided in SECTION 5.01(d).

“Concentration Account” has the meaning provided in SECTION 2.18(d).

“Confirmation of Ancillary Documents” means, collectively (i) that certain
Confirmation of Ancillary Documents dated as of January 15, 2010 among the
Agents and the Loan Parties, and (ii) that certain Confirmation of Ancillary
Documents dated as of the Effective Date among the Agents and the Loan Parties.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Restricted Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to the Loan Parties on a Consolidated
basis for any period, (i) the sum (without duplication) of (a) Consolidated Net
Income for such period, plus in each case without duplication and to the extent
deducted in determining Consolidated Net Income for such period (other than in
the case of clause (r)), (b) depreciation, amortization, and all other non-cash
charges, non-cash expenses or non-cash losses, (c) provisions for Consolidated
Taxes based on income, (d) Consolidated Interest Expense, (e) Advisory Fees
whether accrued or paid in cash, (f) all transactional costs, expenses and
charges in connection with the consummation of the First Amendment and the
refinancing of the Term Loan Financing Facility and the Lead Borrower’s senior
note facilities on the First Amendment Effective Date, and all transactions
related thereto (including, without limitation, the payment of fees and expenses
in connection therewith), any amendment, waiver or modification of any Loan
Document or other Indebtedness and any transaction related to any Investment,
Restricted Payment, Permitted Acquisition, Permitted Disposition, issuance of
Permitted Indebtedness or issuance of Capital Stock (provided that any such
transaction to which any Affiliate of the Loan Parties is party shall comply
with SECTION 6.07 hereof), in each case whether or not consummated, (g) to the
extent not already included in Consolidated Net Income, proceeds from business
interruption insurance, (h) to the extent not already included in Consolidated
Net Income and actually indemnified or reimbursed, or so long as the Lead
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be indemnified or reimbursed (and such amount is in
fact reimbursed within 365 days of the date of such charge or payment (with a
deduction for any amount so added back to the extent not so reimbursed within
such 365 days)), any expenses and charges that are covered by indemnification or
reimbursement provisions in connection with any Permitted Acquisition, Permitted
Investment or any Permitted Disposition, (i) cash receipts (or reduced cash
expenditures) in respect of income received in connection with subleases to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated EBITDA pursuant to clause (ii)(b) below for any previous period,
(j) the amount of any restructuring charge, reserve, integration cost or other
business optimization expense or cost (including charges directly related to
implementation of cost-savings initiatives) that is deducted (and not added
back) in such period in computing Consolidated Net Income including, without
limitation, those related to severance, retention, signing bonuses, relocation,
recruiting and other employee related costs, future lease commitments, contract
and lease termination expenses and costs related to the opening and closure
and/or consolidation of facilities, (k) unusual, nonrecurring, exceptional,
extraordinary or nonrecurring expenses, losses or charges, (l) any after-tax
effect of income (loss) from the early retirement, extinguishment or
cancellation of Indebtedness or Swap Obligations or other derivative instruments
shall be excluded, (m) gains and losses on the sale, exchange or other
disposition of assets outside the ordinary course of business or abandonment of
assets and from discontinued operations, (n) the amount of any minority interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly owned Subsidiary deducted in
calculating Consolidated Net Income (and not added back in such period to
Consolidated Net Income), (o) any other charges, write-downs, expenses, losses
or items reducing Consolidated Net Income for such period, including any
impairment charges or the impact of purchase accounting, or other items
classified by the Lead Borrower as special items, (p) any costs or expense
incurred by the Loan Parties or any Subsidiary pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such cost or expenses are funded with cash proceeds

 

11



--------------------------------------------------------------------------------

contributed to the capital of the Lead Borrower or net cash proceeds of an
issuance of Capital Stock (other than Disqualified Capital Stock) of the Parent
or any parent of the Parent to the extent contributed to the Lead Borrower’s
Capital Stock (other than Disqualified Capital Stock), (q) costs related to the
implementation of operational and reporting systems and technology initiatives
and (r) all items described in Pro Forma Adjustments, minus (ii) the sum of
(a) non-cash gains for such period to the extent included in Consolidated Net
Income, (b) cash payments made during such period on account of non-cash charges
added back in the calculation of Consolidated EBITDA pursuant to clause (i)(b)
above for any previous period and (c) all cash payments made during such period
to the extent made on account of non-cash reserves and other non-cash charges
added back to Consolidated Net Income pursuant to clause (i)(l) above in a
previous period (it being understood that this clause (ii)(c) shall not be
utilized in reversing any non-cash reserve or charge added to Consolidated Net
Income). For the avoidance of doubt, in calculating Consolidated EBITDA,
Acquired EBITDA for the relevant period shall be included in such calculation.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Loan
Parties for any period, the ratio of (a) (i) Consolidated EBITDA for such period
minus (ii) Unfinanced Capital Expenditures during such period, plus
(iii) proceeds of any equity securities issued or capital contributions received
by any Loan Party or any Subsidiary to the extent used to make payments on
account of Debt Service Charges to the lenders under the Term Loan Financing
Facility, to (b) the sum of (i) Debt Service Charges payable in cash during such
period plus (ii) federal, state and foreign income Taxes paid in cash (net of
refunds received) during such period, plus (iii) Advisory Fees, whether accrued
or paid in cash during such period, all as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, on the last day of any Fiscal
Quarter, the ratio of (a) Consolidated EBITDA of the Loan Parties for the period
of four consecutive Fiscal Quarters most recently ended on and prior to such
date, taken as one accounting period, to (b) Consolidated Interest Expense of
the Loan Parties for the period of four consecutive Fiscal Quarters most
recently ended on and prior to such date, taken as one accounting period.

“Consolidated Interest Expense” means, with respect to the Loan Parties on a
Consolidated basis for any period, (a) total interest expense (including that
attributable to Capital Lease Obligations in accordance with GAAP but excluding
any imputed interest as a result of purchase accounting) of the Loan Parties on
a Consolidated basis with respect to all outstanding Indebtedness of the Loan
Parties, including, without limitation, the Obligations and all commissions,
discounts and other fees and charges owed with respect thereto, but excluding
amortization or write-off of deferred financing costs and bridge facility fees,
all as determined on a Consolidated basis in accordance with GAAP and reduced by
interest income received or receivable in cash for such period. For purposes of
the foregoing, interest expense of any Loan Party shall be determined after
giving effect to any net payments made or received by such Loan Party with
respect to interest rate Swap Contracts.

“Consolidated Net Income” means, with respect to the Loan Parties for any
period, the net income (or loss) of the Loan Parties on a Consolidated basis for
such period taken as a single accounting period determined in accordance with
GAAP; provided, however, that there shall be excluded the income (or loss) of
any Person that is not a Restricted Subsidiary except to the extent of the
amount of dividends or other distributions actually paid in cash to such Loan
Party and its Restricted Subsidiaries by such Person during such period.

 

12



--------------------------------------------------------------------------------

“Consolidated Secured Leverage Ratio” means, as of any date, the ratio of
(a) the sum of (i) Consolidated Total Debt (other than any portion of such
Consolidated Total Debt that is (x) attributed to Revolving Credit Loans of the
Borrowers outstanding at such date or (y) not secured by any Liens on any assets
of the Loan Parties) plus (ii) the ABL Borrowings Amount on such date less
(iii) unrestricted cash and Cash Equivalents of the Lead Borrower and its
Restricted Subsidiaries on such date, to (b) Consolidated EBITDA of the Loan
Parties for the period of four consecutive Fiscal Quarters most recently ended
on or prior to such date, taken as one accounting period.

“Consolidated Taxes” means, as of any date for the applicable period ending on
such date with respect to the Loan Parties on a Consolidated basis, the
aggregate of all income, withholding, franchise and similar taxes and foreign
withholding taxes, as determined in accordance with GAAP, to the extent the same
are paid or accrued during such period.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on the most recent consolidated balance sheet of
the Parent and its Restricted Subsidiaries and that is attributable to assets of
the Lead Borrower and its Restricted Subsidiaries at such date or, for the
period prior to the time any such statements are so delivered.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all funded Indebtedness for borrowed money and Capital Lease Obligations of the
Loan Parties on a Consolidated basis outstanding at such date in the amount that
would be reflected on a balance sheet prepared on such date in accordance with
GAAP.

“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power or by contract. The terms “Controlling” and
“Controlled” have meanings correlative thereto.

“Cost” means the cost of purchases, as reported on the Borrowers’ financial
stock ledger based upon the Borrowers’ accounting practices in effect on the
First Amendment Effective Date or thereafter consented to by the Administrative
Agent, whose consent will not be unreasonably withheld. “Cost” does not include
inventory capitalization costs or other non-purchase price charges (except for
freight charges with respect to all Inventory (other than unpaid freight charges
for Eligible In-Transit Inventory) to the extent treated consistently with the
Borrowers’ accounting practices in effect on the First Amendment Effective Date)
used in the Borrowers’ calculation of cost of goods sold.

“Covenant Compliance Event” means Availability at any time is less than the
greater of (x) $50,000,000 or (y) 10% of the Loan Cap. For purposes hereof, the
occurrence of a Covenant Compliance Event shall be deemed continuing (unless the
Arrangers otherwise agree in their reasonable discretion) until such time as
Availability is equal to or greater than the greater of (x) $50,000,000 or
(y) 10% of the Loan Cap for thirty (30) consecutive days, in which case a
Covenant Compliance Event shall no longer be deemed to be continuing for
purposes of this Agreement.

 

13



--------------------------------------------------------------------------------

“Credit Card Notifications” has the meaning provided in SECTION 2.18(c).

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a credit
card issuer or credit card processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit or debit cards issued by such credit card
issuer in connection with the sale of goods by a Loan Party, or services
performed by a Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) each Issuing Bank, (d) the Arrangers, and (e) the
successors and permitted assigns of each of the foregoing.

“Credit Party Expenses” means all of the following to the extent incurred in
connection with this Agreement and the other Loan Documents: (a) all reasonable
and documented out-of-pocket expenses incurred by the Agents and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, (which in the case of legal expenses shall
be limited to the reasonable and documented fees, charges and disbursements of
one counsel for the Agents and their Affiliates (plus one local counsel in each
other jurisdiction to the extent reasonably necessary)), outside consultants for
the Agents consisting of one inventory appraisal firm and one real estate
appraisal firm, one commercial finance examination firm and one environmental
engineering firm (provided that so long as the Term Loan Financing Facility has
not been terminated, the Agents shall be entitled to reimbursement for no more
than one environmental engineering firm acting on behalf of both the Credit
Parties and the lenders under the Term Loan Financing Facility), in connection
with the preparation and administration of the Loan Documents, the syndication
of the credit facilities provided for herein, or any amendments, modifications
or waivers requested by a Loan Party of the provisions hereof or thereof
(whether or not any such amendments, modifications or waivers shall be
consummated), (b) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, (c) all
reasonable and documented out-of-pocket expenses incurred by the Agents and,
subject to the proviso below any Lender and their respective Affiliates and
branches, including the reasonable and documented fees, charges and
disbursements of one counsel for the Agents and their Affiliates (plus one local
counsel in each other jurisdiction to the extent reasonably necessary) and
outside consultants for the Agents (including, without limitation, inventory and
real estate appraisal firms, commercial finance examination firms and
environmental engineering firms (provided that so long as the Term Loan
Financing Facility has not been terminated, the Agents shall be entitled to
reimbursement for no more than one environmental engineering firm acting on
behalf of both the Credit Parties and the lenders under the Term Loan Financing
Facility)), in connection with the enforcement and protection of their rights in
connection with the Loan Documents, including all such reasonable and documented
out-of-pocket expenses incurred

 

14



--------------------------------------------------------------------------------

during any workout, restructuring or related negotiations in respect of such
Revolving Credit Loans or Letters of Credit; provided that the Lenders who are
not the Agents shall be entitled to reimbursement for no more than one counsel
representing all such Lenders (absent a conflict of interest in which case each
group of similarly situated Lenders, taken as a whole, may engage and be
reimbursed for one additional counsel to the affected party). Credit Party
Expenses shall not include the allocation of any overhead expenses of any Credit
Party.

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance reflected on the books and records of the Parent and its Subsidiaries at
such time of (a) outstanding gift certificates and gift cards of the Borrowers
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits of the Borrowers.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B among a Borrower, a customs broker or other carrier, and the
Collateral Agent, in which the customs broker or other carrier acknowledges that
it has control over and holds the documents evidencing ownership of the subject
Inventory or other property for the benefit of the Collateral Agent, and agrees,
upon notice from the Collateral Agent (which notice shall be delivered only upon
the occurrence and during the continuance of an Event of Default), to hold and
dispose of the subject Inventory and other property solely as directed by the
Collateral Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

“Debt Maturity Reserve” means an Availability Reserve established during any
Debt Reserve Period, in an amount equal to the then outstanding principal
balance of any Indebtedness for borrowed money outstanding on the date which is
ninety (90) days prior to the maturity date of such Indebtedness, which Debt
Maturity Reserve shall remain in place (but shall be reduced to give effect to
any payments of Indebtedness made during such Debt Reserve Period to the extent
such payments are permitted hereunder) until the earlier of the repayment of
such Indebtedness (including as a result of a Permitted Refinancing of such
Indebtedness or the extension of the maturity date of such Indebtedness to a
date which is on or after the date that is the earlier of (a) six months after
the Maturity Date and (b) six months after the then maturity date of such
Indebtedness.

“Debt Reserve Period” means the period beginning on the 90th day prior to the
maturity date of any Indebtedness for borrowed money and in each case ending on
the date of the repayment in full of such Indebtedness. If and to the extent
that such Indebtedness is repaid by virtue of any Permitted Refinancing, a
subsequent Debt Maturity Reserve may be imposed in an amount equal to the
outstanding principal balance of such Indebtedness from and after the date that
is ninety (90) days prior to the maturity date of such Permitted Refinancing
Indebtedness.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense required to be paid or paid in cash, plus (b) scheduled
principal payments made or

 

15



--------------------------------------------------------------------------------

required to be made (after giving effect to any prepayments paid in cash that
reduce the amount of such required payments) on account of Indebtedness,
including the full amount of any non-recourse Indebtedness (excluding the
Obligations, but including, without limitation, Capital Lease Obligations) for
such period, plus (c) scheduled mandatory payments on account of Disqualified
Capital Stock (whether in the nature of dividends, redemption, repurchase or
otherwise) required to be made during such period, in each case determined in
accordance with GAAP.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning provided in SECTION 2.12.

“Defaulting Lender” means, subject to SECTION 8.15, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agents, the Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Lead Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (c) has failed, within three Business Days after
written request by the Administrative Agent or the Lead Borrower, to confirm in
writing to the Administrative Agent and the Lead Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Lead Borrower),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code or any other insolvency law,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to SECTION 8.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Lead Borrower, the Issuing Bank,
the Swingline Lender and each other Lender promptly following such determination

“Disbursement Accounts” has the meaning provided in SECTION 2.18(g).

 

16



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06(a) and Schedule 3.06(b).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Maturity Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for Indebtedness or any Capital Stock referred to
in (a) above prior to the Maturity Date, or (c) contains any mandatory
repurchase obligation which comes into effect prior to the Maturity Date,
provided that Capital Stock shall not constitute Disqualified Capital Stock to
the extent (i) such redemption or conversion is (x) upon payment in full of the
Obligations (other than contingent obligations for which no claim has been made)
or (y) upon a “change in control,” asset sale or similar event or (ii) such
Capital Stock is issued pursuant to a plan for the benefit of employees of
Parent (or any parent entity), the Lead Borrower or the Restricted Subsidiaries
or by any such plan to such employees, and such plan requires such Capital Stock
to be repurchased by the Lead Borrower or its Restricted Subsidiaries in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Disqualified Institutions” means (i) (x) any Person listed on Schedule A to the
First Amendment and (y) any Affiliate thereof that is either (I) identified in
writing by the Lead Borrower to the Administrative Agent and the Lenders from
time to time or (II) readily identifiable as such on the basis of its name and
(ii) (x) any Person that is a direct competitor of the Lead Borrower or any of
its Restricted Subsidiaries and (y) any Affiliate thereof (excluding any
Affiliate that is a bona fide debt fund, bank or institutional investor) that is
either (I) identified in writing by the Lead Borrower to the Administrative
Agent and the Lenders from time to time or (II) readily identifiable as such on
the basis of its name; provided that no Person that is already a Lender at the
time of such identification by the Lead Borrower to the Administrative Agent
shall be deemed a Disqualified Institution.

“Documents” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Earn-Out Obligations” means the maximum amount of all obligations incurred or
to be incurred in connection with any Acquisition of a Person pursuant to a
Permitted Acquisition or any other Permitted Investment under non-compete
agreements, consulting agreements, earn-out agreements and similar deferred
purchase agreements.

“Effective Date” means September 2, 2011.

 

17



--------------------------------------------------------------------------------

“Eligible Assignee” means a commercial bank, insurance company, or company
engaged in the business of making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $1,000,000,000, or any Affiliate of any Credit Party under
common control with such Credit Party, or an Approved Fund of any Credit Party,
provided that in any event, “Eligible Assignee” shall not include (x) any
natural person, (y) any Lender that is a Defaulting Lender at the time of such
assignment, or (z) the Sponsor Group or any of their respective Affiliates to
the extent that, after giving effect to any proposed assignment, the Sponsor
Group and their respective Affiliates would hold in the aggregate more than 10%
of the then Total Outstandings; provided that the Sponsor Group and each of
their respective Affiliates shall be subject to the Sponsor Lender Limitations;
provided further that, unless a Specified Default shall have occurred and be
continuing, “Eligible Assignee” shall not include Disqualified Institutions.

“Eligible Credit Card Receivables” means, as of any date of determination,
Credit Card Receivables due to a Loan Party from major credit card processors
(including, but not limited to, VISA, Mastercard, American Express, Diners Club
and DiscoverCard) as arise in the ordinary course of business and which have
been earned by performance, that are not excluded as ineligible by virtue of one
or more of the criteria set forth below. None of the following shall be deemed
to be Eligible Credit Card Receivables:

 

  (a) Credit Card Receivables which do not constitute a “payment intangible” (as
defined in the UCC) or an “Account”;

 

  (b) Credit Card Receivables due from major credit card processors that have
been outstanding for more than five (5) Business Days from the date of sale, or
for such longer period(s) as may be approved by the Administrative Agent in its
reasonable discretion;

 

  (c) Credit Card Receivables due from major credit card processors with respect
to which a Loan Party does not have good, valid and marketable title thereto,
free and clear of any Lien (other than Liens granted to the Collateral Agent for
its own benefit and the benefit of the other Secured Parties pursuant to the
Security Documents, those Liens specified in clauses (a), (e), (r) and (ee) of
the definition of Permitted Encumbrances and Permitted Encumbrances having
priority by operation of Applicable Law over the Lien of the Collateral Agent)
(the foregoing not being intended to limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves on account of any such
Liens);

 

  (d) Credit Card Receivables due from major credit card processors that are not
subject to a first priority (except as provided in clause (b), above) security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties;

 

  (e) Credit Card Receivables due from major credit card processors which are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
(other than chargebacks in the ordinary course by the credit card processors)
has been asserted, by the related credit card processor (but only to the extent
of such dispute, counterclaim, offset or chargeback);

 

18



--------------------------------------------------------------------------------

  (f) Except as otherwise approved by the Administrative Agent, Credit Card
Receivables due from major credit card processors as to which the credit card
processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such credit card processor;

 

  (g) Credit Card Receivables arising from the Cohoes private label credit card
receivables or any other private label credit card receivables of the Loan
Parties; and

 

  (h) Credit Card Receivables due from major credit card processors (other than
Visa, Mastercard, American Express, Diners Club and DiscoverCard) which the
Administrative Agent determines in its commercial reasonable discretion acting
in good faith to be unlikely to be collected.

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from (i) any location within the United States for receipt by a Loan Party
within fifteen (15) days of the date of determination or (ii) any location
outside of the United States for receipt by a Loan Party within sixty (60) days
of the date of determination, but which, in either case, has not yet been
received by a Loan Party, (b) for which the purchase order is in the name of a
Loan Party and title has passed to a Loan Party, (c) except as otherwise agreed
by the Administrative Agent, for which a Loan Party is designated as “shipper”
and/or the consignor and the document of title or waybill reflects a Loan Party
as consignee (along with delivery to a Loan Party or its customs broker of the
documents of title, to the extent applicable, with respect thereto), (d) as to
which the Collateral Agent has control over the documents of title, to the
extent applicable, which evidence ownership of the subject Inventory (such as by
the delivery of a Customs Broker Agreement and a control agreement with a
carrier or freight forwarder), (e) which is insured in accordance with the
provisions of this Agreement and the other Loan Documents, including, without
limitation marine cargo insurance; and (f) which otherwise is not excluded from
the definition of Eligible Inventory; provided that the Administrative Agent
may, in its reasonable discretion and upon prior notice to the Lead Borrower,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event that the Administrative Agent reasonably determines that
such Inventory is subject to any Person’s right or claim which is senior to, or
pari passu with, the Lien of the Administrative Agent (such as, without
limitation, a right of stoppage in transit), as applicable.

“Eligible Inventory” means, as of any date of determination, without
duplication, (a) Eligible In-Transit Inventory, and (b) items of Inventory of a
Loan Party that are finished goods, merchantable and readily saleable to the
public in the ordinary course that are not excluded as ineligible by virtue of
the one or more of the criteria set forth below. None of the following shall be
deemed to be Eligible Inventory:

 

19



--------------------------------------------------------------------------------

  (a) Inventory that is not solely owned by a Loan Party, or is leased by or is
on consignment to a Loan Party, or as to which the Loan Parties do not have
title thereto;

 

  (b) Inventory (other than any Eligible In-Transit Inventory) that is not
located in the United States of America (or Canada, as long as the
Administrative Agent shall have received or conducted appraisals of such
Canadian Inventory from appraisers reasonably satisfactory to the Administrative
Agent) at a location that is owned or leased by the Loan Parties except to the
extent that the Loan Parties have furnished the Collateral Agent with (A) any
UCC financing statements or PPSA registration statements or other filings that
the Collateral Agent may reasonably determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) unless otherwise
agreed by the Agents, a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Collateral Agent;

 

  (c) Inventory that is located in a distribution center leased by a Loan Party
unless the applicable lessor has delivered to the Collateral Agent a Collateral
Access Agreement;

 

  (d) Inventory that represents goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete, custom items, work in process, raw materials, or that
constitute spare parts, shipping materials or supplies used or consumed in a
Borrower’s business, or (iv) are bill and hold goods, including, without
limitation, Inventory located at Store 52 as reflected in the Borrowers’ books
and records;

 

  (e) Except as otherwise agreed by the Agents, Inventory that represents goods
that do not conform in all material respects to the representations and
warranties contained in this Agreement or any of the Security Documents;

 

  (f) Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent for its own benefit and the benefit of
the other Secured Parties (subject only to Permitted Encumbrances having
priority by operation of Applicable Law);

 

  (g) Inventory which consists of samples, labels, bags, packaging materials,
and other similar non-merchandise categories;

 

  (h) Inventory as to which casualty insurance in compliance with the provisions
of SECTION 5.07 hereof is not in effect;

 

  (i) Inventory which has been sold but not yet delivered or Inventory to the
extent that any Borrower has accepted a deposit therefor; and

 

20



--------------------------------------------------------------------------------

  (j) Inventory acquired in a Permitted Acquisition, unless the Administrative
Agent shall have received or conducted (A) appraisals, from appraisers
reasonably satisfactory to the Administrative Agent, of such Inventory to be
acquired in such Acquisition and (B) such other due diligence as the Agents may
reasonably require, all of the results of the foregoing to be reasonably
satisfactory to the Agents. As long as the Administrative Agent has received
reasonable prior notice of such Permitted Acquisition and the Loan Parties
reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Administrative Agent, the Administrative Agent shall use
reasonable best efforts to complete such due diligence and a related appraisal
on or prior to the closing date of such Permitted Acquisition.

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (i) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued; (ii) which Inventory when the purchase
thereof is completed would otherwise constitute Eligible Inventory, (iii) which
Commercial Letter of Credit has an initial expiry, subject to the proviso
hereto, within 120 days after the date of initial issuance of such Commercial
Letter of Credit, provided that ninety percent (90%) of the maximum Stated
Amount of all such Commercial Letters of Credit shall not, at any time, have an
initial expiry greater than ninety (90) days after the original date of issuance
of such Commercial Letters of Credit, and (iv) which Commercial Letter of Credit
provides that it may be drawn only after the Inventory is completed and after
documents of title have been issued for such Inventory reflecting a Loan Party
or the Collateral Agent as consignee of such Inventory, and (v) which will
constitute Eligible In-Transit Inventory upon satisfaction of the requirements
of clause (iv) hereof; provided that the Administrative Agent may, in its
reasonable discretion and upon prior notice to the Lead Borrower, exclude any
particular Inventory from the definition of “Eligible Letter of Credit” in the
event the Administrative Agent reasonably determines that such Inventory is
subject to any Person’s right or claim which is senior to, or pari passu with,
the Lien of the Collateral Agent (such as, without limitation, a right of
stoppage in transit).

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to (a) the
protection of the environment, (b) the handling, treatment, storage, disposal of
Hazardous Materials, (c) exposure of any Person to Hazardous Materials, or the
Release or threatened Release of any Hazardous Material to the environment,
(d) the assessment or remediation of any such Release or threatened Release of
any Hazardous Material to the environment or (e) occupational health or safety
matters to the extent relating to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement to the extent that which
liability is assumed or imposed with respect to any of the foregoing.

 

21



--------------------------------------------------------------------------------

“Equipment” has the meaning set forth in the Security Documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means: (a) any “reportable event,” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event for which the 30 day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Lead Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Lead Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Lead Borrower or any ERISA Affiliate of any
liability in excess of $75,000,000 (or such lesser amount as would reasonably be
expected to result in a Material Adverse Effect) with respect to the withdrawal
or partial withdrawal from any Plan (including any liability under
Section 4062(e) of ERISA) or Multiemployer Plan; or (g) the receipt by the Lead
Borrower or any ERISA Affiliate of any notice concerning the imposition on it of
Withdrawal Liability in excess of $75,000,000 (or such lesser amount as would
reasonably be expected to result in a Material Adverse Effect) or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing by the Administrative
Agent in accordance with the terms of this Agreement.

“Excess Availability” means the difference between (a) the Borrowing Base and
(b) the Total Outstandings.

“Excluded Net Proceeds” means, (i) with respect to any Net Proceeds received
from a sale, transfer or disposition of any of the Term Loan Priority Collateral
and/or any Qualifying Senior Collateral, or any event described in clause (b) of
the definition of “Prepayment Event” with respect to any of the Term Loan
Priority Collateral and/or any Qualifying Senior Collateral only, such portion
of such Net Proceeds that are then required to be paid to the lenders under the
Term Loan Financing Facility and/or any Qualifying Senior Secured Debt,
(ii) with respect to any Net Proceeds received from any Indebtedness used to
refinance the Term Loan Financing

 

22



--------------------------------------------------------------------------------

Facility and/or any Qualifying Senior Secured Debt as permitted in accordance
with this Agreement, such portion of such Net Proceeds that is required to be
paid to the lenders under the Term Loan Financing Facility and/or Qualifying
Senior Secured Debt and (iii) with respect to any Net Proceeds received from any
other Prepayment Event, if the Term Payment Availability Conditions are
satisfied, and no Cash Dominion Event has occurred and is continuing or would
arise therefrom, such portion of such Net Proceeds that are required to be paid
to the lenders under the Term Loan Financing Facility and/or any Qualifying
Senior Secured Debt.

“Excluded Subsidiary” means each (i) Immaterial Subsidiary, (ii) Foreign
Subsidiary, (iii) CFC Holding Company, (iv) Subsidiary that is not a
wholly-owned Restricted Subsidiary (other than with respect to directors’
qualifying or nominee shares), (v) captive insurance subsidiary or other special
purpose entity, (vi) not-for-profit Subsidiary, (vii) subsidiary prohibited by
applicable law or contractual obligation (existing at the time of acquisition
thereof (or redesignation) and not created in contemplation of such acquisition)
from guaranteeing or granting Liens to secure any of the Obligations or with
respect to which any consent, approval, license or authorization from any
governmental authority would be required for the provision of any such guaranty,
and (viii) Restricted Subsidiary with respect to which the Lead Borrower and the
Administrative Agent reasonably agree that the cost or other consequences
(including adverse tax consequences) of providing a guaranty of the Obligations
outweigh the benefits to the Lenders.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Facility Guarantee of, or the grant under a Loan Document
by such Loan Party of a security interest to secure, such Swap Obligation (or
any guaranty thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
SECTION 9.22 hereof and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such guaranty or security interest becomes illegal.

“Excluded Taxes” means, with respect to the Agents, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) Taxes imposed on or measured by such
recipient’s net income or overall gross income or receipts (however
denominated), franchise Taxes imposed on it (in lieu of such income Taxes) and
branch profits (or similar) Taxes imposed on it, in each case, by any
jurisdiction (or any political subdivision thereof) as a result of the recipient
being organized or having its principal office or, in the case of any Lender,
its applicable lending office, in such jurisdiction or as a result of any other
present or former connection of such recipient with the jurisdiction imposing
such Taxes (other than any such connection arising solely from this Agreement or
any other Loan Documents or any transactions contemplated thereunder), (b) Taxes
imposed pursuant to FATCA, and (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by a Borrower under SECTION 2.24(a)), any
United States federal

 

23



--------------------------------------------------------------------------------

withholding tax that is imposed on amounts payable to such Foreign Lender
(i) under any law in effect at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office other than at the request of
a Borrower under SECTION 2.24), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, immediately prior to designation of a
new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding tax pursuant to SECTION 2.23(a) or
(ii) is attributable to such Foreign Lender’s failure to comply with
SECTION 2.23(e).

“Executive Order” has the meaning provided in SECTION 9.18.

“Existing Credit Agreement” has the meaning provided in the first recital to
this Agreement.

“Existing Letters of Credit” means the Letters of Credit issued under the
Existing Credit Agreement and outstanding as of the Effective Date.

“Existing Revolver Tranche” has the meaning provided in SECTION 2.27(a).

“Extended Commitments” has the meaning provided in SECTION 2.27(a).

“Extending Revolving Credit Lender” has the meaning provided in SECTION 2.27(b).

“Extension Amendment” has the meaning provided in SECTION 2.27(d).

“Extension Election” has the meaning provided in SECTION 2.27(b).

“Extension Request” has the meaning provided in SECTION 2.27(a).

“Extension Series” has the meaning provided in SECTION 2.27(a).

“Facility Guarantee” means any Guarantee of the Obligations executed by the
Parent and its Restricted Subsidiaries which are or hereafter become Facility
Guarantors in favor of the Agents and the other Secured Parties.

“Facility Guarantors” means any Person executing a Facility Guarantee.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
First Amendment (or any amended or successor version that is substantively
comparable) and any current or future Treasury regulations with respect thereto
or official governmental interpretations thereof, and any intergovernmental
agreements or FFI agreements implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business

 

24



--------------------------------------------------------------------------------

Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Fee Letter dated August 3, 2011, by and among the Lead
Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of
America, N.A., as the same may be amended, supplemented or replaced and in
effect from time to time.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.

“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of August 13, 2014 by and among the Loan
Parties, the Lenders party thereto and the Agents.

“First Amendment Effective Date” shall have the meaning set forth in the First
Amendment.

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally consist of (i) in the case of the first, third, fourth, sixth,
seventh, ninth and tenth Fiscal Months of each Fiscal Year, four calendar weeks,
(ii) in the case of the second, fifth, eighth and eleventh Fiscal Months of each
Fiscal Year, five calendar weeks and (iii) in the case of the twelfth Fiscal
Month of each Fiscal Year, the period from the first day following the eleventh
Fiscal Month of such Fiscal Year through the last day of such Fiscal Year, in
accordance with the fiscal accounting calendar of the Parent and its
Subsidiaries.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall generally end on (i) in the case of the first three Fiscal Quarters of
each Fiscal Year, on the date that is 13 weeks after the last day of the
preceding Fiscal Quarter and (ii) in the case of the last Fiscal Quarter of each
Fiscal Year, on the last day of such Fiscal Year, in accordance with the fiscal
accounting calendar of the Parent and its Subsidiaries.

“Fiscal Year” means any period of twelve consecutive Fiscal Months ending on the
Saturday closest to January 31 of any calendar year.

“Fixed Assets” means Equipment and Real Estate.

“Foreign Assets Control Regulations” has the meaning provided in SECTION 9.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or, to the extent such
Subsidiary is classified as a disregarded entity under the Code, any State
thereof or the District of Columbia, or any of its territories or possessions.

 

25



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s pro rata share of the
outstanding Letter of Credit Outstandings other than Letter of Credit
Outstandings as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s pro rata share of Swingline Loans other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

“Fronting Fee” has the meaning set forth in SECTION 2.19(d) hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America which are consistent with those promulgated
or adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Governmental Real Estate Disclosure Requirements” means any requirement of any
Governmental Authority requiring notification of the buyer, lessee, mortgagee,
assignee or other transferee of any Real Estate, facility, establishment or
business, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including any transfer of control) of any Real Estate, facility,
establishment or business, of the actual or threatened presence or Release in or
into the environment, or the use, disposal or handling of Hazardous Material on,
at, under or near the Real Estate, facility, establishment or business to be
sold, leased, mortgaged, assigned or transferred.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition

 

26



--------------------------------------------------------------------------------

or liquidity of the primary obligor so as to enable the primary obligor to pay
such Indebtedness or other obligation or (d) as an account party in respect of
any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations, including but not limited to, those in effect
on the First Amendment Effective Date or entered into in connection with any
Permitted Acquisition, Permitted Investment, or Permitted Disposition (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, and all other substances or
wastes of any nature regulated pursuant to any Environmental Law, including any
material listed as a hazardous substance under Section 101(14) of CERCLA.

“Holdings” means Burlington Coat Factory Investments Holdings, Inc., a Delaware
corporation.

“Immaterial Subsidiary” means a Restricted Subsidiary of the Parent for which
(a) the assets of such Restricted Subsidiary constitute less than or equal to 3%
of the total assets of the Parent and its Restricted Subsidiaries on a
consolidated basis and collectively with all Immaterial Subsidiaries, less than
or equal to 5% of the total assets of the Parent and its Restricted Subsidiaries
on a consolidated basis, and (b) the revenues of such Subsidiary account for
less than or equal to 3% of the total revenues of the Parent and its Restricted
Subsidiaries on a consolidated basis and collectively with all Immaterial
Subsidiaries, less than or equal to 5% of the total revenues of the Parent and
its Restricted Subsidiaries on a consolidated basis. In no event shall Holdings
or the Lead Borrower be deemed an “Immaterial Subsidiary.”

“Indebtedness” of any Person means, without duplication:

 

  (a) All obligations of such Person for borrowed money (including any
obligations which are without recourse to the credit of such Person);

 

  (b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

 

  (c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

 

  (d) All obligations of such Person in respect of the deferred purchase price
of property or services (excluding accrued expenses and accounts payable
incurred in the ordinary course of business);

 

  (e) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed or is limited in recourse;

 

27



--------------------------------------------------------------------------------

  (f) All Guarantees by such Person of Indebtedness of others;

 

  (g) All Capital Lease Obligations of such Person;

 

  (h) All obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty;

 

  (i) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

 

  (j) The Swap Termination Value of all Swap Contracts;

 

  (k) The principal and interest portions of all rental obligations of such
Person under any Synthetic Lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP;

 

  (l) Indebtedness consisting of Earn-Out Obligations in connection with
Permitted Acquisitions but only to the extent that the contingent consideration
relating thereto is not paid within thirty (30) days after the amount due is
finally determined and due and payable; and

 

  (m) All mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock of such
Person (including, without limitation, Disqualified Capital Stock) to the extent
required by GAAP to be accounted for as indebtedness;

Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capital Lease Obligation, (B) any obligations relating to overdraft protection
and netting services, (C) any preferred stock required to be included as
Indebtedness in accordance with GAAP, (D) items that would appear as a liability
on a balance sheet prepared in accordance with GAAP as a result of the
application of EITF 97-10, “The Effects of Lessee Involvement in Asset
Construction” or any similar accounting standard, (E) trade accounts payable,
deferred revenues, liabilities associated with customer prepayments and
deposits, and other accrued expenses (including transfer pricing), in each case
incurred in the ordinary course of business, (F) operating leases, (G) customary
obligations under employment agreements and deferred compensation and
(H) deferred revenue and deferred tax liabilities.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

28



--------------------------------------------------------------------------------

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in SECTION 9.03(b).

“Information” has the meaning provided in SECTION 9.15.

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
continuations-in-part, divisions, revisions, extensions, reissuances, and
reexaminations thereof; industrial design applications and registered industrial
designs; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property and
intellectual property rights; all rights to sue and recover at law or in equity
for any past, present or future infringement, dilution or misappropriation, or
other violation thereof; and all common law and other rights throughout the
world in and to all of the foregoing.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent for its own benefit and for the benefit of the other Secured
Parties, granting a Lien in the Intellectual Property of the Loan Parties, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date by and among the Agents, JPMorgan Chase Bank, N.A., as
successor administrative agent and collateral agent to Bear Stearns Corporate
Lending Inc. under the Term Loan Financing Facility, and the Loan Parties, as
amended pursuant to that certain letter agreement dated February 24, 2011 among
the Agents, the Term Loan Administrative Agent and the Term Loan Collateral
Agent, in each case, as attached hereto as Exhibit L and as further amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the last day of each Fiscal Quarter and (b) with respect to
any LIBOR Rate Loan, on the last day of the Interest Period applicable to the
Borrowing of which such LIBOR Rate Loan is a part, and, in addition, if such
LIBOR Rate Loan has an Interest Period of greater than ninety (90) days, on the
last day of every third month of such Interest Period.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), three (3), or six
(6) months, and, if available to all Lenders, seven (7) or

 

29



--------------------------------------------------------------------------------

fourteen (14) days or nine (9) or twelve (12) months thereafter as the Lead
Borrower may elect by notice to the Administrative Agent in accordance with the
provisions of this Agreement; provided, however, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period of
one month or more that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month during which such Interest Period ends) shall end on the last
Business Day of the calendar month of such Interest Period, and (c) no Interest
Period shall extend beyond the Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Advance Rate” means (a) during the period from August 1 through
November 30 of each calendar year, 92.5%, and (b) at all other times during such
calendar year, 90%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its reasonable commercial discretion exercised
in good faith and not inconsistent with past practice, with respect to changes
in the determination of the saleability, at retail, of the Eligible Inventory or
which reflect such other factors as negatively affect the market value of the
Eligible Inventory.

“Investment” means with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of:

(a) Any Capital Stock of another Person, evidence of Indebtedness or other
security of another Person, including any option, warrant or right to acquire
the same;

 

  (b) Any loan, advance, contribution to capital, extension of credit (except
for current trade and customer accounts receivable for inventory sold or
services rendered in the ordinary course of business) to, or guaranty of
Indebtedness of, another Person; and

 

  (c) Any Acquisition;

in all cases whether now existing or hereafter made. For purposes of
calculation, the amount of any Investment outstanding at any time shall be the
aggregate cash Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person.

“Issuing Bank” means, individually and collectively, each of Bank of America,
PNC Bank, National Association, JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association and each other Lender reasonably acceptable to both the
Administrative Agent and the Lead Borrower that has entered into a letter of
credit issuer agreement, in form and substance reasonably satisfactory to the
Administrative Agent and the Lead Borrower, as an issuer of

 

30



--------------------------------------------------------------------------------

Letters of Credit hereunder. Any Issuing Bank may, in its reasonable discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joinder Agreement” means an agreement, in substantially the form attached
hereto as Exhibit F, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Facility Guarantor, as the Administrative Agent may determine.

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of Applicable Law over the lien of the Collateral Agent in
any of the Collateral.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Commitment hereunder at such time,
including the latest maturity or expiration date of any Extended Commitment as
extended in accordance with this Agreement from time to time.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“Lead Borrower” has the meaning set forth in the Preamble to this Agreement.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lenders” means the Lenders having Commitments from time to time or at any time,
and each assignee that becomes a party to this Agreement as set forth in SECTION
9.04(b), each Additional Commitment Lender that becomes a party to this
Agreement as set forth in SECTION 2.02, and each New Revolving Commitment Lender
that becomes a party to this Agreement as set forth in SECTION 2.27(c).

“Letter of Credit” means (a) each Existing Letter of Credit, and (b) a letter of
credit that is (i) issued by an Issuing Bank pursuant to this Agreement for the
account of a Borrower, (ii) a Standby Letter of Credit or Commercial Letter of
Credit, issued in connection with the purchase of Inventory by a Borrower and
for other purposes for which such Borrower has historically obtained letters of
credit, or for any other purpose that is reasonably acceptable to the
Administrative Agent (and for which such Issuing Bank is not otherwise
prohibited from issuing such letter of credit due to the internal general
policies of such Issuing Bank), and (iii) in form reasonably satisfactory to
such Issuing Bank.

“Letter of Credit Disbursement” means a payment made by any Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19(c).

 

31



--------------------------------------------------------------------------------

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, without
duplication, (b) all amounts theretofore drawn or paid under Letters of Credit
for which the applicable Issuing Bank has not then been reimbursed.

“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.

“Letter of Credit Sublimit” means, at any time, $100,000,000, as such amount may
be increased or reduced in accordance with the provisions of this Agreement.
Without limiting the foregoing, any Issuing Bank may enter into an agreement
with the Administrative Agent and the Lead Borrower regarding an individual
sublimit with respect to Letters of Credit issued by such Issuing Bank.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means:

(a) for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London interbank offered rate administered by ICE Benchmark
Administration Limited (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “LIBOR Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Prime Rate Loan on any date,
the rate per annum equal to (i) ICE LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Prime Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“LIBOR Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

32



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Liquidation” means the exercise by the Agents of those rights and remedies
accorded to the Agents under the Loan Documents and Applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Borrowers, acting with the consent of
the Administrative Agent, of any public, private or “Going-Out-Of-Business Sale”
or other disposition of Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Loan Account” has the meaning provided in SECTION 2.20.

“Loan Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guarantees, the
Intercreditor Agreement, the Confirmation of Ancillary Documents, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith (excluding agreements entered into in connection with any transaction
arising out of any Bank Products or Cash Management Services), each as amended
and in effect from time to time.

“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, facts, or circumstances, which has a
material adverse effect on (i) the business, assets, or financial condition of
the Loan Parties taken as a whole or (ii) the validity or enforceability of this
Agreement or the other Loan Documents, taken as a whole, or the rights or
remedies of the Secured Parties hereunder or thereunder, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $75,000,000.

“Maturity Date” means August 13, 2019.

“Maximum Rate” has the meaning provided in SECTION 9.13.

“Minority Lenders” has the meaning provided in SECTION 9.02(c).

 

33



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means the mortgages and deeds of trust and any other security
documents granting a Lien on Real Estate between the Loan Party owning the Real
Estate encumbered thereby and the Collateral Agent for its own benefit and the
benefit of the other Secured Parties.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds or amounts escrowed pursuant to clause (iv) of this
definition, but only as and when received, (ii) in the case of a casualty, cash
insurance proceeds, and (iii) in the case of a condemnation or similar event,
cash condemnation awards and similar payments, in each case net of (b) the sum
of (i) Excluded Net Proceeds, (ii) all fees and out-of-pocket fees and expenses
(including appraisals, and brokerage, legal, title and recording or transfer tax
expenses, underwriting discounts and commissions) paid by any Loan Party or a
Restricted Subsidiary to third parties in connection with such event, (iii) in
the case of a sale or other disposition of an asset (including pursuant to a
casualty or condemnation), the amount of all payments required to be made by any
Loan Party or any of their respective Restricted Subsidiaries as a result of
such event to repay (or to establish an escrow for the repayment of) any
Indebtedness (other than the Obligations) secured by a Permitted Encumbrance
that is senior to the Lien of the Collateral Agent, (iv) capital gains or other
income taxes paid or payable as a result of any such sale or disposition (after
taking into account any available tax credits or deductions), provided that the
Administrative Agent may, in its discretion, establish an Availability Reserve
in the amount of any taxes so deducted in calculating Net Proceeds, and (v) any
funded escrow established pursuant to the documents evidencing any such sale or
disposition to secure any indemnification obligations or adjustments to the
purchase price associated with any such sale or disposition.

“New Extended Commitments” has the meaning provided in SECTION 2.27(c).

“New Revolving Commitment Lenders” has the meaning provided in SECTION 2.27(c).

“Non-compliance Notice” has the meaning provided in SECTION 2.06(b).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swingline
Note, each as may be amended, supplemented or modified from time to time.

“Obligations” means (a) (i) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower or Facility Guarantor under the Bankruptcy Code or any
state or federal bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Revolving Credit Loans and
Facility Guarantees, (ii) other amounts owing by the Loan Parties under this
Agreement or any other Loan Document in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash

 

34



--------------------------------------------------------------------------------

collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities (including all fees, costs, expenses and indemnities
that accrue after the commencement of any case or proceeding by or against any
Borrower or Facility Guarantor under the Bankruptcy Code or any state or federal
bankruptcy, insolvency, receivership or similar law, whether or not allowed in
such case or proceeding), whether primary, secondary, direct, contingent, fixed
or otherwise, of the Loan Parties to the Secured Parties under this Agreement
and the other Loan Documents, (b) the due and punctual payment and performance
of all the covenants, agreements, obligations and liabilities of each Loan Party
under or pursuant to this Agreement and the other Loan Documents, and (c) the
Other Liabilities; provided that Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

“Other Borrower” means each Person who shall from time to time enter into a
Joinder Agreement as a “Borrower” hereunder.

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties
and/or (b) any Bank Product entered into with any of the Loan Parties, as each
may be amended from time to time.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Overadvance” means a Revolving Credit Loan, advance, or providing of credit
support (such as the issuance of a Letter of Credit) to the Borrowers to the
extent that, immediately after the making of such loan or advance or the
providing of such credit support, Availability is less than zero.

“Parent” means Burlington Coat Factory Holdings, LLC.

“Participant” has the meaning provided in SECTION 9.04(e).

“Participation Register” has the meaning provided in SECTION 9.04(e).

“Payment Conditions” means, at the time of determination with respect to a
Specified Transaction or payment, that either (1) (a) no Specified Default then
exists or would arise as a result of the entering into such transaction or the
making of such payment, (b) the Borrowers have demonstrated to the reasonable
satisfaction of the Administrative Agent that Availability, both before and
immediately following such Specified Transaction or payment and as projected on
a Pro Forma Basis for the six (6) months following and after giving effect to
such Specified Transaction or payment, will be equal to or greater 12.5% of the
Loan Cap, and (c) the Consolidated Fixed Charge Coverage Ratio, as calculated on
a trailing twelve months basis after giving effect on a Pro Forma Basis to such
Specified Transaction or payment, is equal to or greater than 1.00:1.00, or
(2) (a) no Specified Default then exists or would arise as a result of the
entering into such transaction or the making of such payment, and (b) the
Borrowers have demonstrated to the reasonable satisfaction of the Administrative
Agent that Availability, both before and immediately following such Specified
Transaction or payment and as projected on a Pro Forma Basis for the six
(6) months following and after giving effect to such Specified

 

35



--------------------------------------------------------------------------------

Transaction or payment, will be equal to or greater 20% of the Loan Cap. Prior
to undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent evidence
of satisfaction of the conditions contained in clauses (1)(b) and (c) or clause
(2)(b), as applicable, above on a basis reasonably satisfactory to the
Administrative Agent.

“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

 

  (a) No Specified Default then exists or would arise from the consummation of
such Acquisition;

 

  (b) If any of the proceeds of Credit Extensions are utilized to consummate the
Acquisition (and, in the case of clause (ii), the Acquisition is of Capital
Stock), then (i) such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition will violate Applicable Law, and
(ii) the legal structure of the Acquisition shall be acceptable to the
Administrative Agent in its reasonable discretion;

 

  (c) If the Acquisition is an Acquisition of Capital Stock, (i) a Loan Party
shall acquire and own, directly or indirectly, a majority of the Capital Stock
in the Person being acquired and (ii) shall Control a majority of any voting
interests or otherwise Control the governance of the Person being acquired;

 

  (d) Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Loan Party under this Agreement; and

 

  (e) The Borrowers shall have satisfied the Payment Conditions.

“Permitted Disposition” means any of the following:

 

  (a) licenses of Intellectual Property of a Loan Party or any of its
Subsidiaries entered into in the ordinary course of business;

 

  (b) licenses for the conduct of licensed departments within the Loan Parties’
and any of their Restricted Subsidiaries’ Stores in the ordinary course of
business;

 

36



--------------------------------------------------------------------------------

  (c) as long as no Specified Default hereof then exists or would arise
therefrom, bulk sales or other dispositions of the Borrowers’ Inventory not in
the ordinary course of business in connection with Store closings, at arm’s
length, provided that (i) such Store closures and related Inventory dispositions
shall not exceed, in any Fiscal Year of the Parent and its Subsidiaries, 15% of
the number of the Loan Parties’ Stores as of the beginning of such Fiscal Year
(net of Store relocations (A) occurring substantially contemporaneously with the
related Store closure date or (B) wherein a binding lease has been entered into
on or prior to the related Store closure date) as set forth in the Compliance
Certificate delivered pursuant to SECTION 5.01(d), and (ii) as of any date after
the First Amendment Effective Date, the aggregate number of such Store closures
since the First Amendment Effective Date shall not exceed, when taken together
with (but without duplication of) any Stores disposed of or leased pursuant to
clauses (g) and (o)(i) of this definition, 30% of the greater of (x) the number
of the Loan Parties’ Stores in existence as of the First Amendment Effective
Date or (y) the number of the Loan Parties’ Stores as of the first day of any
Fiscal Year beginning after the First Amendment Effective Date (net of Store
relocations (i) occurring substantially contemporaneously with the related Store
closure date or (ii) wherein a binding lease has been entered into on or prior
to the related Store closure date) as set forth in the Compliance Certificate
delivered pursuant to SECTION 5.01(d), provided that all sales of Inventory in
connection with Store closings in a transaction or series of related
transactions which in the aggregate involve Inventory having a value greater
than $20,000,000 at Cost shall be in accordance with either (i) liquidation
agreements and with professional liquidators reasonably acceptable to the
Agents, or (ii) sale agreements with third party operators, the terms of which
are reasonably acceptable to the Agents; provided further that all Net Proceeds
received in connection therewith are applied to the Obligations, if then
required in accordance with SECTION 2.17 or SECTION 2.18 hereof;

 

  (d) without duplication of the provisions of clause (c) of this definition,
terminations of Leases in the ordinary course of business;

 

  (e) dispositions of assets (other than assets of the type constituting ABL
Priority Collateral), including abandonment of or failure to maintain
Intellectual Property, in the ordinary course of business that are worn,
damaged, obsolete, uneconomical or, in the judgment of a Loan Party, no longer
used or useful or necessary in, or material to, its business or that of any
Restricted Subsidiary;

 

  (f)

sales, transfers and dispositions (i) among the Loan Parties, so long as the
Collateral Agent has a perfected first priority lien on the property so sold,
transferred to disposed of (subject only to Permitted Encumbrances having
priority pursuant to Applicable Law) after giving effect to such exchange,
transfer or swap, or (ii) among the Loan Parties and their Restricted

 

37



--------------------------------------------------------------------------------

  Subsidiaries; provided that sales, transfers and dispositions under this
clause (f)(ii) may not include any assets which constitute ABL Priority
Collateral and, if reasonably requested by the Collateral Agent, the Collateral
Agent shall have received from such each purchaser or transferee a Collateral
Access Agreement reasonably satisfactory to the Collateral Agent;

 

  (g) without duplication of Dispositions permitted under clause (c) hereof,
sales and transfers (including sale-leaseback transactions) of Real Estate of
any Loan Party (i) to the extent permitted by the Term Loan Agreement, or
(ii) if the Term Loan Financing Facility has been repaid in full, provided that
in the case of any sale-leaseback transaction permitted under this clause (g),
if reasonably requested by the Collateral Agent, the Collateral Agent shall have
received from such each purchaser or transferee a Collateral Access Agreement
reasonably satisfactory to the Collateral Agent;

 

  (h) sales, discounting or forgiveness of Accounts in the ordinary course of
business or in connection with the collection or compromise thereof;

 

  (i) leases, subleases, licenses and sublicenses of real or personal property
(other than Intellectual Property) entered into by Loan Parties and their
Restricted Subsidiaries in the ordinary course of business at arm’s length and
on market terms;

 

  (j) sales of non-core assets (other than assets constituting ABL Priority
Collateral) acquired in connection with Permitted Acquisitions and other
Permitted Investments;

 

  (k) as long as no Event of Default would arise therefrom, sales or other
dispositions of Permitted Investments described in clauses (a) through and
including (j) of the definition thereof;

 

  (l) any disposition of Real Estate to a Governmental Authority as a result of
a condemnation of such Real Estate;

 

  (m) the making of Permitted Investments and payments permitted under SECTION
6.06;

 

  (n) sales, transfers and dispositions as set forth on Schedule 6.05;

 

  (o)

(i) leasing of Real Estate (other than any subleases described in subclause
(ii) of this clause (o)) no longer used or useful in the business of the Loan
Parties to the extent not otherwise prohibited hereunder; provided that the
aggregate amount of all Stores leased pursuant to this clause (o)(i), when taken
together with (but without duplication of) any Stores closed or disposed of
pursuant to clauses (c) and (g) of this definition, shall not exceed 30% of the
greater of (x) the number of the Loan Parties’ Stores in existence as of the
First Amendment Effective Date or (y) the number of

 

38



--------------------------------------------------------------------------------

  the Loan Parties’ Stores as of the first day of any Fiscal Year beginning
after the First Amendment Effective Date (net of Store relocations (i) occurring
substantially contemporaneously with the related Store closure date, or
(ii) wherein a binding lease has been entered into on or prior to the related
Store closure date) as set forth in the Compliance Certificate delivered
pursuant to SECTION 5.01(d) and (ii) subleasing of partial interests in Real
Estate (a portion of which shall continue to be used in the business of the
Borrowers or any of their Subsidiaries) in the ordinary course of business and
which does not materially interfere with the business of the Borrowers and their
Subsidiaries;

 

  (p) forgiveness of Permitted Investments described in clauses (l)(ii) and
(p) of the definition thereof as long as such Investment does not constitute
proceeds of Collateral included in the Borrowing Base;

 

  (q) other dispositions of assets (other than assets constituting ABL Priority
Collateral), as long as (A) no Specified Default then exists or would arise
therefrom, and (B) in the case of any assets with a fair market value in excess
of $20,000,000, such sale or transfer is made for fair market value and the
consideration received for such sale or transfer is at least 75% (i) cash,
(ii) Cash Equivalents, (iii) the assumption by the transferee of Indebtedness or
other liabilities contingent or otherwise of the Lead Borrower or any of its
Restricted Subsidiaries (other than liabilities that are expressly subordinated
to the Obligations) and the valid release of the Lead Borrower or such
Restricted Subsidiary, by all applicable creditors in writing, from all
liability on such Indebtedness or other liability in connection with such
disposition, (iv) securities, notes or other obligations received by the Lead
Borrower or any of its Restricted Subsidiaries from the transferee that are
converted by the Lead Borrower or any of its Restricted Subsidiaries into cash
or Cash Equivalents within 180 days following the closing of such Disposition,
(v) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Lead Borrower
and each other Restricted Subsidiary are released from any Guarantee of payment
of such Indebtedness in connection with such disposition, (vi) in connection
with an asset swap, any assets used or useful in a Loan Parties’ or Restricted
Subsidiaries business, all of which shall be deemed “cash”, or (vii) Designated
Non-Cash Consideration to the extent that all Designated Non-Cash Consideration
at such time does not exceed $35,000,000 (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value); provided that, all
Net Proceeds, if any, received in connection with any such sales are applied to
the Obligations if then required in accordance with SECTION 2.17 or SECTION 2.18
hereof;

 

39



--------------------------------------------------------------------------------

  (r) exchanges or swaps, including, but not limited to, transactions covered by
Section 1031 of the Code, of Leases and other Real Estate of the Loan Parties,
so long as such exchange or swap is made for fair market value and on an arm’s
length basis, provided that upon the completion of any such exchange or swap
(x) the Collateral Agent has a perfected Lien having the same priority as any
Lien held on the Leases or Real Estate so exchanged or swapped and (y) all Net
Proceeds, if any, received in connection with any such exchange or swap are
applied to the Obligations if then required in accordance with SECTIONS 2.17 or
2.18 hereof;

 

  (s) any issuance, sale or pledge of Capital Stock in, or Indebtedness, or
other securities of, an Unrestricted Subsidiary;

 

  (t) condemnation or any similar action on assets or casualty or insured damage
to assets;

 

  (u) the Lead Borrower and any Restricted Subsidiary may surrender or waive
contractual rights and settle or waive contractual or litigation claims;

 

  (v) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(w) any disposition in a single transaction or series of related transactions
(other than assets constituting ABL Priority Collateral) that does not result in
more than $5,000,0000 Net Proceeds; and

 

  (x) other dispositions of assets (other than Real Estate and assets included
in the Borrowing Base) in an aggregate amount for all Loan Parties not to exceed
$10,000,000 in any Fiscal Year, as long as (A) no Event of Default then exists
or would arise therefrom, and (B) such sale or transfer is made for fair market
value and the consideration received for such sale or transfer is at least 85%
cash, provided that, all Net Proceeds, if any, received in connection with any
such sales are applied to the Obligations if then required in accordance with
SECTION 2.17 or SECTION 2.18 hereof.

“Permitted Encumbrances” means:

 

  (a) Liens imposed by law for Taxes that are not required to be paid pursuant
to SECTION 5.05;

 

  (b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
and other like Liens imposed by Applicable Law, (i) arising in the ordinary
course of business and securing obligations that are not overdue by more than
thirty (30) days, (ii) (A) that are being contested in

 

40



--------------------------------------------------------------------------------

  good faith by appropriate proceedings, (B) as to which the applicable Loan
Party or Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (C) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, or (iii) the existence of which would not reasonably be expected to
result in a Material Adverse Effect;

 

  (c) Liens provided in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

 

  (d) Liens to secure or relating to the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds (and Liens
arising in accordance with Applicable Law in connection therewith), and other
obligations of a like nature, in each case in the ordinary course of business;

 

  (e) judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(k);

 

  (f) easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, other land use laws, rights-of-way ,development, site plan or
similar agreements and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property when used in a manner consistent with current usage or materially
interfere with the ordinary conduct of business of a Loan Party as currently
conducted and such other minor title defects, or survey matters that are
disclosed by current surveys, but that, in each case, do not interfere with the
current use of the property in any material respect;

 

  (g) any Lien on any property or asset of any Loan Party set forth on Schedule
6.02, provided that, if such Lien secures Indebtedness, such Lien shall secure
only the Indebtedness listed on Schedule 6.01 as of the Effective Date (or such
later date as agreed between the Lead Borrower and the Administrative Agent upon
any update to such Schedule made in connection with the First Amendment) (and
extensions, renewals and replacements thereof permitted under SECTION 6.01);

 

  (h)

Liens on fixed or capital assets acquired by any Loan Party to secure
Indebtedness permitted under clause (e) of the definition of Permitted
Indebtedness so long as (i) such Liens and the Indebtedness secured thereby are
incurred prior to or within 270 days after such acquisition or the completion of
the construction or improvement thereof (other than refinancings thereof
permitted hereunder), and (ii) such Liens shall not extend to any other property
or assets of the Loan Parties (other than any

 

41



--------------------------------------------------------------------------------

  replacements of such property or assets and additions and accessions thereto
and the proceeds and the products thereof and in the case of multiple financings
of equipment provided by any lender, other equipment financed by such lender);

 

  (i) Liens in favor of the Collateral Agent, for its own benefit and the
benefit of the other Secured Parties;

 

  (j) landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

 

  (k) possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and other Permitted Investments, provided that such Liens (a) attach only to
such Investments or other Investments held by such broker or dealer and
(b) secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such Investments and not any
obligation in connection with margin financing;

 

  (l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

 

  (m) Liens on Real Estate to secure obligations under Permitted Real Estate
Financings;

 

  (n) Liens attaching solely to cash advances and earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition or other Permitted Investment;

 

  (o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

 

  (p)

any Lien existing on any property or asset (other than assets constituting ABL
Priority Collateral) prior to the acquisition thereof by a Loan Party or any
Restricted Subsidiary or existing on any property or asset (other than assets
constituting ABL Priority Collateral) of any Person that became or becomes a
Restricted Subsidiary (including as a result of any Unrestricted Subsidiary
being redesignated as a Restricted Subsidiary) after the Closing Date prior to
the time such Person became or becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of such acquisition or such Person
becoming a Restricted Subsidiary as the case may be, (ii) such Lien shall not
apply to any other property or asset of a Loan Party or any Restricted
Subsidiary (other than any replacements of such property or assets and additions
and accessions thereto and the

 

42



--------------------------------------------------------------------------------

  proceeds and the products thereof and in the case of multiple financings of
equipment provided by any lender, other equipment financed by such lender) and
(iii) such Lien shall secure only those obligations and unused commitments (and
to the extent such obligations and commitments constitute Indebtedness, such
Indebtedness is permitted hereunder) that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be, and Permitted Refinancings thereof;

 

  (q) Liens in favor of customs and revenues authorities imposed by Applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) as to which the applicable Loan Party or Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (C) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, or
(iii) the existence of which would not reasonably be expected to result in a
Material Adverse Effect;

 

  (r) Liens granted by the Loan Parties to the secured parties under the Term
Loan Financing Facility and any refinancings thereof permitted hereunder;

 

  (s) any interest or title of a licensor, sublicensor, lessor or sublessor
under any license or operating or true lease agreement;

 

  (t) leases or subleases granted to third Persons in the ordinary course of
business;

 

  (u) licenses or sublicenses of Intellectual Property granted in the ordinary
course of business;

 

  (v) the replacement, refinancing, extension or renewal of any Permitted
Encumbrance; provided that such Lien shall at no time be extended to cover any
assets or property other than such assets or property subject thereto on the
First Amendment Effective Date or the date such Lien was incurred, as applicable
(other than any replacements of such property or assets and additions and
accessions thereto and the proceeds and the products thereof and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender or Liens otherwise permitted hereunder);

 

  (w) Liens on insurance policies and insurance proceeds incurred in the
ordinary course of business in connection with the financing of insurance
premiums;

 

  (x) Liens on securities which are the subject of repurchase agreements
incurred in the ordinary course of business;

 

43



--------------------------------------------------------------------------------

  (y) Liens arising by operation of law under Article 4 of the UCC in connection
with collection of items provided for therein;

 

  (z) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods;

 

  (aa) Liens on deposit accounts or securities accounts in connection with
overdraft protection, netting services, other cash management services,
automatic clearinghouse arrangements, overdraft protections and similar
arrangements or otherwise in connection with securities accounts and deposit
accounts, in each case, in the ordinary course of business;

 

  (bb) security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;

 

  (cc) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

 

  (dd) other Liens (other than Liens on assets constituting ABL Priority
Collateral) securing obligations in an amount not to exceed $75,000,000 in the
aggregate at any time outstanding; provided that if reasonably requested by the
Collateral Agent, the Collateral Agent shall have received from the holder of
such Lien a Collateral Access Agreement reasonably satisfactory to the
Collateral Agent;

 

  (ee) Liens on Collateral securing Qualifying Secured Debt;

 

  (ff) purchase options, call and similar rights of, and restrictions for the
benefit of, a third party with respect to Capital Stock held by the Loan Parties
or any Restricted Subsidiary in joint ventures;

 

  (gg) Liens disclosed as exceptions to coverage in the final title policies and
endorsements issued to the Collateral Agent with respect to any Mortgaged
Properties; and

 

  (hh) Liens securing any Swap Obligation constituting Permitted Indebtedness
hereunder so long as, with respect to any such Swap Obligation owed to a Person
who is not a Lender, the fair market value of the collateral securing such Swap
Obligations does not exceed $25,000,000 in the aggregate at any time.

The designation of a Lien as a Permitted Encumbrance shall not limit or restrict
the ability of the Agents to establish any Reserve relating thereto.

“Permitted Indebtedness” means each of the following:

 

  (a) Indebtedness created under the Loan Documents;

 

44



--------------------------------------------------------------------------------

  (b) Indebtedness set forth on Schedule 6.01;

 

  (c) Indebtedness of (i) any Loan Party to any other Loan Party and (ii) any
Loan Party to any Restricted Subsidiary that is not a Facility Guarantor,
provided that any such Indebtedness shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

 

  (d) Guarantees (i) by any Loan Party of Indebtedness or other obligations
arising in the ordinary course of business of any other Loan Party to the extent
such Indebtedness or other obligations are permitted hereunder and
(ii) constituting Permitted Investments permitted under clause (l)(ii) or (w) of
the definition thereof;

 

  (e) Purchase money Indebtedness of any Loan Party to finance the acquisition,
development, construction, restoration, replacement, rebuilding, maintenance,
upgrade or improvement of any fixed or capital assets (including Real Estate),
including Capital Lease Obligations (including therein any Indebtedness incurred
in connection with sale-leaseback transactions permitted under clause (k) of
this definition), and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, provided that the aggregate principal amount of
Indebtedness permitted by this clause (e) outstanding at any time when
aggregated with the amount of Permitted Refinancings in respect thereof pursuant
to clause (cc) below, shall not exceed $75,000,000;

 

  (f) Indebtedness under Swap Contracts, other than for speculative purposes,
entered into in the ordinary course of business;

 

  (g) Contingent liabilities under surety bonds, customs and appeal bonds,
governmental contracts and leases or similar instruments incurred in the
ordinary course of business;

 

  (h) [Reserved];

 

  (i) Indebtedness under the Term Loan Financing Facility, provided that in no
event shall the principal amount of such Indebtedness at any time outstanding
exceed an amount equal to (x) $1,200,000,000 plus (y) the amount of any
Incremental Term Loans in an amount not to exceed the Maximum Incremental Amount
(as defined in the Term Loan Agreement as in effect on the First Amendment
Effective Date);

 

  (j) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition or other Permitted Investment, provided that such Indebtedness does
not require the payment in cash of principal (other than in respect of working
capital adjustments and Indebtedness described in clause (p)) prior to the
Maturity Date, has a maturity which extends beyond the Maturity Date, and is
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent;

 

45



--------------------------------------------------------------------------------

  (k) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

 

  (l) Subordinated Indebtedness in an amount when aggregated with the amount of
Permitted Refinancing in respect thereof pursuant to clause (cc), not to exceed
$200,000,000 in the aggregate; and provided that, in each case, such
Subordinated Indebtedness (i) shall not have a maturity date or be subject to
amortization, mandatory repurchase or redemption (except pursuant to customary
asset sale and similar event and change of control provisions and AHYDO
payments) prior to the date that is three months after the Maturity Date, and
(B) shall not be exchangeable or convertible into Disqualified Capital Stock or
any other Indebtedness (other than any Indebtedness that is otherwise permitted
to be incurred under this Agreement at the time of such exchange or conversion);

 

  (m) Indebtedness incurred in the ordinary course of business in connection
with the financing of insurance premiums;

 

  (n) Indebtedness of any Loan Party acquired pursuant to a Permitted
Acquisition or other Permitted Investment (or Indebtedness assumed at the time
and as a result of a Permitted Acquisition or of a Permitted Investment);
provided that in each case such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such Permitted Acquisition or
Permitted Investment;

 

  (o) Indebtedness relating to performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, workers’ compensation
claims, letters of credit, bank guarantees and banker’s acceptances, warehouse
receipts or similar instruments and similar obligations (other than in respect
of other Indebtedness for borrowed money) including, without limitation, those
incurred to secure health, safety and environmental obligations, in each case
provided in the ordinary course of business or consistent with past practice;

 

  (p) Indebtedness constituting the obligation to make customary purchase price
adjustments for working capital, indemnities and similar obligations (including
earn outs) in connection with Permitted Acquisitions, Permitted Investments and
Permitted Dispositions;

 

  (q) Guarantees and letters of credit and surety bonds (other than Guarantees
of, or letters of credit and surety bonds related to, Indebtedness) issued in
connection with Permitted Acquisitions, Permitted Investments and Permitted
Dispositions;

 

46



--------------------------------------------------------------------------------

  (r) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Indebtedness permitted hereunder;

 

  (s) Indebtedness due to any landlord in connection with the financing by such
landlord of leasehold improvements;

 

  (t) Unsecured Indebtedness of Holdings in an amount not to exceed $100,000,000
in the aggregate (except as increased pursuant to clause (v) of this
definition), provided that such Indebtedness (i) shall not have a maturity date
or be subject to amortization, mandatory repurchase or redemption (except
pursuant to customary asset sale and change of control provisions requiring such
redemption or repurchase if and only to the extent permitted hereunder) prior to
the date that is six months after the Maturity Date, and (ii) shall not be
exchangeable or convertible into Disqualified Capital Stock or any other
Indebtedness (other than any Indebtedness that is otherwise permitted to be
incurred under this Agreement at the time of such exchange or conversion);

 

  (u) other Indebtedness in an aggregate principal amount not to exceed
$150,000,000 at any time outstanding; provided, however, that if (i) such
Indebtedness has a maturity date prior to the date that is six months after the
Maturity Date, the Administrative Agent may establish a Debt Maturity Reserve
therefor, and (ii) such Indebtedness is secured, the security may not include
any ABL Priority Collateral and, to the extent reasonably requested by the
Agents, the holder of such Indebtedness shall have entered into an intercreditor
agreement and Collateral Access Agreement with the Agents on terms reasonably
satisfactory to the Agents;

 

  (v) Indebtedness under Permitted Real Estate Financings;

 

  (w) Qualifying Unsecured Debt or Qualifying Secured Debt of any Loan Party
that is either:

(i) Qualifying Secured Debt that is issued solely for cash consideration and the
net proceeds of which are applied to the prepayment (in whole or in part) of the
Term Obligations;

(ii) Qualifying Secured Debt so long as (w) no Default or Event of Default has
occurred and is continuing, (x) on a Pro Forma Basis, the Loan Parties are in
compliance with SECTION 6.10 hereof, (y) on a Pro Forma Basis, the Consolidated
Secured Leverage Ratio as of the last day of the most recent Fiscal Quarter for
which financial statements have been or are required to have been delivered
hereunder is less than or equal to 3.25 to 1.00 and (z) the aggregate principal
amount of such Qualifying Secured Debt, when aggregated with the aggregate
principal amount of all Incremental Term Loans (as defined in the Term Loan
Agreement), would not exceed the Maximum Incremental Amount (as defined in the
Term Loan Agreement as in effect on the First Amendment Effective Date); and

 

47



--------------------------------------------------------------------------------

(iii) in the case of Qualifying Unsecured Debt, on a Pro Forma Basis (x) the
Loan Parties are in compliance with SECTION 6.10 hereof and (y) the Consolidated
Interest Coverage Ratio is at least 2.00 to 1.00 for the most recent four Fiscal
Quarter period;

 

  (x) Indebtedness with respect of treasury, depositary, cash management and
netting services, automatic clearinghouse arrangements, overdraft protections
and similar arrangements or otherwise in connection with securities accounts and
deposit accounts, in each case, in the ordinary course of business;

 

  (y) Indebtedness consisting of take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business or consistent
with past practice; and

 

  (z) Permitted Refinancings of Indebtedness permitted hereunder.

“Permitted Investments” means each of the following:

 

  (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any state or state agency thereof, in
each case maturing within one (1) year from the date of acquisition thereof;

 

  (b) Investments in commercial paper maturing within one (1) year from the date
of acquisition thereof and having, at the date of acquisition, the highest or
next highest credit rating obtainable from S&P or from Moody’s;

 

  (c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof which
are issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $100,000,000;

 

  (d) master demand notes and fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause
(a) above (without regard to the limitation on maturity contained in such
clause) and entered into with a financial institution satisfying the criteria
described in clause (c) above or with any primary dealer;

 

48



--------------------------------------------------------------------------------

  (e) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America, any province of Canada, any member of
the European Union, any other foreign government or any political subdivision or
taxing authority thereof, in each case, having one of the two highest rating
categories obtainable from either Moody’s or S&P (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of not more than two
years from the date of acquisition;

 

  (f) Indebtedness or preferred stock issued by Persons with a rating of “BBB-”
or higher from S&P or “Baa3” or higher from Moody’s (or, if at the time, neither
is issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of 12 months or less
from the date of acquisition;

 

  (g) bills of exchange issued in the United States, Canada, or a member state
of the European Union for rediscount at the relevant central bank and accepted
by a bank (or any dematerialized equivalent);

 

  (h) instruments and investments of the type and maturity described in clause
(a) through (g) denominated in any foreign currency or of foreign obligors,
which investments or obligors are, in the reasonable judgment of the Lead
Borrower, comparable in investment quality to those referred to above;

 

  (i) (i) dollars, Euro, or any national currency of any member state of the
European Union; or (ii) any other foreign currency held by a Loan Party in the
ordinary course of business (notwithstanding the foregoing, cash equivalents
shall include amounts denominated in currencies other than set forth in this
clause; provided that such amounts are converted into currencies listed in this
clause within ten Business Days following the receipt of such amounts);

 

  (j) shares of any money market or mutual fund that has substantially all of
its assets invested in the types of investments referred to in clauses
(a) through (h), above;

 

  (k) Investments existing on the Effective Date (or such later date as agreed
between the Lead Borrower and the Administrative Agent upon any update to such
Schedule made in connection with the First Amendment) and set forth on Schedule
6.04;

 

  (l)

capital contributions, loans or other Investments made by (i) any Loan Party to
any other Loan Party or (ii) as long as no Specified Default then exists or
would arise therefrom, any Loan Party to any Restricted Subsidiary or Affiliate
of any Loan Party (other than to the Sponsors, Sponsor Related Parties or any
other stockholder of the Parent) in an

 

49



--------------------------------------------------------------------------------

  aggregate amount not to exceed $75,000,000 at any time outstanding, plus such
additional amounts to the extent that the Payment Conditions are satisfied at
the time of the making of such Investment; provided that the aggregate amount of
all Investments of the type described in this clause (l)(ii) and clause (w) of
this definition may not exceed $75,000,000 in the aggregate outstanding at any
time plus such additional amounts to the extent that the Payment Conditions are
satisfied at the time of the making of such Investment;

 

  (m) Guarantees constituting Permitted Indebtedness;

 

  (n) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

  (o) loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business, provided that all such loans and
advances to employees shall not exceed $5,000,000 in the aggregate at any time
outstanding, and determined without regard to any write-downs or write-offs
thereof;

 

  (p) Investments received from purchasers of assets pursuant to dispositions
permitted pursuant to SECTION 6.05;

 

  (q) Permitted Acquisitions and existing Investments of the Persons acquired in
connection with Permitted Acquisitions or other Permitted Investment so long as
such Investment was not made in contemplation of such Permitted Acquisition or
Permitted Investment;

 

  (r) Swap Agreements entered into in the ordinary course of business for
non-speculative purposes;

 

  (s) to the extent permitted by Applicable Law, notes from officers and
employees in exchange for equity interests of the Parent (or any direct or
indirect parent) purchased by such officers or employees pursuant to a stock
ownership or purchase plan or compensation plan;

 

  (t) earnest money required in connection with Permitted Acquisitions and other
Permitted Investments;

 

  (u) subject to SECTION 2.18, Investments in deposit accounts opened in the
ordinary course of business;

 

  (v) Capital Expenditures;

 

50



--------------------------------------------------------------------------------

  (w) Guarantees of Indebtedness and other obligations of Subsidiaries that are
not Loan Parties not in excess of $75,000,000 in the aggregate at any time
outstanding plus such additional amounts to the extent that the Payment
Conditions are satisfied at the time of the making of such Investment, provided
that the aggregate amount of all Investments of the type described in this
clause (w) and clause (l)(ii) of this definition may not exceed $75,000,000 in
the aggregate outstanding at any time plus such additional amounts to the extent
that the Payment Conditions are satisfied at the time of the making of such
Investment;

 

  (x) without duplication of, or accumulation with, other categories of
Investments permitted hereunder, other Investments in an amount not to exceed
$75,000,000 in the aggregate outstanding at any time;

 

  (y) if the Payment Conditions are satisfied, other Investments in an amount
not to exceed the then Available Amount (as defined in the Term Loan Agreement
as in effect on the First Amendment Effective Date);

 

  (z) Investments made by a Loan Party or any Restricted Subsidiary in any joint
venture or any Unrestricted Subsidiary in an aggregate amount of such
Investments made after the Closing Date pursuant to this clause (z) by (x) Loan
Parties and Restricted Subsidiaries in joint ventures and (y) the Loan Parties
and their Restricted Subsidiaries in Unrestricted Subsidiaries provided that the
aggregate amount of all Investments of the type described in this clause (x) and
clauses (l)(ii) and (w) of this definition may not exceed $75,000,000 in the
aggregate outstanding at any time;

 

  (aa) Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under SECTION 6.04;

 

  (bb) Investments to the extent that (1) payment for such Investments is made
solely with Capital Stock (other than any Disqualified Capital Stock) of the
Lead Borrower (or any direct or indirect parent) or (2) payment for such
Investment is made within 90 days after receipt by the Lead Borrower of, and
solely with the proceeds from, an equity contribution initially made to the
Parent, in the case of each of (1) and (2), to the extent contributed to the
Qualified Capital Stock of the Lead Borrower and have not been applied pursuant
to SECTION 6.06(a)(viii) or utilized to also increase the Available Amount as
defined in the Term Loan Agreement;

 

  (cc) loans and advances to the Parent (or any direct or indirect parent
entity) in lieu of, and not in excess of the amount of (after giving effect to
any other such loans or advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made in accordance with
SECTION 6.06;

 

51



--------------------------------------------------------------------------------

  (dd) Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business; and

 

  (ee) cash or property distributed from any Restricted Subsidiary that is not a
Loan Party (i) may be contributed to other Restricted Subsidiaries that are not
Loan Parties, and (ii) without duplication of amounts that increase the amount
available under to any other clause above, may pass through the Lead Borrower
and/or any intermediate Restricted Subsidiaries, so long as all part of a series
of related transactions and such transaction steps are not unreasonably delayed
and are otherwise permitted hereunder;

provided, however, that for purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate cash Investment less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person and less all liabilities expressly assumed by another Person in
connection with the sale of such Investment.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:

 

  (a) is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

 

  (b) is made to enhance the likelihood of, or maximize the amount of, repayment
of any Obligation; or

 

  (c) is made to pay any other amount chargeable to any Borrower hereunder; and

 

  (d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base at the time, in the aggregate
outstanding at any time or (ii) unless a Liquidation is taking place, remain
outstanding for more than forty-five (45) consecutive Business Days;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(g) regarding any Lender’s obligations with respect to
Letter of Credit Disbursements or SECTION 2.22 regarding any Lender’s
reimbursement obligations with respect to Swingline Loans, or (ii) result in any
claim or liability against the Administrative Agent (regardless of the amount of
any Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance
results from changed circumstances beyond the control of the Administrative
Agent (such as a reduction in the collateral value)), and such inadvertent
Overadvances shall not reduce the amount of Permitted Overadvances allowed
hereunder, and further provided that in no event shall the Administrative Agent
make an Overadvance, if after giving effect thereto, the Total Outstandings
would exceed the aggregate of the Commitments (as in effect prior to any
termination of the Commitments pursuant to SECTION 7.01 hereof).

 

52



--------------------------------------------------------------------------------

“Permitted Real Estate Financing” means any financing by any Loan Party or any
of its Restricted Subsidiaries that is secured solely by Real Estate of such
Loan Party or such Restricted Subsidiary, as the case may be; provided that
(a) the Indebtedness incurred in connection with such financing shall not be
directly or indirectly Guaranteed by, or directly or indirectly collateralized
or secured by, or otherwise have any recourse to, such Loan Party or any such
Restricted Subsidiary or any of the assets of such Loan Party or such Restricted
Subsidiary, other than (i) the Real Estate that is the subject of such financing
and/or (ii) an unsecured Guarantee by the direct or indirect parent of such Loan
Party or such Restricted Subsidiary that shall own the Real Estate that is the
subject of such financing, (b) none of the Loan Parties or any of their
Restricted Subsidiaries shall provide any other direct or indirect credit
support of any kind in respect of such Indebtedness (other than the security
interest on the Real Estate that is the subject of such financing as described
in clause (a) above), (c) such Loan Party or such Restricted Subsidiary, as the
case may be, shall have received proceeds with respect to such financing in an
amount not less than 90% of the fair market value of the Real Estate that is the
subject of such financing, (d) the Indebtedness incurred in connection with such
financing shall have a final maturity that is no sooner than the date that is
three months following the Maturity Date and a weighted average life to maturity
that is no shorter than the Loans and (e) all Net Proceeds received in
connection therewith are applied to the Loans to the extent required by SECTION
2.17.

“Permitted Refinancing” means any Indebtedness that replaces, renews, extends or
refinances any other Permitted Indebtedness, as long as, after giving effect
thereto (i) the principal amount of the Indebtedness outstanding at such time is
not increased (except by the amount of any accrued interest, reasonable closing
costs, expenses, fees, and premium paid in connection with such extension,
renewal or replacement plus an amount equal to any unused commitment
thereunder), (ii) the result of such refinancing of or replacement shall not be
an earlier maturity date or decreased weighted average life, (iii) the obligor
or obligors under any such refinancing Indebtedness and the collateral, if
applicable, granted pursuant to any such refinancing Indebtedness are the same
(or in the case of collateral, the same or less than) as the obligor(s) and
collateral under the Indebtedness being extended, renewed or replaced, (iv) the
subordination, to the extent applicable, and other material provisions of the
refinancing Indebtedness are not less favorable to the Lenders than those terms
of the Indebtedness being refinanced, and (vi) the refinancing Indebtedness is
not exchangeable or convertible into any other Indebtedness which does not
comply with clauses (i) through (v) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

53



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date among
the Loan Parties party thereto and the Collateral Agent for its own benefit and
the benefit of the other Secured Parties, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition or Permitted Investment
is consummated and ending 18 months following the date on which such Permitted
Acquisition or Permitted Investment is consummated.

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.

“Prepayment Event” means the occurrence of any of the following events:

 

  (a) Any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral (other than the sale of Collateral in
the ordinary course of business, until the Term Loan Financing Facility (and any
Permitted Refinancings thereof) has been paid in full, sales of Collateral not
constituting ABL Priority Collateral, and the transfer of any Collateral among
Stores and other locations of the Loan Parties), unless, as long as no Cash
Dominion Event has occurred and is continuing, (i) the proceeds therefrom are
utilized for purposes of replacing, restoring or repairing the assets in respect
of which such proceeds were received or reinvesting in assets used or useful in
any of the Loan Parties’ or their Restricted Subsidiaries’ business within
twelve (12) months of the receipt of such proceeds (or within eighteen
(18) months of receipt of such proceeds if a letter of intent or other binding
commitment to reinvest such proceeds is entered into within twelve (12) months
of receipt of such proceeds); or

 

  (b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding of, any
Collateral of a Loan Party resulting in Net Proceeds of Collateral (other than,
until the Term Loan Financing Facility (and any Permitted Refinancings thereof)
has been paid in full, Collateral not constituting ABL Priority Collateral),
unless (i) the proceeds therefrom are required to be paid to the holder of a
Lien on such property or asset having priority over the Lien of the Collateral
Agent, or (ii) as long as no Cash Dominion Event has occurred and is continuing,
the proceeds therefrom are utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received or
reinvesting in assets used or useful in any of the Loan Parties’ business within
twelve (12) months of the receipt of such proceeds (or within eighteen
(18) months of receipt of such proceeds if a letter of intent or other binding
commitment to reinvest such proceeds is entered into within twelve (12) months
of receipt of such proceeds).

 

54



--------------------------------------------------------------------------------

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.00%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Prime Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate in accordance with the provisions of
Article II.

“Pro Forma Adjustments” means, for any applicable period that includes all or
any part of a Fiscal Quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or the
Consolidated EBITDA of the Loan Parties and their Restricted Subsidiaries, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA of the Loan Parties and their Restricted Subsidiaries, as the case may
be, projected by the Lead Borrower in good faith as a result of (a) actions
taken (or commenced) during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies projected by the Lead Borrower in good faith, or (b) any additional
costs incurred during such Post-Acquisition Period, in each case in connection
with the combination of the operations of such Acquired Entity with the
operations of the Loan Parties and their Restricted Subsidiaries; provided that
(i) so long as such actions are taken (or commenced) during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, the cost savings, operating expense reductions, other
operating improvements and initiatives and synergies related to such actions or
such additional costs, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA of the Loan Parties and their Restricted Subsidiaries, as
the case may be, that such costs savings, operating expense reductions, other
operating improvements and initiatives and synergies will be realizable during
the entirety of such period, or such additional costs, as applicable, will be
incurred during the entirety of such period and (ii) any such pro forma increase
or decrease to such Acquired EBITDA or such Consolidated EBITDA of the Loan
Parties and their Restricted Subsidiaries, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA of the Loan Parties, as the case may
be, for such period; and provided further that any such increase, decrease and
other adjustments of such Acquired EBITDA or such Consolidated EBITDA of the
Loan Parties, as the case may be, either (x) would be permitted to be included
in pro forma financial statements prepared in accordance with Regulation S-X
under the Securities Act of 1933, as amended, or (y) shall be factually
supportable and shall have been certified by the chief financial officer of the
Lead Borrower as having been calculated in good faith and in compliance with the
requirements of this definition,

 

55



--------------------------------------------------------------------------------

provided that any such adjustment pursuant to this clause (y) does not exceed
20% of the most recently calculated Consolidated EBITDA of the Loan Parties and
their Restricted Subsidiaries (prior to giving effect to the adjustments
pursuant to this sub-clause (y)).

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustments shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a disposition
of all or substantially all equity interests in any Subsidiary of the Lead
Borrower or any division, product line, or facility used for operations of the
Lead Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the
case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Lead Borrower or any of its
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustments pursuant to clause (a) above, the foregoing pro
forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are consistent with the definition of Consolidated
EBITDA and give effect to events (including operating expense reductions and
operating initiatives) that are consistent with the definition of Pro Forma
Adjustment.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Junior Secured Debt” means any Indebtedness of any Loan Party
(i) secured by a Lien on the Collateral which is junior and subordinate to the
Lien of the Collateral Agent on the Collateral and which is junior and
subordinate to the Lien of the Term Loan Collateral Agent on the Collateral,
(ii) no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the date that is six months after the Maturity Date (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control shall not violate the foregoing restriction), and
(iii) which is subject to the terms of a Qualifying Second Lien Intercreditor
Agreement.

“Qualifying Pari Passu Intercreditor Agreement” means an agreement substantially
in the form of Exhibit G to the Term Loan Agreement (as in effect on the First
Amendment Effective Date) or in form and substance reasonably satisfactory to
the Administrative Agent and entered into by the Term Loan Collateral Agent, the
Term Loan Administrative Agent and

 

56



--------------------------------------------------------------------------------

the agents for the holders of any Qualifying Senior Secured Debt that is
intended to be secured by Liens on the Collateral ranking pari passu to the
Liens securing the Term Obligations and ranking junior to the Lien of the
Collateral Agent with respect to the ABL Priority Collateral.

“Qualifying Second Lien Intercreditor Agreement” means an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent providing that the Liens on the Collateral securing the Obligations and
the Term Obligations rank senior in priority to the Liens on the Collateral
securing Qualifying Junior Secured Debt, which is intended to be secured by
Liens ranking junior to the Liens on the Collateral securing the Obligations and
the Term Obligations.

“Qualifying Secured Debt” means the collective reference to Qualifying Junior
Secured Debt and Qualifying Senior Secured Debt.

“Qualifying Senior Collateral” means any and all “Collateral”, “Pledged
Collateral” or words of similar intent as defined in any applicable security
document relating to the Qualifying Senior Debt and to be defined, when
applicable, in a Qualifying Pari Passu Intercreditor Agreement.

“Qualifying Senior Secured Debt” means any Indebtedness of any Loan Party
(i) secured by a Lien which is pari passu to the Lien of the Term Loan
Collateral Agent on the Collateral and which is junior and subordinate to the
Lien of the Collateral Agent with respect to the ABL Priority Collateral,
(ii) no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the date that is six months after the Maturity Date (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control shall not violate the foregoing restriction), and
(iii) which is subject to the terms of a Qualifying Pari Passu Intercreditor
Agreement.

“Qualifying Unsecured Debt” means any unsecured Indebtedness of any Loan Party,
no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the date that is six months after the Maturity Date (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control shall not violate the foregoing restriction).

“Real Estate” means all interests in real property now or hereafter owned or
held by any Loan Party or Restricted Subsidiary, including all leasehold
interests held pursuant to Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party or Restricted Subsidiary, including all easements,
rights-of-way, appurtenances and other rights relating thereto and all leases,
tenancies, and occupancies thereof.

“Register” has the meaning provided in SECTION 9.04(c).

 

57



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Reports” has the meaning provided in SECTION 8.13(b).

“Required Lenders” means, at any time, Lenders having Commitments aggregating
more than 50% of the Total Commitments, or if the Commitments have been
terminated, Lenders whose percentage of the Total Outstandings (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate more than 50% of the Total Outstandings; provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Reserves” means all (if any) Inventory Reserves (including, without limitation,
reserves for Shrink), and Availability Reserves (including, without limitation,
Cash Management Reserves, Bank Product Reserves and reserves for Customer Credit
Liability).

“Responsible Officer” of any Person means any executive officer or financial
officer of such Person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person or on account of any return of capital to the Person’s
stockholders, partners or members, provided that “Restricted Payments” shall not
include any dividends payable solely in Capital Stock of a Loan Party.

“Restricted Payment Conditions” means, at the time of determination with respect
to a Restricted Payment, that either (1) (a) no Specified Default then exists or
would arise as a result of the making of such Restricted Payment, (b) the
Borrowers have demonstrated to the reasonable satisfaction of the Administrative
Agent that Availability, both before and immediately

 

58



--------------------------------------------------------------------------------

following such Restricted Payment and as projected on a Pro Forma Basis for the
six (6) months following and after giving effect to such Restricted Payment,
will be equal to or greater 15% of the Loan Cap, and (c) the Consolidated Fixed
Charge Coverage Ratio, as calculated on a trailing twelve months basis after
giving effect on a Pro Forma Basis to such Specified Transaction or payment, is
equal to or greater than 1.10:1.00, or (2) (a) no Specified Default then exists
or would arise as a result of the making of such Restricted Payment, and (b) the
Borrowers have demonstrated to the reasonable satisfaction of the Administrative
Agent that Availability, both before and immediately following such Restricted
Payment and as projected on a Pro Forma Basis for the six (6) months following
and after giving effect to such Restricted Payment, will be equal to or greater
25% of the Loan Cap. Prior to undertaking any Restricted Payment which is
subject to the Restricted Payment Conditions, the Loan Parties shall deliver to
the Administrative Agent evidence of satisfaction of the conditions contained in
clauses (1)(b) and (c) or clause (2)(b), as applicable, above on a basis
reasonably satisfactory to the Administrative Agent.

“Restricted Subsidiary” means each Subsidiary of the Parent that is not an
Unrestricted Subsidiary.

“Revolving Credit Loans” means all loans at any time made by any Lender pursuant
to Article II and, to the extent applicable, shall include Swingline Loans made
by the Swingline Lender pursuant to SECTION 2.06.

“Revolving Credit Notes” means the promissory notes of the Borrowers
substantially in the form of Exhibit D, each payable to a Lender, evidencing the
Revolving Credit Loans made to the Borrowers.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the First Amendment Effective Date,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

59



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Party” means (a) each Credit Party, (b) any Lender or any Affiliate of
a Lender providing Cash Management Services or entering into or furnishing any
Bank Products to or with any Loan Party, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (d) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.

“Security Agreement” means the Security Agreement dated as of the Closing Date
as amended, restated, supplemented or otherwise modified and in effect from time
to time among the Loan Parties and the Collateral Agent for its benefit and for
the benefit of the other Secured Parties.

“Security Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, the Pledge Agreement, the Facility
Guarantee, and each other security agreement or other instrument or document
executed and delivered pursuant to this Agreement or any other Loan Document
that creates a Lien in favor of the Collateral Agent to secure any of the
Obligations.

“Settlement Date” has the meaning provided in SECTION 2.22(b).

“Shrink” means Inventory identified by the Borrowers as lost, misplaced, or
stolen.

“Software” has the meaning assigned to such term in the Security Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.

“Specified Default” means the occurrence of any Event of Default specified in
SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c) (but only with respect to any
representation made or deemed to be made by or on behalf of any Loan Party in
any Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any financial statement), SECTION 7.01(d) (but only with respect to
SECTION 2.18 (but only with respect to SECTION 2.18(d), SECTION 2.18(e),
SECTION 2.18(f), and the second sentence of SECTION 2.18(h)), SECTION 5.01(f),
SECTION 5.07, SECTION 5.08(b), SECTION 5.11 and SECTION 6.10), SECTION 7.01(h),
or SECTION 7.01(i).

 

60



--------------------------------------------------------------------------------

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to SECTION 9.22).

“Specified Transaction” means any transaction in respect of which compliance
with the Payment Conditions or Restricted Payment Conditions are by the terms of
this Agreement required to be calculated on a Pro Forma Basis.

“Sponsor Group” means the Sponsors and the Sponsor Related Parties.

“Sponsor Lender Limitations” means, with respect to the Sponsor Group or any of
their respective Affiliates which becomes an assignee of any portion of the
Obligations, such Person(s) shall have executed a waiver in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which such
Person(s) acknowledges and agrees that (a) Lenders other than the Sponsor Group
or any of their respective Affiliates shall be permitted to vote the Commitment
Percentage held by the Sponsor Group and/or any of their respective Affiliates
on a pro rata basis, (b) if the Lead Borrower requests that this Agreement or
any other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders, no such consent shall be deemed given unless
such consent is obtained without giving effect to the Commitments held by the
Sponsor Group and/or any of their respective Affiliates, and (c) it shall have
no right (i) to require the Agents or any Lender to undertake any action (or
refrain from taking any action) with respect to any Loan Document, (ii) to
attend any meeting with the Agents or any Lender or receive any information from
the Agents or any Lender, (iii) to the benefit of any advice provided by counsel
to the Agents or the other Lenders or to challenge the attorney-client privilege
of the communications between the Agents, such other Lenders and such counsel,
or (iv) to make or bring any claim, in its capacity as Lender, against any Agent
with respect to the fiduciary duties of such Agent or Lender and the other
duties and obligations of the Agents hereunder; except, that, no amendment,
modification or waiver to any Loan Document shall, without the consent of the
Sponsor Group or any of their respective Affiliates, deprive any such Person, as
assignee, of its pro rata share of any payments to which the Lenders as a group
are otherwise entitled hereunder.

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person provided
such Person retains Control of the voting rights, by stockholders agreement,
trust agreement or otherwise of the Capital Stock owned by such spouse or
immediate family member) or 80% (or more) owned Subsidiary, or (b) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 51% or more Controlling
interest of which consist of such Person and/or such Persons referred to in the
immediately preceding clause (a) or (c) the limited partners of the Sponsors.

“Sponsors” means collectively, Bain Capital Fund VIII, L.P. and its respective
Affiliates.

 

61



--------------------------------------------------------------------------------

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Agents.

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 66 2/3% of the Total Commitments or, if the Commitments have been
terminated, Lenders whose percentage of Total Outstandings (calculated assuming
settlement and repayment of all Swingline Loans by the Lenders) aggregate more
than 66 2/3% of the Total Outstandings; provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Supermajority
Lenders .

“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

62



--------------------------------------------------------------------------------

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder to the Borrowers hereunder.

“Swingline Loan” means a Revolving Credit Loan made by the Swingline Lender to
the Borrowers pursuant to SECTION 2.06.

“Swingline Loan Ceiling” means $60,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.

“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit E, payable to the Swingline Lender, evidencing the Swingline
Loans made by the Swingline Lender to the Borrowers.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means all current or future taxes, levies, imposts, duties (including
stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority, and all interest, additions
to tax, and penalties related thereto.

 

63



--------------------------------------------------------------------------------

“Term Loan Administrative Agent” means JPMorgan Chase Bank, N.A., as
administrative agent (together with its successors and assigns in such capacity)
on behalf of the lenders party to the Term Loan Agreement.

“Term Loan Agreement” means that certain Credit Agreement dated February 24,
2011 by and among Burlington Coat Factory Warehouse Corporation, as borrower,
the Term Loan Administrative Agent , the Term Loan Collateral Agent and the
lenders identified therein, as such Credit Agreement has been replaced in its
entirety by that certain Credit Agreement dated August 13, 2014 by and among
Burlington Coat Factory Warehouse Corporation, as borrower, the Term Loan
Administrative Agent , the Term Loan Collateral Agent and the lenders identified
therein, as may be further amended, restated, amended and restated, supplemented
or otherwise modified and in effect from time to time.

“Term Loan Collateral Agent” means JPMorgan Chase Bank, N.A., as collateral
agent (together with its successors and assigns in such capacity) on behalf of
the “Secured Parties” (as defined in the Term Loan Agreement).

“Term Loan Financing Facility” means the term loan facility established pursuant
to the Term Loan Agreement.

“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Term Obligations” has the meaning set forth in the Intercreditor Agreement.

“Term Payment Availability Conditions” means, as of any date of calculation with
respect to any transaction or payment, the projected average Excess Availability
for each Fiscal Month during the projected six (6) Fiscal Month period
following, and after giving effect to such transaction or payment, will be equal
to or greater than fifteen percent (15%) of the then Borrowing Base.

“Termination Date” means the earlier of (i) the Latest Maturity Date, (ii) the
date on which the Loan Parties terminate all of the Commitments pursuant to
SECTION 2.15 hereof, and (iii) the date on which the maturity of the Obligations
(other than the Other Liabilities) is accelerated (or deemed accelerated) and
the Commitments are irrevocably terminated (or deemed terminated) in accordance
with Article VII.

“Total Commitments” means the aggregate of the Commitments of all Lenders, as in
effect from time to time. On the First Amendment Effective Date, the Total
Commitments are $600,000,000.

“Total Outstandings” means, as of any day, the sum of (a) the principal balance
of all Revolving Credit Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

“Trading with the Enemy Act” has the meaning provided in SECTION 9.18.

“Type”, when used in reference to any Revolving Credit Loan or Borrowing, refers
to whether the rate of interest on such Revolving Credit Loan, or on the
Revolving Credit Loans comprising such Borrowing, is determined by reference to
the Adjusted LIBOR Rate or the Prime Rate, as applicable.

 

64



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“Unanimous Consent” means the consent of Lenders (other than Defaulting Lenders)
holding 100% of the Commitments (other than Commitments held by a Defaulting
Lender).

“Unfinanced Capital Expenditures” means Capital Expenditures paid in cash which
are not financed with the proceeds of Indebtedness (other than the Obligations).

“Unrestricted Subsidiary” shall mean

(a) any Subsidiary of the Lead Borrower designated by the board of directors of
the Lead Borrower as an Unrestricted Subsidiary pursuant to SECTION 5.14
subsequent to the First Amendment Effective Date but only to the extent that
such Subsidiary:

(i) is not party to any agreement, contract, arrangement or understanding with
the Lead Borrower or any Restricted Subsidiary of the Lead Borrower unless the
terms of any such agreement, contract, arrangement or understanding are no less
favorable to the Lead Borrower or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of the Lead
Borrower;

(ii) is a Person with respect to which neither the Lead Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (I) to subscribe
for additional Capital Stock or (II) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(iii) has not guaranteed or otherwise directly or indirectly provided credit
support for any then outstanding Indebtedness of the Lead Borrower or any of its
Restricted Subsidiaries; and

(b) any Subsidiary of an Unrestricted Subsidiary.

“Unused Commitment” shall mean, on any day, (a) the then Total Commitments,
minus (b) the sum of (i) the principal amount of Revolving Credit Loans of the
Borrowers then outstanding, and (ii) the then Letter of Credit Outstandings.

“Unused Fee” has the meaning provided in SECTION 2.19(b).

 

65



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

b. Terms Generally.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

i. The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Charter Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (vii) all references to “$” or “dollars” or to
amounts of money and all calculations of Availability, Excess Availability,
Borrowing Base, permitted “baskets” and other similar matters shall be deemed to
be references to the lawful currency of the United States of America, and
(viii) references to “knowledge” of any Loan Party means the actual knowledge of
a Responsible Officer.

ii. In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

iii. Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

66



--------------------------------------------------------------------------------

iv. This Agreement and the other Loan Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Loan Parties and
the Administrative Agent and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

c. Accounting Terms.

i. Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in SECTION 3.04, except as otherwise specifically prescribed herein
and except that the Lead Borrower and its Subsidiaries may change from the
retail inventory method to the specific identification method for inventory
costing, provided that the Lead Borrower shall give the Administrative Agent
reasonable prior notice of such change and the Administrative Agent shall have
the ability, in addition to the appraisals and commercial finance examinations
permitted pursuant to SECTION 5.08 hereof, to obtain, at the Loan Parties’
expense, an updated appraisal and commercial finance examination in connection
with such change, provided further that, in the event that the Administrative
Agent has previously scheduled an appraisal and commercial finance examination
to be performed within three (3) months after the effective date of such change,
the Administrative Agent shall not undergo such additional updated appraisal and
commercial finance examination as set forth above. All amounts used for purposes
of financial calculations required to be made shall be without duplication.
Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Fixed
Charge Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

ii. Issues Related to GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
as reasonably requested hereunder a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
In addition, the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude (a) the
effect of purchase accounting adjustments, including the effect of non-cash
items resulting from any amortization, write-up, write-down or write-off of any
assets or deferred charges (including, without limitation, intangible assets,
goodwill and deferred financing costs in connection with any Permitted
Acquisition or any merger, consolidation or other similar transaction permitted
by this Agreement), (b) the application of ASC 815 (Derivatives and Hedging),
ASC 480 (Distinguishing Liabilities from Equity) or ASC 718 (Stock Compensation)

 

67



--------------------------------------------------------------------------------

(to the extent that the pronouncements in ASC 718 result in recording an equity
award as a liability on the Consolidated balance sheet of the Parent and its
Subsidiaries in the circumstance where, but for the application of the
pronouncements, such award would have been classified as equity), (c) any
mark-to-market adjustments to any derivatives (including embedded derivatives
contained in other debt or equity instruments under ASC 815), (d) any non-cash
compensation charges resulting from the application of ASC 718 and (e) any
change to lease accounting rules from those in effect pursuant to ASC 840
(Leases) and other related lease accounting guidance as in effect on the First
Amendment Effective Date. Notwithstanding anything in this Agreement to the
contrary, any change in GAAP or the application or interpretation thereof that
would require operating leases to be treated similarly as a capital lease shall
not be given effect in the definitions of Indebtedness or Liens or any related
definitions or in the computation of any financial ratio or requirement.

Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
the effects of FASB ASC 825 (Financial Instruments) and ASC 470-20 (Debt with
Conversion and Other Options) on financial liabilities shall be disregarded.

d. Rounding. Any financial ratios required to be maintained by the Borrowers (or
otherwise required to be complied with to consummate a transaction) pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

e. Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

f. Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit, whether or not such
maximum face amount is in effect at such time.

g. Certifications. All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such person in his or her
capacity solely as an officer or a representative of such Loan Party, on such
Loan Party’s behalf and not in such person’s individual capacity.

h. Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on (or before) a day which is not a Business Day, the date
of such payment (other than as described in the definition of “Interest Period”)
or performance shall extend to the immediately succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

i. Compliance with Article VI. In the event that any Lien, Investment,
Indebtedness (whether at the time of incurrence or upon application of all or a
portion of the proceeds thereof), disposition, Restricted Payment, affiliate
transaction, restrictive agreement or prepayment of

 

68



--------------------------------------------------------------------------------

Indebtedness meets the criteria of one or more than one of the categories of
transactions then permitted pursuant to any clause of such Sections in Article
VI, such transaction (or portion thereof) at any time, and from time to time,
shall be permitted under one or more of such clauses as determined by the Lead
Borrower in its sole discretion at such time.

10.

Amount and Terms of Credit

a. Commitment of the Lenders.

i. Each Lender, severally and not jointly with any other Lender, agrees, upon
the terms and subject to the conditions herein set forth, to make Credit
Extensions to or for the benefit of the Borrowers, on a revolving basis, subject
in each case to the following limitations:

a) The Total Outstandings shall not at any time cause Availability to be less
than zero;

b) Letters of Credit shall be available from the Issuing Banks to the Borrowers,
provided that the Borrowers shall not at any time permit the aggregate Letter of
Credit Outstandings at any time to exceed the Letter of Credit Sublimit;

c) No Lender shall be obligated to make any Credit Extension to the Borrowers in
excess of such Lender’s Commitment; and

d) Subject to all of the other provisions of this Agreement, Revolving Credit
Loans to the Borrowers that are repaid may be reborrowed prior to the
Termination Date.

ii. Each Borrowing of Revolving Credit Loans to the Borrowers (other than
Swingline Loans) shall be made by the Lenders pro rata in accordance with their
respective Commitments. The failure of any Lender to make any Revolving Credit
Loan to the Borrowers shall neither relieve any other Lender of its obligation
to fund its Revolving Credit Loan to the Borrowers in accordance with the
provisions of this Agreement nor increase the obligation of any such other
Lender.

b. Increase in Total Commitments

i. Request for Increase. At any time and from time to time prior to the
Termination Date, so long as no Default or Event of Default exists or would
arise therefrom, the Lead Borrower shall have the right to request an increase
of the aggregate of the then outstanding Commitments (including the Letter of
Credit Sublimit) by an amount as would cause the Total Commitments not to exceed
$900,000,000 in the aggregate. The Administrative Agent and the Lead Borrower
shall determine the effective date of such requested increase and any such
requested increase shall be first made available to all existing Lenders on a
pro rata basis. To the extent that, on or before the tenth (10th) day following
such request for an increase hereunder, the existing Lenders decline to increase
their Commitments, or decline to increase their Commitments to the amount
requested by the Lead Borrower, or fail to respond to such request for an
increase, the Administrative Agent, in consultation

 

69



--------------------------------------------------------------------------------

with the Lead Borrower, will use its reasonable best efforts to arrange for one
or more other Persons to become a Lender hereunder and to issue commitments in
an amount equal to the amount of the increase in the Total Commitments requested
by the Lead Borrower and not accepted by the existing Lenders (each such
increase by either means, a “Commitment Increase,” and each Person issuing, or
Lender increasing, its Commitment, an “Additional Commitment Lender”), provided,
however, that (i) no Lender shall be obligated to provide a Commitment Increase
as a result of any such request by the Lead Borrower, (ii) any Additional
Commitment Lender which is not an existing Lender shall be subject to the
approval of the Administrative Agent, the Issuing Banks and the Lead Borrower
(which approval shall not be unreasonably withheld), and (iii) without the
consent of the Administrative Agent, at no time shall the Commitment of any
Additional Lender under this Agreement be less than $10,000,000. Each Commitment
Increase shall be in a minimum aggregate amount of at least $25,000,000 and in
integral multiples of $5,000,000 in excess thereof.

ii. Conditions to Effectiveness of each Commitment Increase. No Commitment
Increase shall become effective unless and until each of the following
conditions have been satisfied or waived:

a) The Borrowers, the Administrative Agent, and any Additional Commitment Lender
shall have executed and delivered a joinder to the Loan Documents in such form
as the Administrative Agent shall reasonably require;

b) The Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders and the Arrangers as the Lead Borrower, the
Arrangers and such Additional Commitment Lenders shall agree;

c) If requested by the Administrative Agent, the Borrowers shall deliver to the
Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers and dated such date;

d) A Revolving Credit Note (to the extent requested) will be issued at the
Borrowers’ expense, to each such Additional Commitment Lender, to be in
conformity with the requirements of SECTION 2.07 (with appropriate modification)
to the extent necessary to reflect the new Commitment of each Additional
Commitment Lender; and

e) The Borrowers and each Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested in order to effectuate the documentation of the
foregoing.

iii. Notification by Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Commitment
Increase Date”), and at such time (i) the Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, (ii) Schedule 1.1(a) shall be deemed modified, without
further action, to reflect the revised Commitment Percentages of the Lenders and
(iii) this Agreement shall be deemed amended, without further action, to the
extent necessary to reflect such increased Commitments.

 

70



--------------------------------------------------------------------------------

iv. Other Provisions. In connection with Commitment Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the Borrowers shall, in coordination with the
Administrative Agent, (x) repay outstanding Revolving Credit Loans of certain
Lenders, and obtain Revolving Credit Loans from certain other Lenders (including
the Additional Commitment Lenders), or (y) take such other actions as reasonably
may be required by the Administrative Agent, in each case to the extent
necessary so that all of the Lenders effectively participate in each of the
outstanding Revolving Credit Loans pro rata on the basis of their Commitment
Percentages (determined after giving effect to any increase in the Commitments
pursuant to this SECTION 2.02), and (ii) the Borrowers shall pay to the Lenders
any costs of the type referred to in SECTION 2.16(c) in connection with any
repayment and/or Revolving Credit Loans required pursuant to preceding clause
(i). Without limiting the obligations of the Borrowers provided for in this
SECTION 2.02, the Administrative Agent and the Lenders agree that they will use
their best efforts to attempt to minimize the costs of the type referred to in
SECTION 2.16(c) which the Borrowers would otherwise incur in connection with the
implementation of an increase in the Commitments.

c. Reserves; Changes to Reserves.

i. The initial Inventory Reserves and Availability Reserves as of the Effective
Date are as set forth in the Borrowing Base Certificate delivered pursuant to
SECTION 4.01(d) hereof.

ii. The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in the exercise of its reasonable business
judgment acting in accordance with industry standards for asset based lending in
the retail industry, provided that such Reserves shall not be established or
changed except upon not less than six (6) Business Days notice to the Borrowers
(during which period the Agents shall be available to discuss any such proposed
Reserve with the Borrowers).

d. Making of Revolving Credit Loans.

i. Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11, Revolving
Credit Loans (other than Swingline Loans) shall be either Prime Rate Loans or
LIBOR Rate Loans as the Lead Borrower on behalf of the Borrowers may request
(which request shall substantially be made in the form attached hereto as
Exhibit C) subject to and in accordance with this SECTION 2.04. All Swingline
Loans shall be only Prime Rate Loans. All Revolving Credit Loans made pursuant
to the same Borrowing shall, unless otherwise specifically provided herein, be
Revolving Credit Loans of the same Type. Each Lender may fulfill its Commitment
with respect to any Revolving Credit Loan by causing any lending office of such
Lender to make such Revolving Credit Loan; provided, however, that any such use
of a lending office shall not affect the obligation of the Borrowers to repay
such Revolving Credit Loan in accordance with the terms of the applicable
Revolving Credit Note. Each Lender shall, subject to its overall policy
considerations, use reasonable efforts to select a lending office which will not
result in the payment of increased costs by the Borrowers. Subject to the other
provisions of this SECTION 2.04 and the provisions of SECTION 2.11, Borrowings
of Revolving Credit Loans of more than one Type may be incurred at the same
time, but in any event no more than ten (10) Borrowings of LIBOR Rate Loans may
be outstanding at any time and no more than two (2) Borrowings of LIBOR Rate
Loans having an Interest Period of less than one (1) month may be selected by
the Lead Borrower in any thirty (30) day period.

 

71



--------------------------------------------------------------------------------

ii. The Lead Borrower shall give the Administrative Agent (w) three (3) Business
Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBOR Rate Loans, and (x) one (1) Business Days’ prior telephonic
notice (thereafter confirmed in writing) of each Borrowing of Prime Rate Loans
by the Borrowers. Any such notice, to be effective, must be received by the
Administrative Agent not later than 11:00 a.m. on the third Business Day in the
case of LIBOR Rate Loans, and one Business Day in the case of Prime Rate Loans,
prior to the date on which such Borrowing is to be made. Such notice shall be
irrevocable (except to the extent set forth in SECTION 2.10 or SECTION 2.11
hereof), shall contain disbursement instructions and shall specify: (i) whether
the Borrowing then being requested is to be a Borrowing of Prime Rate Loans or
LIBOR Rate Loans and, if LIBOR Rate Loans, the Interest Period with respect
thereto; (ii) the amount of the proposed Borrowing (which shall be in an
integral multiple of $1,000,000, but not less than $5,000,000 in the case of
LIBOR Rate Loans; and (iii) the date of the proposed Borrowing (which shall be a
Business Day). If no election of Interest Period is specified in any such notice
for a Borrowing of LIBOR Rate Loans, such notice shall be deemed a request for
an Interest Period of one (1) month. If no election is made as to the Type of
Revolving Credit Loan, such notice shall be deemed a request for Borrowing of
Prime Rate Loans. The Administrative Agent shall promptly notify each Lender of
its proportionate share of such Borrowing, the date of such Borrowing, the Type
of Borrowing being requested and the Interest Period or Interest Periods
applicable thereto, as appropriate. On the borrowing date specified in such
notice, each Lender shall make its share of the Borrowing available at the
office of the Administrative Agent at 100 Federal Street, Boston, Massachusetts
02110 no later than 3:00 p.m., in immediately available funds. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with this SECTION 2.04 and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount. In the event a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent, forthwith on demand such corresponding
amount, with interest thereon for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Borrowers, the interest rate applicable to Prime Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Revolving Credit Loan included in such Borrowing. Upon
receipt of the funds made available by the Lenders to fund any borrowing
hereunder, the Administrative Agent shall disburse such funds in the manner
specified in the notice of borrowing delivered by the Lead Borrower and shall
use reasonable efforts to make the funds so received from the Lenders available
to the Borrowers no later than 5:00 p.m.

iii. To the extent not paid by the Borrowers when due (after taking into
consideration any applicable grace period), the Administrative Agent, without
the request of the Lead Borrower, may advance any interest, fee payable pursuant
to SECTION 2.19 or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that an Overadvance may result thereby. The

 

72



--------------------------------------------------------------------------------

Administrative Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof. Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under SECTION 2.17(a). Any amount which is
added to the principal balance of the Loan Account as provided in this
SECTION 2.04(c) shall bear interest at the interest rate then and thereafter
applicable to Prime Rate Loans.

e. Overadvances.

i. The Agents and the Lenders shall have no obligation to make any Revolving
Credit Loan (including, without limitation, any Swingline Loan) or to provide
any Letter of Credit if an Overadvance would result.

ii. The Administrative Agent may, in its discretion, make Permitted Overadvances
to the Borrowers without the consent of the Lenders and each Lender shall be
bound thereby. Any Permitted Overadvances may constitute Swingline Loans. The
making of a Permitted Overadvance is for the benefit of the Borrowers and shall
constitute a Revolving Credit Loan and an Obligation. The making of any such
Permitted Overadvance on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding.

iii. The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of SECTION 2.13(f) regarding the
Lenders’ obligations to purchase participations with respect to Letter of Credit
Disbursements or SECTION 2.22 regarding any Lender’s reimbursement obligations
with respect to Swingline Loans.

f. Swingline Loans

i. The Swingline Lender is authorized by the Lenders, and shall make, Swingline
Loans at any time (subject to SECTION 2.06(b)) to the Borrowers up to the amount
of the sum of (i) the Swingline Loan Ceiling, upon a notice of Borrowing from
Lead Borrower received by the Administrative Agent and the Swingline Lender
(which notice, at the Swingline Lender’s discretion, may be submitted prior to
3:00 p.m. on the Business Day on which such Swingline Loan is requested), plus
(ii) any Permitted Overadvances; provided that the Swingline Lender shall not be
obligated to make any Swingline Loan in its reasonable discretion if any Lender
at such time is a Defaulting Lender, unless the Swingline Lender has entered
into satisfactory arrangements with the Borrowers or such Lender to eliminate
the Swingline Lender’s actual or potential Fronting Exposure (after giving
effect to SECTION 8.15(a)(iv)) with respect to the Defaulting Lender arising
from either (x) the Swingline Loan then proposed to be issued or (y) that
Swingline Loan and all other Swingline Loans as to which the Swingline Lender
has actual or potential Fronting Exposure, as it may elect in its sole
discretion. Swingline Loans shall be Prime Rate Loans and shall be subject to
periodic settlement with the Lenders under SECTION 2.22 below.

ii. The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under SECTION 4.02
are satisfied (unless such conditions have been waived). If the conditions for
borrowing under SECTION 4.02 cannot in fact be fulfilled, (x) the Lead Borrower
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent and the Swingline Lender, and the Administrative Agent
shall promptly provide

 

73



--------------------------------------------------------------------------------

each Lender with a copy of the Noncompliance Notice, and (y) the Required
Lenders may direct the Swingline Lender to, and the Swingline Lender thereupon
shall, cease making Swingline Loans (other than Permitted Overadvances) until
such conditions can be satisfied or are waived in accordance with SECTION 9.02.
Unless the Required Lenders so direct the Swingline Lender, the Swingline Lender
may, but is not obligated to, continue to make Swingline Loans commencing one
(1) Business Day after the Non-Compliance Notice is furnished to the Lenders.
Notwithstanding the foregoing, no Swingline Loans (other than Permitted
Overadvances) shall be made pursuant to this SECTION 2.06(b) if the Total
Outstandings would exceed the limitations set forth in SECTION 2.01.

g. Notes.

i. Promptly following the request of any Lender, the Revolving Credit Loans made
by such Lender shall be evidenced by a Revolving Credit Note, duly executed on
behalf of the Borrowers, dated the First Amendment Effective Date, payable to
such Lender in an aggregate principal amount equal to such Lender’s Commitment.

ii. Upon the request of the Swingline Lender, the Revolving Credit Loans made by
the Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrowers, dated the First
Amendment Effective Date, payable to the Swingline Lender, in an aggregate
principal amount equal to the Swingline Loan Ceiling.

iii. Each Lender is hereby authorized by the Borrowers to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Revolving Credit Loan from such Lender, each payment and
prepayment of principal of any such Revolving Credit Loan, each payment of
interest on any such Revolving Credit Loan and the other information provided
for on such schedule; provided, however, that the failure of any Lender to make
such a notation or any error therein shall not affect the obligation of any
Borrower to repay the Revolving Credit Loans made by such Lender in accordance
with the terms of this Agreement and the applicable Notes.

iv. Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrowers will promptly issue, in lieu thereof, a replacement
Note in favor of such Lender, in the same principal amount thereof and otherwise
of like tenor at such Lender’s expense.

h. Interest on Revolving Credit Loans.

i. Subject to SECTION 2.12, each Prime Rate Loan shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable) at a rate per annum that shall be equal to the then Prime
Rate plus the Applicable Margin for Prime Rate Loans.

ii. Subject to SECTION 2.09 through SECTION 2.12, each LIBOR Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBOR Rate for such Interest Period, plus
the Applicable Margin for LIBOR Rate Loans.

 

74



--------------------------------------------------------------------------------

iii. Accrued interest on all Revolving Credit Loans shall be payable in arrears
on each Interest Payment Date applicable thereto, at the Termination Date and
after the Termination Date on demand.

i. Conversion and Continuation of Revolving Credit Loans.

i. The Lead Borrower shall have the right at any time, on three (3) Business
Days’ prior notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m. on the
third Business Day preceding the date of any conversion), (i) to convert any
outstanding Borrowings of Prime Rate Loans to Borrowings of LIBOR Rate Loans, or
(ii) to continue an outstanding Borrowing of LIBOR Rate Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings of LIBOR Rate
Loans to a Borrowing of Prime Rate Loans, subject in each case to the following:

a) No Borrowing of Revolving Credit Loans may be converted into, or continued
as, LIBOR Rate Loans at any time when any Event of Default has occurred and is
continuing (nothing contained herein being deemed to obligate the Borrowers to
incur Breakage Costs upon the occurrence and during the continuance of an Event
of Default unless the Obligations are accelerated);

b) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Lenders based upon their Commitment
Percentages in accordance with the respective principal amounts of the Revolving
Credit Loans comprising such Borrowing held by such Lenders immediately prior to
such conversion;

c) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBOR Rate Loans shall be in an integral of $1,000,000 and at least
$5,000,000;

d) Each Lender shall effect each conversion by applying the proceeds of its new
LIBOR Rate Loan or Prime Rate Loan, as the case may be, to its Revolving Credit
Loan being so converted;

e) The Interest Period with respect to a Borrowing of LIBOR Rate Loans effected
by a conversion or in respect to the Borrowing of LIBOR Rate Loans being
continued as LIBOR Rate Loans shall commence on the date of conversion or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;

f) A Borrowing of LIBOR Rate Loans may be converted only on the last day of an
Interest Period applicable thereto, unless the applicable Borrower pays all
Breakage Costs incurred in connection with such conversion;

g) In no event shall more than ten (10) Borrowings of LIBOR Rate Loans be
outstanding at any time or more than two (2) Borrowings of LIBOR Rate Loans
having an Interest Period of less than one (1) month be selected by the Lead
Borrower in any thirty (30) day period; and

 

75



--------------------------------------------------------------------------------

h) Each request for a conversion or continuation of a Borrowing of LIBOR Rate
Loans which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

ii. If the Lead Borrower does not give notice to convert any Borrowing of LIBOR
Rate Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBOR Rate Loans, in each case as provided in
SECTION 2.09(a) above, such Borrowing shall automatically be converted to, or
continued as, as applicable, a Borrowing of Prime Rate Loans, at the expiration
of the then-current Interest Period. The Administrative Agent shall, after it
receives notice from the Lead Borrower, promptly give each Lender notice of any
conversion, in whole or part, of any Revolving Credit Loan made by such Lender.

j. Alternate Rate of Interest for Revolving Credit Loans.

If prior to the commencement of any Interest Period for a LIBOR Borrowing, the
Administrative Agent:

i) reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR Rate (in accordance with the terms of the definition thereof)
for such Interest Period; or

ii) is advised by the Required Lenders that the Adjusted LIBOR Rate for such
Interest Period will not adequately and fairly reflect the cost to such Required
Lenders of making or maintaining their Revolving Credit Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist (which
notice the Administrative Agent shall deliver promptly upon obtaining knowledge
of the same), (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as a Borrowing of Prime Rate Loans unless withdrawn by
the Lead Borrower.

k. Change in Legality.

i. Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the First Amendment Effective
Date shall make it unlawful for a Lender to make or maintain a LIBOR Rate Loan
or to give effect to its obligations as contemplated hereby with respect to a
LIBOR Rate Loan, then, by written notice to the Lead Borrower, such Lender may
(x) declare that LIBOR Rate Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Lead Borrower for a LIBOR Borrowing
shall, as to such Lender only, be deemed a request for a Prime Rate Loan unless
such declaration shall be subsequently withdrawn; and (y) require that all
outstanding LIBOR Rate Loans made by such Lender be converted to Prime Rate
Loans, in which event all such LIBOR Rate Loans shall be automatically converted
to Prime Rate Loans as of the effective date of such notice as provided in
SECTION 2.09(b). In the event any Lender shall

 

76



--------------------------------------------------------------------------------

exercise its rights hereunder, all payments and prepayments of principal which
would otherwise have been applied to repay the LIBOR Rate Loans that would have
been made by such Lender or the converted LIBOR Rate Loans of such Lender, shall
instead be applied to repay the Prime Rate Loans made by such Lender in lieu of,
or resulting from the conversion of, such LIBOR Rate Loans.

ii. For purposes of this SECTION 2.11, a notice to the Lead Borrower pursuant to
SECTION 2.11(a) above shall be effective, if lawful, and if any LIBOR Rate Loans
shall then be outstanding, on the last day of the then-current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the Lead
Borrower.

l. Default Interest.

Effective upon written notice from the Administrative Agent (which notice shall
be given only at the direction of the Required Lenders after the occurrence of
any Specified Default) and at all times thereafter while such Specified Default
is continuing, interest shall accrue on all Loans and other amounts owing by the
Borrowers (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days as applicable) (the “Default Rate”) equal
to the rate (including the Applicable Margin for Revolving Credit Loans, as
applicable) in effect from time to time plus two percent (2.00%) per annum and
such interest shall be payable on demand.

m. Letters of Credit.

i. Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Lead Borrower on behalf of the Borrowers may request an Issuing Bank to
issue, and subject to the terms and conditions contained herein, the applicable
Issuing Bank shall issue, for the account of the relevant Borrower, one or more
Letters of Credit; provided, however, that no Letter of Credit shall be issued
if after giving effect to such issuance (i) the aggregate Letter of Credit
Outstandings shall exceed the Letter of Credit Sublimit, or (ii) the Total
Outstandings would exceed the limitations set forth in SECTION 2.01(a) provided,
further, that no Letter of Credit shall be issued unless an Issuing Bank shall
have received notice from the Administrative Agent that the conditions to such
issuance have been met (such notice shall be deemed given (x) if the Issuing
Bank has not received notice that the conditions have not been met within two
Business Days of the initial request to the Issuing Bank and the Administrative
Agent pursuant to SECTION 2.13(h), or (y) if the aggregate undrawn amount under
Letters of Credit issued by such Issuing Bank then outstanding does not exceed
the amount theretofore agreed to by the Lead Borrower, the Administrative Agent
and the Issuing Bank); and provided further that an Issuing Bank shall not be
required to issue any such Letter of Credit in its reasonable discretion if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Applicable Law relating to the Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the First Amendment Effective Date, or shall impose
upon the Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the First Amendment Effective Date

 

77



--------------------------------------------------------------------------------

and which the Issuing Bank in good faith deems material to it, (B) the issuance
of such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally, or (C) any Lender is at that time a
Defaulting Lender, unless the Issuing Bank has entered into arrangements,
including the delivery of cash collateral, satisfactory to the Issuing Bank (in
its reasonable discretion) with the Borrowers or such Lender to eliminate the
Issuing Bank’s actual or potential Fronting Exposure (after giving effect to
SECTION 8.15(a)(iv)) with respect to the Defaulting Lender arising from either
(x) the Letter of Credit then proposed to be issued or (y) that Letter of Credit
and all other Letter of Credit Outstandings as to which the Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its reasonable
discretion. A permanent reduction of the Total Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Total Commitments are reduced to an amount less than the
Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be reduced
to an amount equal to (or, at Lead Borrower’s option, less than) the Total
Commitments. Any Issuing Bank (other than Bank of America or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of all Letters of Credit issued on the prior Business Day by such Issuing
Bank, provided that (A) until the Administrative Agent advises any such Issuing
Bank that the provisions of SECTION 6.10 have been or would be violated, or
(B) the aggregate amount of the Letters of Credit issued in any such week
exceeds such amount as shall be agreed by the Administrative Agent and the
Issuing Bank, such Issuing Bank shall be required to so notify the
Administrative Agent in writing only once each week of the Letters of Credit
issued by such Issuing Bank during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as the Administrative Agent and such Issuing Bank may
agree.

ii. Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree) (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) unless cash collateralized or otherwise credit supported to
the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Bank (in which case, the expiry may extend no longer than twelve months
after the Maturity Date), five (5) Business Days prior to the Maturity Date;
provided, however, that each Standby Letter of Credit may, upon the request of
the Lead Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but not beyond the date that is five (5) Business Days prior to the
Maturity Date unless cash collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case, the expiry may extend no longer than twelve months after
the Maturity Date)) unless the applicable Issuing Bank notifies the beneficiary
thereof at least thirty (30) days prior to the then-applicable expiration date
that such Letter of Credit will not be renewed.

iii. Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the applicable Issuing Bank) and
(ii) unless cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Bank (in
which case, the expiry may extend no longer than twelve months after the
Maturity Date), five (5) Business Days prior to the Maturity Date.

 

78



--------------------------------------------------------------------------------

iv. Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers by paying to the Administrative Agent an amount equal to such drawing
not later than 12:00 p.m. on the Business Day immediately following the day that
the Lead Borrower receives notice of such drawing and demand for payment by the
applicable Issuing Bank, provided that (i) in the absence of written notice to
the contrary from the Lead Borrower, and subject to the other provisions of this
Agreement, such payments shall be financed when due with a Prime Rate Loan
(which may be a Swingline Loan) to the applicable Borrower in an equivalent
amount and, to the extent so financed, the respective Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Prime Rate
Loan or Swingline Loan, and (ii) in the event that the Lead Borrower has
notified the Administrative Agent that it will not so finance any such payments,
the applicable Borrowers will make payment directly to the applicable Issuing
Bank when due. The Administrative Agent shall promptly remit the proceeds from
any Loans made pursuant to clause (i) above in reimbursement of a draw under a
Letter of Credit to the applicable Issuing Bank. Such Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Lead Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make payment thereunder; provided, however, that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such payment.

v. If any Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse such Issuing Bank in full on the
date provided in SECTION 2.13(d) above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to Prime Rate Loans (except as
set forth in the immediately succeeding sentence) for each day from and
including the date such payment is made to, but excluding, the date that such
Borrowers reimburse such Issuing Bank therefor, provided, however, that, if such
Borrowers fail to reimburse any Issuing Bank when due pursuant to this
SECTION 2.13(e), then interest shall accrue at the Default Rate. Interest
accrued pursuant to this paragraph shall be for the account of, and promptly
remitted by the Administrative Agent, upon receipt to, the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to SECTION 2.13(g) to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment and shall be
calculated, with respect to such Lender, at the rate per annum then applicable
to Prime Rate Loans.

vi. Immediately upon the issuance of any Letter of Credit by any Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the Total
Commitments pursuant to SECTION 2.02, SECTION 2.15, SECTION 2.17 or SECTION 9.04
of this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders and the Additional Commitment Lenders, if applicable. Any
action taken or omitted by any Issuing Bank under or in connection with a Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Issuing Bank any resulting liability to
any Lender.

 

79



--------------------------------------------------------------------------------

vii. In the event that any Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender, of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent, for the account of such Issuing Bank the amount of such Lender’s
Commitment Percentage of such unreimbursed payment in dollars and in same day
funds. If the applicable Issuing Bank so notifies the Administrative Agent and
the Administrative Agent so notifies the Lenders prior to 11:00 a.m. on any
Business Day, each such Lender shall make available to the applicable Issuing
Bank such Lender’s Commitment Percentage of the amount of such payment on such
Business Day in same day funds (or if such notice is received by the Lenders
after 11:00 a.m. on the day of receipt, payment shall be made on the immediately
following Business Day in same day funds). If and to the extent such Lender
shall not have so made its Commitment Percentage of the amount of such payment
available to the applicable Issuing Bank, such Lender agrees to pay to such
Issuing Bank forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Bank at the Federal Funds
Rate. Each Lender agrees to fund its Commitment Percentage of such unreimbursed
payment notwithstanding a failure to satisfy any applicable lending conditions
or the provisions of SECTION 2.01 or SECTION 2.06, or the occurrence of the
Termination Date. The failure of any Lender to make available to the applicable
Issuing Bank its Commitment Percentage of any payment under any Letter of Credit
shall neither relieve any Lender of its obligation hereunder to make available
to such Issuing Bank its Commitment Percentage of any payment under any Letter
of Credit on the date required, as specified above, nor increase the obligation
of such other Lender. Whenever any Lender has made payments to any Issuing Bank
in respect of any reimbursement obligation for any Letter of Credit, such Lender
shall be entitled to share ratably, based on its Commitment Percentage, in all
payments and collections thereafter received on account of such reimbursement
obligation.

viii. Whenever the Lead Borrower desires that any Issuing Bank issue a Letter of
Credit (or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Lead Borrower shall give to
the applicable Issuing Bank and the Administrative Agent at least two
(2) Business Days’ prior written (including, without limitation, by telegraphic,
telex, facsimile or cable communication) notice (or such shorter period as may
be agreed upon in writing by such Issuing Bank and the Lead Borrower) specifying
the date on which the proposed Letter of Credit is to be issued, amended,
renewed or extended (which shall be a Business Day), the Stated Amount of the
Letter of Credit so requested, the expiration date of such Letter of Credit, the
name and address of the beneficiary thereof, and the provisions thereof. If
requested by the applicable Issuing Bank, the Lead Borrower shall also submit
documentation on such Issuing Bank’s standard form in connection with any
request for the issuance, amendment, renewal or extension of a Letter of Credit,
provided that in the event of a conflict or inconsistency between the terms of
such documentation and this Agreement, the terms of this Agreement shall
supersede any inconsistent or contrary terms in such documentation and this
Agreement shall control.

ix. Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Banks for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrowers shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire hereunder as a result of the payment by the
applicable Issuing Bank of

 

80



--------------------------------------------------------------------------------

any draft or the reimbursement by the Borrowers thereof): (i) any lack of
validity or enforceability of a Letter of Credit; (ii) the existence of any
claim, setoff, defense or other right which a Borrower may have at any time
against a beneficiary of any Letter of Credit or against any Issuing Bank or any
of the Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by any Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this SECTION 2.13, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder; or (vi) the fact that any Event of Default shall
have occurred and be continuing; provided, that the Borrowers shall have no
obligation to reimburse any Issuing Bank to the extent that such payment was
made in error due to the gross negligence, bad faith or willful misconduct of
such Issuing Bank (as determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction). No Credit Party shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank, provided that the foregoing shall not be construed to excuse such Issuing
Bank from liability to the Borrowers to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by the
Borrowers that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of any Issuing Bank (as determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, in its reasonable discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

x. If any Specified Default shall occur and be continuing, on the Business Day
that the Lead Borrower receives notice from the Administrative Agent (which
notice may be given at the election of the Administrative Agent or at the
direction of the Required Lenders) demanding the deposit of cash collateral
pursuant to this paragraph, the applicable Loan Parties shall immediately
deposit in the applicable Cash Collateral Account an amount in cash equal to
103% of the Letter of Credit Outstandings owing by such Loan Parties as of such
date, plus any accrued and unpaid interest thereon. Each such deposit shall be
held by the Collateral Agent for the payment and performance of the Obligations.
The Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such Cash Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and in the sole

 

81



--------------------------------------------------------------------------------

discretion of the Administrative Agent (at the request of the Lead Borrower and
at the Borrowers’ risk and expense), such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such Cash Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time or, if the maturity of the Revolving Credit Loans has been
accelerated, shall be applied to satisfy the other respective Obligations of the
applicable Borrower. If the applicable Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence and continuance of a
Specified Default, such amount (to the extent not applied as aforesaid) shall be
returned promptly to the respective Borrower but in no event later than two
(2) Business Days after all Specified Defaults have been cured or waived.

n. Increased Costs.

i. If any Change in Law shall:

a) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBOR Rate) or any Issuing Bank;
or

b) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting LIBOR Rate Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Revolving Credit Loan) or to increase the cost in
any material amount in excess of those incurred by similarly situated lenders to
such Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

ii. If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Revolving Credit Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company would have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

82



--------------------------------------------------------------------------------

iii. A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within fifteen (15) Business Days after receipt thereof.

iv. Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or any Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90 day period referred to above shall be extended to include the period
of retroactive effect thereof.

o. Termination or Reduction of Commitments.

i. Upon at least two (2) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments.
Each such reduction shall be in the principal amount of $5,000,000 or any
integral multiple thereof. Each such reduction or termination shall (i) be
applied ratably to the Commitments of each Lender and (ii) be irrevocable at the
effective time of any such termination or reduction. The Borrowers shall pay to
the Administrative Agent for application as provided herein (i) at the effective
time of any such termination (but not any partial reduction), all earned and
unpaid fees under the Fee Letter and all Unused Fees accrued on the Commitments
so terminated, and (iii) at the effective time of any such reduction or
termination, any amount by which the Total Outstandings on such date exceed the
amount to which the Commitments are to be reduced effective on such date.

ii. Upon the Termination Date, the Commitments of the Lenders and the credit
facility provided hereunder shall be terminated in full and the Borrowers shall
pay, in full and in cash, all outstanding Revolving Credit Loans and all other
outstanding Obligations then owing by them to the Lenders.

p. Optional Prepayment of Revolving Credit Loans; Reimbursement of Lenders.

i. The Borrowers shall have the right at any time and from time to time to
prepay without premium or penalty (but subject to payment of Breakage Costs as
provided in SECTION 2.16(b) below) (without a commitment reduction) outstanding
Revolving Credit Loans in whole or in part, (x) with respect to LIBOR Rate
Loans, upon at least two (2) Business Days’ prior written, telex

 

83



--------------------------------------------------------------------------------

or facsimile notice to the Administrative Agent, prior to 12:00 p.m., and
(y) with respect to Prime Rate Loans, on the same Business Day if written, telex
or facsimile notice is received by the Administrative Agent prior to 12:00 p.m.,
subject in each case to the following limitations:

a) Subject to SECTION 2.17, all prepayments shall be paid to the Administrative
Agent for application (except as otherwise directed by the applicable Borrower),
first, to the prepayment of outstanding Swingline Loans, second, to the
prepayment of other outstanding Revolving Credit Loans ratably in accordance
with each Lender’s Commitment Percentage, and third, if a Specified Default then
exists, to the funding of a cash collateral deposit in the Cash Collateral
Account in an amount equal to 103% of all Letter of Credit Outstandings;

b) Subject to the foregoing, outstanding Prime Rate Loans of the Borrowers shall
be prepaid before outstanding LIBOR Rate Loans of the Borrowers are prepaid
(except as otherwise directed by the Lead Borrower). Each partial prepayment of
LIBOR Rate Loans shall be in an integral multiple of $1,000,000 (but in no event
less than $5,000,000). No prepayment of LIBOR Rate Loans shall be permitted
pursuant to this SECTION 2.16 other than on the last day of an Interest Period
applicable thereto, unless the Borrowers reimburse the Lenders for all Breakage
Costs associated therewith within seven (7) Business Days of receiving a written
demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail. No partial prepayment of a Borrowing of LIBOR Rate
Loans shall result in the aggregate principal amount of the LIBOR Rate Loans
remaining outstanding pursuant to such Borrowing being less than $5,000,000
(unless all such outstanding LIBOR Rate Loans are being prepaid in full); and

c) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Revolving Credit Loans to be prepaid and, in the case of
LIBOR Rate Loans, the Borrowing or Borrowings pursuant to which such Revolving
Credit Loans were made. Each notice of prepayment shall be revocable, provided
that, within seven (7) Business Days of receiving a written demand for such
reimbursement which sets forth the calculation of such Breakage Costs in
reasonable detail, the Borrowers shall reimburse the Lenders for all Breakage
Costs associated with the revocation of any notice of prepayment. The
Administrative Agent shall, promptly after receiving notice from the Lead
Borrower hereunder, notify each applicable Lender of the principal amount and
Type of the Revolving Credit Loans held by such Lender which are to be prepaid,
the prepayment date and the manner of application of the prepayment.

ii. The Borrowers shall reimburse each Lender as set forth below for any loss
(other than loss of anticipated profits) incurred or to be incurred by the
Lenders in the reemployment of the funds (i) resulting from any prepayment (for
any reason whatsoever, including, without limitation, conversion to Prime Rate
Loans or acceleration by virtue of, and after, the occurrence and during the
continuance of an Event of Default) of any LIBOR Rate Loan required or permitted
under this Agreement, if such Revolving Credit Loan is prepaid other than on the
last day of the Interest Period for such Revolving Credit Loan or (ii) in the
event that after the Lead Borrower delivers a notice of borrowing under
SECTION 2.04 in respect of LIBOR Rate Loans, such Revolving Credit Loans are not
made on the first day of the Interest Period specified in such notice of
borrowing for any reason other than a

 

84



--------------------------------------------------------------------------------

breach by such Lender of its obligations hereunder or the delivery of any notice
pursuant to SECTION 2.09, SECTION 2.10 or SECTION 2.11, or (iii) in the event
that after a Borrower delivers a notice of commitment reduction under
SECTION 2.15 or a notice of prepayment under SECTION 2.16 in respect of LIBOR
Rate Loans, such commitment reductions or such prepayments are not made on the
day specified in such notice of reduction or prepayment. Such loss shall be the
amount (herein, collectively, “Breakage Costs”) as reasonably determined by such
Lender as the excess, if any, of (A) the amount of interest which would have
accrued to such Lender on the amount so paid, not prepaid or not borrowed at a
rate of interest equal to the Adjusted LIBOR Rate for such Revolving Credit Loan
(but specifically excluding any Applicable Margin), for the period from the date
of such payment or failure to borrow or failure to prepay to the last day (x) in
the case of a payment or refinancing of a LIBOR Rate Loan with Prime Rate Loans
other than on the last day of the Interest Period for such Revolving Credit Loan
or the failure to prepay a LIBOR Rate Loan, of the then current Interest Period
for such Revolving Credit Loan or (y) in the case of such failure to borrow, of
the Interest Period for such LIBOR Rate Loan which would have commenced on the
date of such failure to borrow, over (B) the amount of interest which would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the London interbank market. Any Lender
demanding reimbursement for such loss shall deliver to the Lead Borrower from
time to time one or more certificates setting forth the amount of such loss as
determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined and such amounts shall be due within ten
(10) Business Days after the receipt of such notice.

iii. In the event the Borrowers fail to prepay any Revolving Credit Loan on the
date specified in any prepayment notice delivered pursuant to SECTION 2.16(a)
(whether or not such prepayment notice is revoked), the Borrowers, within five
(5) Business Days after the receipt of the notice described below from any
Lender, shall pay to the Administrative Agent, for the account of such Lender,
without duplication of any Breakage Costs otherwise due, any amounts required to
compensate such Lender for any loss incurred by such Lender as a result of such
failure to prepay, including, without limitation, any loss, cost or expenses
(other than loss of profits) incurred by reason of the acquisition of deposits
or other funds by such Lender to fulfill deposit obligations incurred in
anticipation of such prepayment. Any Lender demanding such payment shall deliver
to the Lead Borrower, from time to time, one or more certificates setting forth
the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined and such
amounts shall be due within ten (10) Business Days after the receipt of such
notice.

iv. Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBOR Rate Loans, such LIBOR Rate Loans shall be prepaid in the chronological
order of their Interest Payment Dates or as the Lead Borrower may otherwise
designate in writing.

q. Mandatory Prepayment; Commitment Termination; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

i) If at any time the Total Outstandings causes Availability to be less than
zero, the Borrowers will, immediately upon notice from the Administrative Agent:
(x) prepay the Revolving Credit Loans in an amount necessary to eliminate such
deficiency; and (y) if, after giving effect to the prepayment in full of all
outstanding Revolving Credit Loans such deficiency has not been eliminated,
deposit cash into the Cash Collateral Account in an amount equal to 103% of the
Letters of Credit Outstanding.

 

85



--------------------------------------------------------------------------------

ii) The Revolving Credit Loans shall be repaid daily in accordance with (and to
the extent required under) the provisions of SECTION 2.18, to the extent then
applicable.

iii) Any Net Proceeds received from a Prepayment Event, whether or not a Cash
Dominion Event then exists, shall be paid over to the Administrative Agent on
receipt by the Loan Parties and shall be utilized to prepay the Obligations in
the order of priority set forth in SECTION 7.03. The Agents shall not be
obligated to release their Liens on any Collateral included in such Prepayment
Event until such Net Proceeds have been so received (to the extent required in
this clause (c)). The application of such Net Proceeds to the Obligations shall
not reduce the Total Commitments. If all Obligations then due are paid, any
excess Net Proceeds shall be remitted to the operating account of the Borrowers
maintained with the Administrative Agent.

iv) Except as set forth in SECTION 2.17(c) and except during the continuance of
a Cash Dominion Event, any Net Proceeds, Cash Receipts and other payments
received by the Administrative Agent shall be applied as the Lead Borrower shall
direct the Administrative Agent in writing.

v) The Borrowers shall prepay the Obligations as required pursuant to
SECTION 2.15 (b).

vi) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBOR Rate Loans are prepaid. No prepayment of LIBOR Rate
Loans shall be permitted pursuant to this SECTION 2.17 other than on the last
day of an Interest Period applicable thereto, unless the Borrowers reimburse the
Lenders for all Breakage Costs associated therewith within seven (7) Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail. In order to avoid such
Breakage Costs, as long as no Specified Default has occurred and is continuing,
at the request of the Lead Borrower, the Administrative Agent shall hold all
amounts required to be applied to LIBOR Rate Loans in the Cash Collateral
Account and will apply such funds to the applicable LIBOR Rate Loans at the end
of the then pending Interest Period therefor (provided that the foregoing shall
in no way limit or restrict the Agents’ rights upon the occurrence and during
the continuance of any other Event of Default). No partial prepayment of a
Borrowing of LIBOR Rate Loans shall result in the aggregate principal amount of
the LIBOR Rate Loans remaining outstanding pursuant to such Borrowing being less
than $5,000,000. A prepayment of the Obligations pursuant to SECTION 2.16 or
SECTION 2.17 shall not permanently reduce the Total Commitments.

vii) All credits against the Obligations shall be conditioned upon final payment
to the Administrative Agent of the items giving rise to such credits. If any
item credited to the Loan Account is dishonored or returned unpaid for any
reason, whether or not such return is rightful or timely, the Administrative
Agent shall have the right to reverse such credit and charge the amount of such
item to the Loan Account and the Borrowers shall indemnify the Secured Parties
against all claims and actual losses resulting from such dishonor or return.

 

86



--------------------------------------------------------------------------------

r. Cash Management.

i. Within thirty (30) days of the occurrence of Specified Default, or
immediately upon the occurrence of any other Cash Dominion Event, the Borrowers,
upon the request of any Agent, shall deliver to the Agents a schedule of all
DDAs, that to the knowledge of the Responsible Officers of the Loan Parties, are
maintained by the Loan Parties, which Schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

ii. Annexed hereto as Schedule 2.18(b) is a list describing, as of the Effective
Date (or such later date as agreed between the Lead Borrower and the
Administrative Agent upon any update to such Schedule made in connection with
the First Amendment), all arrangements to which any Loan Party is a party with
respect to the payment to such Loan Party of the proceeds of all credit card
charges for sales by such Loan Party.

iii. On or prior to the Effective Date (or such later date as agreed between the
Lead Borrower and the Administrative Agent upon any updates to Schedules 2.18(b)
or 2.18(c) made in connection with the First Amendment), to the extent not
previously delivered, each Loan Party shall:

a) deliver to the Collateral Agent notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G which have
been executed on behalf of such Loan Party and addressed to such Loan Party’s
credit card clearinghouses and processors listed on Schedule 2.18(b); and

b) enter into a blocked account agreement (each, a “Blocked Account Agreement”),
reasonably satisfactory to the Agents, with any Blocked Account Bank, including,
without limitation, with respect to the deposit accounts listed on Schedule
2.18(c) attached hereto (collectively, the “Blocked Accounts”).

iv. Each Credit Card Notification and Blocked Account Agreement shall require,
during the continuance of a Cash Dominion Event (and delivery of notice thereof
from the Collateral Agent), the ACH or wire transfer on each Business Day (and
whether or not there is then an outstanding balance in the Loan Account) of all
available cash receipts (the “Cash Receipts”) to the concentration account
maintained by the Administrative Agent at Bank of America (the “Concentration
Account”), from:

a) the sale of Inventory and other Collateral (other than, until the Term Loan
Financing Facility is repaid in full, Term Loan Priority Collateral) (whether or
not constituting a Prepayment Event);

b) all proceeds of collections of Accounts (whether or not constituting a
Prepayment Event);

 

87



--------------------------------------------------------------------------------

c) all Net Proceeds on account of any Prepayment Event (other than, until the
Term Loan Financing Facility is repaid in full, a Prepayment Event arising in
connection with the Term Loan Priority Collateral);

d) each Blocked Account (including all cash deposited therein from each DDA; and

e) the cash proceeds of all credit card charges.

v. If, at any time during the continuance of a Cash Dominion Event, any cash or
cash equivalents owned by any Loan Party (other than petty cash accounts funded
in the ordinary course of business, the deposits in which shall not aggregate
more than $3,000,000 or exceed $10,000 with respect to any one account (or in
each case, such greater amounts to which the Administrative Agent may agree),
and payroll, trust and tax withholding accounts funded in the ordinary course of
business and required by Applicable Law) are deposited to any account, or held
or invested in any manner, otherwise than in a Blocked Account that is subject
to a Blocked Account Agreement (or a DDA which is swept daily to a Blocked
Account), the Collateral Agent may require the applicable Loan Party to close
such account and have all funds therein transferred to a Blocked Account, and
all future deposits made to a Blocked Account which is subject to a Blocked
Account Agreement. In addition to the foregoing, during the continuance of a
Cash Dominion Event, the Loan Parties shall provide the Collateral Agent with an
accounting of the contents of the Blocked Accounts, which shall identify, to the
satisfaction of the Collateral Agent, the proceeds from the Term Loan Priority
Collateral which were deposited into a Blocked Account and swept to the
Concentration Account. Upon the receipt of (x) the contents of the Blocked
Accounts, and (y) such accounting, the Collateral Agent agrees, to the extent
required by the Intercreditor Agreement, to promptly remit to the agent under
the Term Loan Financing Facility the proceeds of the Term Loan Priority
Collateral received by the Administrative Agent.

vi. The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Collateral Agent
of appropriate Blocked Account Agreements (except with respect to any payroll,
trust and tax withholding accounts or unless expressly waived by the Collateral
Agent) consistent with the provisions of this SECTION 2.18 and otherwise
reasonably satisfactory to the Collateral Agent. The Loan Parties shall furnish
the Collateral Agent with prior written notice of their intention to open or
close a Blocked Account and the Collateral Agent shall promptly notify the Lead
Borrower as to whether the Collateral Agent shall require a Blocked Account
Agreement with the Person with whom such account will be maintained. Unless
consented to in writing by the Collateral Agent, the Borrowers shall not enter
into any agreements with credit card processors other than the ones expressly
contemplated herein unless contemporaneously therewith, a Credit Card
Notification, is executed and delivered to the Collateral Agent.

vii. The Borrowers may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

viii. During the continuance of a Cash Dominion Event, the Concentration Account
shall at all times be under the sole dominion and control of the Collateral
Agent. Each Borrower

 

88



--------------------------------------------------------------------------------

hereby acknowledges and agrees that during the continuance of a Cash Dominion
Event, (i) such Borrower has no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times continue to be collateral security for all of the Obligations, and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this SECTION 2.18, during the continuation of a Cash Dominion Event, any
Borrower receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such
Borrower for the Collateral Agent, shall not be commingled with any of such
Borrower’s other funds or deposited in any account of such Borrower and shall
promptly be deposited into the Concentration Account or dealt with in such other
fashion as such Borrower may be instructed by the Collateral Agent.

ix. Any amounts received in the Concentration Account at any time when all of
the Obligations then due have been and remain fully repaid shall be remitted to
the operating account of the Borrowers maintained with the Administrative Agent.

x. The Collateral Agent shall promptly (but in any event within one Business
Day) furnish written notice to each Person with whom a Blocked Account is
maintained of any termination of a Cash Dominion Event.

xi. The following shall apply to deposits and payments under and pursuant to
this Agreement:

a) Funds shall be deemed to have been deposited to the Concentration Account on
the Business Day on which deposited, provided that such deposit is available to
the Administrative Agent by 4:00 p.m. on that Business Day (except that if the
Obligations are being paid in full, by 2:00 p.m. on that Business Day);

b) Funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations or are being paid in full, by 2:00 p.m. on that Business Day);

c) If a deposit to the Concentration Account or payment is not available to the
Administrative Agent until after 4:00 p.m. on a Business Day, such deposit or
payment shall be deemed to have been made at 9:00 a.m. on the then next Business
Day;

d) If any item deposited to the Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such
return is rightful or timely, the Administrative Agent shall have the right to
reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
out-of-pocket claims and losses resulting from such dishonor or return;

e) All amounts received under this SECTION 2.18 shall be applied in the manner
set forth in SECTION 2.17(f) and in the priority set forth in SECTION 7.03.

 

89



--------------------------------------------------------------------------------

s. Fees.

i. The Borrowers shall pay to the Agents and the Arrangers, for their respective
accounts, the fees set forth in the Fee Letter as and when payment of such fees
is due as therein set forth.

ii. The Borrowers shall pay the Administrative Agent, for the account of the
Lenders, an aggregate fee (the “Unused Fee”) equal to 0.25% per annum (on the
basis of actual days elapsed in a year of 365 or 366 days, as applicable) of the
average daily balance of their respective Unused Commitment, during the Fiscal
Quarter just ended (or relevant period with respect to the payment being made
through the first Fiscal Quarter ending after the First Amendment Effective Date
or on the Termination Date). The Unused Fee shall be paid in arrears, on the
first day of each Fiscal Quarter after the execution of this Agreement and on
the Termination Date. The Administrative Agent shall pay the Unused Fee to the
Lenders upon the Administrative Agent’s receipt of the Unused Fee based upon
their pro rata share of an amount equal to the aggregate Unused Fee to all
Lenders.

iii. The Borrowers shall pay the Administrative Agent, for the account of the
Lenders, on the first day of each Fiscal Quarter and on demand after the
Termination Date, in arrears, a fee calculated on the basis of a 365 or 366 day
year, as applicable and actual days elapsed (each, a “Letter of Credit Fee”),
equal to the following per annum percentages of the average face amount of the
following categories of Letters of Credit outstanding during the three month
period then ended:

a) Standby Letters of Credit: for the account of each Lender in accordance with
its Commitment Percentage, at a per annum rate equal to the then Applicable
Margin for LIBOR Rate Loans;

b) Commercial Letters of Credit: for the account of each Lender in accordance
with its Commitment Percentage, at a per annum rate equal to fifty percent
(50%) of the then Applicable Margin for LIBOR Rate Loans;

c) After the occurrence and during the continuance of a Specified Default, at
any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 103% of the Letter of Credit Outstandings, as
of such date, plus accrued and unpaid interest thereon, effective upon written
notice from the Administrative Agent (which notice may be given at the election
of the Administrative Agent or at the direction of the Required Lenders after
the occurrence of any Specified Default), the Letter of Credit Fee shall be
increased, at the option of the Administrative Agent or the Required Lenders, by
an amount equal to two percent (2%) per annum.

iv. The Borrowers shall pay to each Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for herein, (i) the reasonable and customary fees
and charges of such Issuing Bank in connection with the negotiation, settlement
and amendment of each Letter of Credit issued by such Issuing Bank, and (ii) a
fronting fee (each, a “Fronting Fee”) equal to 1/8 of 1% on the aggregate Stated
Amount of all Letters of Credit. Each such Fronting Fee shall be payable on the
first day of each Fiscal Quarter and on demand after the Termination Date, in
arrears.

 

90



--------------------------------------------------------------------------------

v. All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and other
Credit Parties as provided herein. Once due, all fees shall be fully earned and
shall not be refundable under any circumstances.

t. Maintenance of Loan Account; Statements of Account.

i. The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (each, the “Loan Account”) which will reflect (i) all Revolving
Credit Loans and other advances made by the Lenders to the Borrowers or for the
Borrowers’ account, (ii) all Letter of Credit Disbursements, fees and interest
that have become payable as herein set forth, and (iii) any and all other
monetary Obligations that have become payable.

ii. The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’
account, including all amounts received in the Concentration Account from the
Blocked Account Banks during the continuance of a Cash Dominion Event, and the
amounts so credited shall be applied as set forth in and to the extent required
by SECTION 2.17 or 7.03, as applicable. After the end of each month, the
Administrative Agent shall send to the Borrowers a statement accounting for the
charges (including interest), loans, advances and other transactions occurring
among and between the Administrative Agent, the Lenders and the Borrowers during
that month. The monthly statements shall, absent manifest error, be deemed
presumptively correct.

u. Payments; Sharing of Setoff.

i. The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTIONS 2.14,
2.16(b), 2.23, 9.03 or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 100 Federal Street,
Boston, Massachusetts, except payments to be made directly to each Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to SECTIONS 2.14, 2.16(b), 2.23 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments to the appropriate recipient promptly following receipt
thereof. If any payment under any Loan Document shall be due on a day that is
not a Business Day, except with respect to LIBOR Borrowings, the date for
payment shall be extended to the next succeeding Business Day, and, if any
payment due with respect to LIBOR Borrowings shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event, the date of such payment shall be on the last Business Day of
subject calendar month, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

ii. All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest, fees and
other amounts then due hereunder, shall be applied in accordance with the
provisions of SECTION 2.17 or 7.03 ratably among the parties

 

91



--------------------------------------------------------------------------------

entitled thereto in accordance with the amounts of principal, unreimbursed
drawings under Letters of Credit, interest, fees and other amounts then due to
such respective parties. For purposes of calculating interest due to a Lender,
that Lender shall be entitled to receive interest on the actual amount
contributed by that Lender towards the principal balance of the Revolving Credit
Loans outstanding during the applicable period covered by the interest payment
made by the Borrowers. Any net principal reductions to the Revolving Credit
Loans received by the Administrative Agent in accordance with the Loan Documents
during such period shall not reduce such actual amount so contributed, for
purposes of calculation of interest due to that Lender, until the Administrative
Agent has distributed to the applicable Lender its Commitment Percentage
thereof.

iii. Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Bank, as the case may be, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Rate.

v. Settlement Amongst Lenders

i. The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in SECTION 2.22(b)), on behalf of the Borrowers (which hereby authorize
the Swingline Lender to act on their behalf in that regard) request the
Administrative Agent to cause the Lenders to make a Revolving Credit Loan (which
shall be a Prime Rate Loan) in an amount equal to such Lender’s Commitment
Percentage of the outstanding amount of Swingline Loans made in accordance with
SECTION 2.06, which request may be made regardless of whether the conditions set
forth in Article IV have been satisfied. Upon such request, each Lender shall
make available to the Administrative Agent the proceeds of such Revolving Credit
Loan for the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Credit Loan to be made by the Lenders and the request therefor is
received prior to 12:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 p.m., then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender. If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate.

ii. In addition to the settlement of Swingline Loans set forth in clause
(a) above, the amount of each Lender’s Commitment Percentage of outstanding
Revolving Credit Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Revolving Credit Loans and repayments of Revolving Credit Loans
received by the Administrative Agent as of 3:00 p.m. on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent.

 

92



--------------------------------------------------------------------------------

iii. The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Credit Loans for the period and the amount of repayments received for
the period. As reflected on the summary statement, (i) the Administrative Agent
shall transfer to each Lender its applicable Commitment Percentage of
repayments, and (ii) each Lender shall transfer to the Administrative Agent (as
provided below) or the Administrative Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Revolving Credit Loans made by each Lender with respect
to Revolving Credit Loans to the Borrowers shall be equal to such Lender’s
applicable Commitment Percentage of Revolving Credit Loans outstanding as of
such Settlement Date. If the summary statement requires transfers to be made to
the Administrative Agent by the Lenders and is received prior to 12:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate.

w. Taxes.

i. Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, however,
that if an applicable withholding agent shall be required to deduct or remit any
Indemnified Taxes or Other Taxes from such payments, then (i) in the case of any
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after all required deductions or remittances for such Taxes
have been made by the applicable withholding agent (including deductions
applicable to additional sums payable under this SECTION 2.23) the applicable
Credit Party receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

ii. In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

iii. The Borrowers shall indemnify each Credit Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes paid or
payable by such Credit Party on or with respect to any payment by or on account
of any obligation of the Loan Parties hereunder or under any other Loan Document
and Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this SECTION 2.23) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (whether or not correctly or legally asserted) to the extent not already
paid by the Loan Parties pursuant to SECTION 2.23(a) or (b); provided that if
any Borrower reasonably believes that such Taxes were not correctly or

 

93



--------------------------------------------------------------------------------

legally asserted, each Lender will use reasonable efforts to cooperate with such
Borrower to obtain a refund of such taxes so long as such efforts would not, in
the sole determination of such Lender, result in any unreimbursed costs or
expenses; provided further, that the Borrowers shall not be required to
compensate any Lender pursuant to this SECTION 2.23 for any amounts incurred in
any fiscal year for which such Lender is claiming compensation if such Lender
does not furnish notice of such claim within six (6) months from the end of such
fiscal year; provided further, that if the circumstances giving rise to such
claim have a retroactive effect, then the beginning of such six month period
shall be extended to include such period of retroactive effect. A certificate as
to the amount of such payment or liability delivered to the Lead Borrower by a
Credit Party, or by the Administrative Agent on its own behalf or on behalf of
any other Credit Party, setting forth in reasonable detail the manner in which
such amount was determined, shall be conclusive absent manifest error.

iv. As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Lead Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

v. Each Lender shall (x) prior to the date hereof in the case of each Lender
that is a signatory hereto (or the date of Assignment and Acceptance in the case
of a Person that becomes a Lender after the date hereof) and (y) at such times
as are reasonably requested by the Lead Borrower or the Administrative Agent,
provide the Lead Borrower and the Administrative Agent with any documentation
prescribed by law, or reasonably requested by the Administrative Agent,
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding tax with respect to any payments to be made to such
Lender under the Loan Documents. Unless the applicable Borrower, the
Administrative Agent or the applicable withholding agent has received forms or
other documents reasonably satisfactory to it indicating that payments under any
Loan Document to or for a Lender are not subject to withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the
applicable Borrower, Administrative Agent or other applicable withholding agent
shall withhold amounts required to be withheld by applicable law from such
payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

a) Each Lender that is a U.S. Person within the meaning of Section 7701(a)(3) of
the Code (a “Domestic Lender”) shall deliver to the applicable Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S., federal backup withholding.

b) Each Foreign Lender shall deliver to the applicable Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the applicable Borrower or the Administrative Agent)
whichever of the following is applicable:

 

94



--------------------------------------------------------------------------------

I. two duly completed and executed original copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party;

II. two duly completed and executed original copies of Internal Revenue Service
Form W-8ECI (or any successor forms);

III. in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in
substantially the form of Exhibit M-1, or any other form approved by the
Administrative Agent and the applicable Borrower, to the effect that such Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Lead Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business and (y) two duly completed and executed
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor form);

IV. to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN, or W-8BEN-E, a certificate substantially in the form of Exhibit M-2, M-3
or M-4 (as applicable), Form W-9, Form W-8IMY (or other successor forms) or any
other required information from each beneficial owner, as applicable (provided
that, if the Lender is a partnership (and not a participating Lender) and one or
more direct or indirect partners are claiming the portfolio interest exemption,
a certificate in a form approved by the Administrative Agent and the Lead
Borrower shall be provided by such Lender on behalf of such direct or indirect
partners); or

V. any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by Applicable Law to permit the Lead Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Lead
Borrower and the Administrative Agent (in such number of copies as shall

 

95



--------------------------------------------------------------------------------

be requested by the recipient) renewals, amendments or additional or successor
forms, properly completed and duly executed by such Lender, together with any
other certificate or statement of exemption required in order to confirm or
establish such Lender’s status or that such Lender is entitled to an exemption
from or reduction in U.S. federal withholding tax or (2) notify Administrative
Agent and the Lead Borrower of its legal ineligibility to deliver any such
forms, certificates or other evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any documentation or information that such Lender is not
legally eligible to deliver.

vi. Should a Lender become subject to Taxes because of its failure to deliver
any documentation required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

vii. If any Loan Party shall be required pursuant to this SECTION 2.23 to pay
any additional amount to, or to indemnify, any Credit Party to the extent that
such Credit Party becomes subject to Taxes subsequent to the First Amendment
Effective Date (or, if applicable, subsequent to the date such Person becomes a
party to this Agreement) as a result of any change in the circumstances of such
Credit Party (other than a change in Applicable Law), including without
limitation a change in the residence, place of incorporation, principal place of
business of such Credit Party or a change in the branch or lending office of
such Credit Party, as the case may be, such Credit Party shall use reasonable
efforts to avoid or minimize any amounts which might otherwise be payable
pursuant to this SECTION 2.23(h); provided, however, that such efforts shall not
include the taking of any actions by such Credit Party that would result in any
tax, costs or other expense to such Credit Party (other than a tax, cost or
other expense for which such Credit Party shall have been reimbursed or
indemnified by the Loan Parties pursuant to this Agreement or otherwise) or any
action which would or might in the reasonable opinion of such Credit Party have
an adverse effect upon its business, operations or financial condition or
otherwise be disadvantageous to such Credit Party.

viii. If the Administrative Agent or a Lender determines, in its good faith
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes with respect to which any Borrower has paid additional amounts or
indemnified a Credit Party pursuant to this SECTION 2.23, it shall pay over such
refund with reasonable promptness following the date of its receipt thereof to
such Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the such Borrower or other relevant Loan Party under this
SECTION 2.23 with respect to the Taxes giving rise to such refund), net of all
reasonable and documented out-of-pocket expenses (including Taxes) of such
Lender or Administrative Agent and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that such Borrower, upon the request of such Lender or Administrative
Agent, agrees to promptly repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This SECTION 2.23 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Borrower or any other Person.

 

96



--------------------------------------------------------------------------------

ix. If a payment made to a Credit Party would be subject to United States
federal withholding Tax imposed by FATCA if such Credit Party fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit Party
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by FATCA and at such time or times reasonably requested
by the Loan Parties or the Administrative Agent any documentation reasonably
requested by the Loan Parties or the Administrative Agent sufficient for the
Administrative Agent and the Loan Parties to comply with their obligations under
FATCA, to determine whether such Credit Party has complied with such applicable
reporting requirements, and to determine the amount, if any, required to be
withheld.

x. Mitigation Obligations; Replacement of Lenders.

i. If any Lender requests compensation under SECTION 2.14 or cannot make
Revolving Credit Loans under SECTION 2.11, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to SECTION 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Revolving Credit Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to SECTION 2.14 or SECTION 2.23, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense. The Borrowers hereby agree to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment; provided, however, that the Borrowers shall not
be liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the First
Amendment Effective Date and (ii) the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto.

ii. If any Lender requests compensation under SECTION 2.14 or cannot make
Revolving Credit Loans under SECTION 2.11 for thirty (30) consecutive days, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.23,
or if any Lender is a Defaulting Lender or otherwise defaults in its obligation
to fund Revolving Credit Loans hereunder, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in SECTION 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Lead Borrower shall have received
the prior written consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender, which consent shall not be unreasonably withheld, delayed or
conditioned (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Revolving Credit Loans and participations in
unreimbursed drawings under Letters of Credit and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under SECTION 2.14 or payments required to be made pursuant to SECTION 2.23,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

97



--------------------------------------------------------------------------------

y. Designation of Lead Borrower as Borrowers’ Agent.

i. Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
such Borrower’s agent to obtain Revolving Credit Loans and Letters of Credit,
the proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Borrower shall be obligated to the Administrative Agent and each Lender on
account of Revolving Credit Loans so made and Letters of Credit so issued as if
made directly by the Lenders to such Borrower, notwithstanding the manner by
which such Revolving Credit Loans and Letters of Credit are recorded on the
books and records of the Lead Borrower and of any other Borrower.

ii. Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if the Borrower
which is so assuming and agreeing were each of the other Borrowers.

iii. The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a
Revolving Credit Loan. None of the Agents nor any other Credit Party shall have
any obligation to see to the application of such proceeds.

iv. The authority of the Lead Borrower to request Revolving Credit Loans and
Letters of Credit on behalf of, and to bind, the Borrowers, shall continue
unless and until the Administrative Agent actually receives written notice of:
(i) the termination of such authority, and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers of each Borrower; and (iii) written notice from such successive Lead
Borrower accepting such appointment and acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.

z. Security Interests in Collateral.

To secure their Obligations under this Agreement and the other Loan Documents,
the Borrowers have granted (or shall grant) to the Collateral Agent, for its
benefit and the benefit of the other Secured Parties, a first-priority security
interest in (subject only to Permitted Encumbrances (x) having priority by
operation of Applicable Law on all ABL Priority Collateral, (y) in favor of the
agent under the Term Loan Financing on any Term Loan Priority Collateral) or
(z) in favor of the agent ender the Qualifying Senior Secured Debt on any
Qualifying Senior Collateral, all of the Collateral pursuant hereto and to the
Security Documents, provided that the Collateral shall secure amounts owing with
respect to Cash Management Services and the Other Liabilities of the Borrowers
only to the extent provided in the Security Documents.

 

98



--------------------------------------------------------------------------------

aa. Extension of Commitments.

i. The Lead Borrower, with the prior consent of the Administrative Agent (so
long as the Person acting as Administrative Agent has, in its capacity as a
“Lender”, Commitments aggregating at least $50,000,000), which consent shall not
be unreasonably withheld or delayed, may at any time and from time to time
request that all or a portion of the Commitments of a given Class (each, an
“Existing Revolver Tranche”) be amended to extend the Maturity Date with respect
to all or a portion of any principal amount of such Commitments (any such
Commitments which have been so amended, “Extended Commitments”) and to provide
for other terms consistent with this SECTION 2.27; provided that (i) the Lead
Borrower shall be permitted to make not more than six (6) such requests during
the term hereof, and (ii) each Extension Series of Extended Commitments incurred
under this SECTION 2.27 shall be in a minimum amount equal to $50,000,000. In
order to establish any Extended Commitments, the Lead Borrower, with the consent
of the Administrative Agent (so long as the Person acting as Administrative
Agent has, in its capacity as a “Lender”, Commitments aggregating at least
$50,000,000), which consent shall not be unreasonably withheld or delayed, shall
provide a notice to each of the Lenders under the applicable Existing Revolver
Tranche (each, an “Extension Request”) setting forth the proposed terms (which
shall be determined in consultation with and subject to the prior approval of
the Administrative Agent (so long as the Person acting as Administrative Agent
has, in its capacity as a “Lender”, Commitments aggregating at least
$50,000,000), which approval shall not be unreasonably withheld or delayed) of
the Extended Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche and offered pro rata
to each Lender under such Existing Revolver Tranche and (y) be identical to the
Commitments under the Existing Revolver Tranche from which such Extended
Commitments are to be amended, except that: (i) the maturity date of the
Extended Commitments shall be later than the maturity date of the Commitments of
such Existing Revolver Tranche, (ii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Commitments); and
(iii) all borrowings under the Commitments and repayments thereunder shall be
made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Commitments (and related outstandings), (II)
repayments required upon the maturity date of the non-extending Commitments and
(III) repayments, prepayments or payments of borrowings under the non-extending
Commitments); provided, further, that (A) the conditions precedent to a
Borrowing set forth in SECTION 4.02 shall be satisfied as of the date of such
Extension Amendment and at the time when any Loans are made in respect of any
Extended Commitment, (B) in no event shall the final maturity date of any
Extended Commitments of a given Extension Series at the time of establishment
thereof be earlier than the then Latest Maturity Date of any other Commitments
hereunder, (C) any such Extended Commitments (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreement (to the extent
the Intercreditor Agreement is then in effect) and (D) all documentation in
respect of the such Extension Amendment shall be consistent with the foregoing
in all material respects. Any Extended Commitments amended pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Commitments for all purposes of this Agreement; provided that any
Extended Commitments amended from an Existing Revolver Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Extension Series with respect to such
Existing Revolver Tranche.

 

99



--------------------------------------------------------------------------------

ii. The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior to the date on which Lenders under the Existing
Revolver Tranche are requested to respond. The procedures to accomplish the
purposes of this SECTION 2.27 shall be mutually agreed between the Lead Borrower
and the Administrative Agent, in each case, acting reasonably. No Lender shall
have any obligation to agree to provide any Extended Commitment pursuant to any
Extension Request. Any Lender (each, an “Extending Revolving Credit Lender”)
wishing to have all or a portion of its Commitments under the Existing Revolver
Tranche subject to such Extension Request amended into Extended Commitments
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Commitment under the Existing Revolver Tranche which it has elected to request
be amended into an Extended Commitment (subject to any minimum denomination
requirements as mutually agreed by the Administrative Agent and the Lead
Borrower). In the event that the aggregate principal amount of Commitments under
the Existing Revolver Tranche in respect of which applicable Lenders shall have
accepted the relevant Extension Request exceeds the amount of Extended
Commitments requested to be extended pursuant to the Extension Request,
Commitments subject to Extension Elections shall be amended to reflect
allocations of the Extended Commitments, which Extended Commitments shall be
allocated as agreed by Administrative Agent and the Lead Borrower.

iii. Following any Extension Request made by the Lead Borrower in accordance
with this SECTION 2.27, if the Lenders shall have declined to agree during the
period specified in SECTION 2.27(b) above to provide Extended Commitments in an
aggregate principal amount equal to the amount requested by the Lead Borrower in
such Extension Request, the Lead Borrower may request that banks, financial
institutions or other institutional lenders or investors other than the Lenders
or Extending Revolving Credit Lenders (the “New Revolving Commitment Lenders”),
which New Revolving Commitment Lenders may elect to provide an Extended
Commitment hereunder (a “New Extended Commitment”); provided that such Extended
Commitments of such New Revolving Commitment Lenders (i) shall be in an
aggregate principal amount for all such New Revolving Commitment Lenders not to
exceed the aggregate principal amount of Extended Commitments so declined to be
provided by the existing Lenders and (ii) shall be on identical terms to the
terms applicable to the terms specified in the applicable Extension Request (and
any Extended Commitments provided by existing Lenders in respect thereof);
provided further that, as a condition to the effectiveness of any Extended
Commitment of any New Revolving Commitment Lender, the Administrative Agent,
each Issuing Bank and the Swingline Lender shall have consented (such consent
not to be unreasonably withheld or delayed) to each New Revolving Commitment
Lender if such consent would be required under SECTION 9.04(b) for an assignment
of Commitments to such Person. Notwithstanding anything herein to the contrary,
any Extended Commitment provided by New Revolving Commitment Lenders shall be
pro rata to each New Revolving Commitment Lender. Upon effectiveness of the
Extension Amendment to which each such New Revolving Commitment Lender is a
party, (a) the Commitments of all existing Lenders of each Class specified in
the Extension Amendment in accordance with this SECTION 2.27 will be permanently
reduced pro rata by an aggregate amount equal to the aggregate principal amount
of the Extended Commitments of such New Revolving Commitment Lenders and (b) the
Commitment of each such New Revolving Commitment Lender will become effective.
The Extended Commitments of New Revolving Commitment Lenders

 

100



--------------------------------------------------------------------------------

will be incorporated as Commitments hereunder in the same manner in which
Extended Commitments of existing Lenders are incorporated hereunder pursuant to
this SECTION 2.27, and for the avoidance of doubt, all Borrowings and repayments
of Revolving Credit Loans from and after the effectiveness of such Extension
Amendment shall be made pro rata across all Classes of Commitments including
such New Revolving Commitment Lenders (based on the outstanding principal
amounts of the respective Classes of Commitments) except for (x) payments of
interest and fees at different rates for each Class of Commitments (and related
outstanding amounts), (y) repayments required on the Termination Date for any
particular Class of Commitments and (z) payments, prepayments or repayments of
the borrowings under any non-extending Commitments. Upon the effectiveness of
each New Extended Commitment pursuant to this SECTION 2.27(c), (a) each Lender
of all applicable existing Classes of Commitments immediately prior to such
effectiveness will automatically and without further act be deemed to have
assigned to each New Revolving Commitment Lender, and each such New Revolving
Commitment Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each Lender of each
Class of Commitments (including each such New Revolving Commitment Lender) will
equal the percentage of the aggregate Commitments of all Classes of Lenders
represented by such Lender’s Commitment and (b) if, on the date of such
effectiveness, there are any Revolving Credit Loans outstanding, such Revolving
Credit Loans shall on or prior to the effectiveness of such New Extended
Commitment be prepaid from the proceeds of Revolving Credit Loans made hereunder
under the New Extended Commitments, which prepayment shall be accompanied by
accrued interest on the Revolving Credit Loans being prepaid and any Breakage
Costs incurred by any Lender. Notwithstanding anything to the contrary contained
herein, the Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

iv. Extended Commitments and New Extended Commitments shall be established
pursuant to an amendment (each, an “Extension Amendment”) to this Agreement
among the Borrower, the Administrative Agent and each Extending Revolving Credit
Lender and each New Revolving Commitment Lender, if any, providing an Extended
Commitment or a New Extended Commitment, as applicable, thereunder, which shall
be consistent with the provisions set forth in SECTIONS 2.27(a), (b) and
(c) above (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in SECTION 4.02 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the First Amendment Effective
Date and (ii) reaffirmation agreements and/or such amendments to the Security
Documents as may be reasonably requested by the Collateral Agent in order to
ensure that the Extended Commitments or the New Extended Commitments, as the
case may be, are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Notwithstanding anything to the contrary contained
herein, each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to an Extension Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Extended Commitments or
the New Extended Commitments, as the case may be, incurred pursuant thereto,
(ii) make such other

 

101



--------------------------------------------------------------------------------

changes to this Agreement and the other Loan Documents (without the consent of
the Required Lenders) and (iii) effect such other amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Lead Borrower, to effect
the provisions of this Section, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Extension Amendment.

v. Notwithstanding anything to the contrary contained herein, no conversion of
Loans pursuant to any Extension Request in accordance with this SECTION 2.27
shall constitute a voluntary or mandatory payment or prepayment for purposes of
this Agreement.

11.

Representations and Warranties

To induce the Credit Parties to make the Revolving Credit Loans and to issue
Letters of Credit, the Loan Parties executing this Agreement or a Joinder
hereto, jointly and severally, make the following representations and warranties
to each Credit Party with respect to each Loan Party on the First Amendment
Effective Date and on each other date required by SECTION 4.02 hereof, in each
case as of the date such representation and warranty is made unless an earlier
date is specified:

a. Organization; Powers.

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite corporate or
other applicable entity power and authority to own its property and assets and
to carry on its business as now conducted, except, in each case, where the
failure to do so, or so possess, individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
has all requisite organizational power and authority to execute and deliver and
perform all its obligations under all Loan Documents to which such Loan Party is
a party. Each Loan Party is qualified to do business in, and is in good standing
(where such concept exists) in, every jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary, except where the failure to be so qualified or in good standing
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. Schedule 3.01 annexed hereto sets forth, as of the
Effective Date (or such later date as agreed between the Lead Borrower and the
Administrative Agent upon any update to such Schedule made in connection with
the First Amendment), each Loan Party’s name as it appears in official filings
in its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.

b. Authorization; Enforceability.

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or

 

102



--------------------------------------------------------------------------------

thereto and constitutes, and each other Loan Document to which any Loan Party is
a party, when executed and delivered by such Loan Party will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (ii) the need for filings and registrations
necessary to create or perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties and (iii) with respect to enforceability
against Foreign Subsidiaries or under foreign laws, the effect of foreign laws,
rules and regulations as they relate to pledges, if any, of Capital Stock in
Foreign Subsidiaries and intercompany Indebtedness owed by Foreign Subsidiaries.

c. Governmental and Other Approvals; No Conflicts.

The transactions to be entered into and contemplated by the Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) such as have
been obtained or made and are in full force and effect, (ii) filings and
recordings necessary to perfect in the United States Liens created under the
Loan Documents and enforce the rights of the Lenders and the Secured Parties
under the Loan Documents, in each case to the extent required under the Security
Documents or (iii) the failure of which to obtain would not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate any
Applicable Law (except to the extent that such violation would not reasonably be
expected to result in a Material Adverse Effect) or the Charter Documents of any
Loan Party, (c) do not violate or result in a default (with due notice, lapse of
grace period or both) under any indenture or any other agreement, instrument or
other evidence of Material Indebtedness, except to the extent that such default
would not reasonably be expected to result in a Material Adverse Effect, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party, except Liens created under the Loan Documents and other
Permitted Encumbrances.

d. Financial Condition.

The Lead Borrower has heretofore furnished to the Agents the Consolidated
balance sheet, and statements of operations, stockholders’ equity, and cash
flows for the Lead Borrower and its Subsidiaries (i) as of and for the Fiscal
Year ended February 1, 2014, audited by Deloitte & Touche LLP, independent
public accountants, and (ii) as of and for the Fiscal Quarter ended May 3, 2014,
certified by a Financial Officer of the Lead Borrower. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of the Lead Borrower and its Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes. Since February 1, 2014, there has been
no event, change, condition or development that has had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

e. Properties.

i. Except as disclosed on Schedule 3.05(a), each Loan Party has title to, or
valid leasehold interests in or right to use, all its real and personal property
material to its business, except for defects which would not reasonably be
expected to have a Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

ii. Schedule 3.05(b) sets forth with respect to each Loan Party a list of all
registrations and issuances of the United States registered Intellectual
Property owned by such Loan Party and all applications for the registrations or
issuance thereof as of the Effective Date (or such later date as agreed between
the Lead Borrower and the Administrative Agent upon any update to such Schedule
made in connection with the First Amendment). To the knowledge of each Loan
Party, each such registration, issuance and application is subsisting except as
would not, individually or in the aggregate, have a Material Adverse Effect. To
the knowledge of each Loan Party, the Intellectual Property owned by each Loan
Party is valid and enforceable, and no proceeding is pending challenging the
ownership, registration, validity, enforceability or use of any item of
Intellectual Property except as would not, individually or in the aggregate,
have a Material Adverse Effect. Each Loan Party owns or is licensed to use, all
Intellectual Property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and each Loan Party’s use of Intellectual
Property owned by such Loan Party does not infringe upon, misappropriate, dilute
or otherwise violate the rights of any other Person, except for any such
infringements, misappropriations, dilutions or other violations that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. No proceeding is pending (or to the knowledge of each
Loan Party, threatened) in which any Person is alleging that a Loan Party is
infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any Person except as would not, individually or in the
aggregate, have a Material Adverse Effect.

iii. Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Effective Date (or such later
date as agreed between the Lead Borrower and the Administrative Agent upon any
update to such Schedule made in connection with the First Amendment). Schedule
3.05(c)(ii) sets forth the address (including county) of all Real Estate that is
leased by the Loan Parties as of the Effective Date (or such later date as
agreed between the Lead Borrower and the Administrative Agent upon any update to
such Schedule made in connection with the First Amendment). Except as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of the Responsible Officers of the Loan Parties each of such Leases is in full
force and effect and the Loan Parties are not in default of the terms thereof.

f. Litigation and Environmental Matters.

i. Except as set forth on Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the actual knowledge of Responsible Officers of a Loan Party,
threatened in writing against or affecting any Loan Party (i) as to which there
is a reasonable expectation of an adverse determination which, if adversely
determined, would reasonably be expected individually or in the aggregate to
result in a Material Adverse Effect (other than Disclosed Matters) or (ii) that
involve any of the Loan Documents.

ii. Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any actual or potential claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, which, in each case,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

iii. Except as set forth on Schedule 3.06(c), to the knowledge of the Loan
Parties, no Real Estate or facility owned, operated or leased by any Loan Party
is listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or similar state “Superfund” list except to the extent that
such filings, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

iv. Except as set forth on Schedule 3.06(d), no Lien has been recorded or, to
the knowledge of any Loan Party, threatened under any Environmental Law with
respect to any Real Estate of the Loan Parties, except to the extent such Lien,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

v. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Estate Disclosure
Requirements or any other applicable Environmental Law, except for any
requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

vi. Since the Effective Date (or such later date as agreed between the Lead
Borrower and the Administrative Agent upon any update to Schedule 3.06 made in
connection with the First Amendment), there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.

g. Compliance with Laws and Agreements.

Each Loan Party is in compliance with all Applicable Law and all Material
Indebtedness, and no event of default has occurred and is continuing thereunder,
except in each case where the failure to comply or the existence of a default,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Without limiting the generality of the foregoing,
each Loan Party has obtained all permits, licenses and other authorizations
which are required with respect to the ownership and operations of its business,
except where the failure to obtain such permits, licenses or other
authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Loan Party is in compliance
with all terms and conditions of all such permits, licenses, orders and
authorizations, except where the failure to comply with such terms or
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

h. Investment Company Status.

No Loan Party is an “investment company” as defined in, and subject to
regulation under, the Investment Company Act of 1940, as amended.

i. Taxes.

Each Loan Party has timely filed or caused to be filed all tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings, for which such Loan Party has set aside
on its books adequate reserves in accordance with GAAP, and as to which no Lien
has arisen or (b) to the extent that the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

105



--------------------------------------------------------------------------------

j. ERISA.

The Loan Parties and their ERISA Affiliates are in compliance with the
applicable provisions of ERISA and the Code with respect to each Plan except as
would not reasonably be expected to result in a Material Adverse Effect. Except
as would not reasonably be expected to result in a Material Adverse Effect, each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Plan to lose its qualified status. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. Except as would not reasonably
be expected to result in a Material Adverse Effect, the present value of all
accumulated benefit obligations under each Plan subject to ERISA (based on the
assumptions used for purposes of the most recent actuarial report prepared by
such Plan’s actuaries) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by an amount that would reasonably be expected to result in a
Material Adverse Effect.

k. Disclosure.

None of the written reports, financial statements, certificates or other written
information (other than any projections, pro formas, budgets and general market
information) concerning the Loan Parties furnished by or on at the direction of
any Loan Party to any Credit Party in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains, as of the date furnished, any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading in light of the circumstances under which such statements were made.

l. Subsidiaries.

i. Schedule 3.12 sets forth the name of, and the ownership interest of each Loan
Party in, each Subsidiary as of the Effective Date (or such later date as agreed
between the Lead Borrower and the Administrative Agent upon any update to such
Schedule made in connection with the First Amendment); there is no other Capital
Stock of any class outstanding as of the Effective Date (or such later date, as
applicable). To the knowledge of the Loan Parties, all such shares of Capital
Stock as of the Effective Date (or such later date, as applicable) are validly
issued, fully paid, and, with respect to corporate shares, non-assessable.

ii. No Loan Party is party to any joint venture or similar agreement as of the
First Amendment Effective Date.

 

106



--------------------------------------------------------------------------------

m. Insurance.

Schedule 3.13 sets forth a description of all business interruption, general
liability, directors and officers liability, comprehensive, casualty and other
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date (or such later date as agreed between the Lead Borrower and the
Administrative Agent upon any update to such Schedule made in connection with
the First Amendment). Each insurance policy listed on Schedule 3.13 is in full
force and effect as of the Effective Date (or such later date, as applicable)
and all premiums in respect thereof that are due and payable as of the Effective
Date (or such later date, as applicable) have been paid and such insurance is in
such amounts and covering such risks and liabilities (and with such deductibles,
retentions and exclusions) as are in accordance with normal and prudent industry
practice. As of the First Amendment Effective Date, none of the Parent or any of
its Subsidiaries (a) has received notice from any insurer (or any agent thereof)
that substantial capital improvements or other substantial expenditures will
have to be made in order to continue such insurance or (b) has any reason to
believe that it will not be able to renew its existing coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a
substantially similar cost.

n. Labor Matters.

As of the First Amendment Effective Date, there are no strikes, lockouts or
slowdowns against any Loan Party pending or, to the actual knowledge of any
Responsible Officer of any Loan Party, threatened, except to the extent that
strikes, lockouts or slowdowns would not reasonably be expected to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties have not been in violation of the Fair Labor Standards Act or
any other applicable federal, state, local or foreign law dealing with such
matters to the extent that any such violation could reasonably be expected to
have a Material Adverse Effect. Except for Disclosed Matters and to the extent
that such liability would not reasonably be expected to have a Material Adverse
Effect, all payments due from any Loan Party, or for which any claim may be made
against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued in accordance with GAAP
as a liability on the books of such Loan Party. Except as set forth on Schedule
3.14, as of the Effective Date (or such later date as agreed between the Lead
Borrower and the Administrative Agent upon any update to such Schedule made in
connection with the First Amendment) no Loan Party is a party to or bound by any
material collective bargaining agreement. As of the First Amendment Effective
Date, the consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party is bound to the extent that such would be reasonably expected to result in
a Material Adverse Effect.

o. Security Documents.

The Security Documents create in favor of the Collateral Agent, for the benefit
of the Collateral Agent and the other Secured Parties, a legal, valid and
enforceable security or mortgage interests in the Collateral (subject to
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to

 

107



--------------------------------------------------------------------------------

general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (b) any filings and registrations required under Applicable
Law to perfect the Liens on the Collateral granted by the Loan Parties in favor
of the Collateral Agent for the benefit of the Secured Parties (which filings or
recordings shall be made to the extent required by any Security Document) and
(c) with respect to enforceability against Foreign Subsidiaries or under
non-U.S. laws, the effect of non-U.S. laws, rules and regulations as they relate
to pledges, if any, of Capital Stock in Foreign Subsidiaries and intercompany
Indebtedness owed by Foreign Subsidiaries), and the Security Documents
constitute, or will upon the filing of financing statements or other instruments
within the time periods prescribed under Applicable Law and/or the obtaining of
“control” in each case with respect to the relevant Collateral as required under
the applicable Uniform Commercial Code or similar legislation of any
jurisdiction, to the extent security interests in such Collateral can be
perfected by such filings or control, the creation of a fully perfected and
enforceable (subject to (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and (b) with respect to enforceability against Foreign
Subsidiaries or under non-U.S. laws, the effect of non-U.S. laws, rules and
regulations as they relate to pledges, if any, of Capital Stock in Foreign
Subsidiaries and intercompany Indebtedness owed by Foreign Subsidiaries) first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties thereunder in such Collateral (to the extent required under the
Security Documents), in each case prior and superior in right to any other
Person, except for Permitted Encumbrances (x) having priority by operation of
Applicable Law on all ABL Priority Collateral, (y) in favor of the agent under
the Term Loan Financing Facility on any Term Loan Priority Collateral or (z) in
favor of the agent and/or secured parties under any Qualifying Senior Secured
Debt on any Qualifying Senior Collateral.

p. Federal Reserve Regulations.

i. No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

ii. No part of the proceeds of any Revolving Credit Loan or any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (i) to buy or carry Margin Stock or to extend credit
to others for the purpose of buying or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose in violation of Regulation U
or X or (ii) for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation U or Regulation X.

q. Solvency.

The Loan Parties, on a Consolidated basis, are Solvent. No transfer of property
is being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of any Loan Party.

 

108



--------------------------------------------------------------------------------

r. Anti-Corruption Laws and Sanctions.

As of the First Amendment Effective Date, none of (a) the Loan Parties, any
Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Lead Borrower, any agent of any Loan Party or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.

12.

Conditions

a. Effective Date.

The effectiveness of this Agreement was subject to the satisfaction by the Loan
Parties or the waiver of each of the following conditions precedent:

i) The Agents (or their counsel) shall have received from each Loan Party and
the Lenders either (i) a counterpart of this Agreement and all other Loan
Documents signed on behalf of each such party or (ii) written evidence
satisfactory to the Agents (which may include telecopy transmission or
electronic pdf copy of a signed signature page of this Agreement) that each such
party has signed a counterpart of this Agreement and all other Loan Documents.

ii) The Agents shall have received a written opinion (addressed to each Agent
and the Lenders and dated the Effective Date) of Kirkland & Ellis LLP, counsel
for the Loan Parties, covering such matters relating to the Loan Parties, the
Loan Documents or the transactions contemplated thereby as the Agents shall
reasonably request. The Loan Parties hereby request such counsel to deliver such
opinions.

iii) The Agents shall have received Charter Documents and such other documents
and certificates as the Agents or their counsel may reasonably request relating
to the organization and existence of each Loan Party, the authorization of the
transactions contemplated by the Loan Documents and any other legal matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby, all in form and substance reasonably satisfactory to the
Agents and their counsel.

iv) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Effective Date, relating to the Fiscal Month ended on July 30, 2011,
and executed by a Financial Officer of the Lead Borrower.

v) The Agents shall have received a certificate, reasonably satisfactory in form
and substance to the Agents, certifying that, after giving effect to the
consummation of the transactions contemplated under this Agreement and the other
Loan Documents as of the Effective Date, no Default or Event of Default exists
and the Loan Parties, taken as a whole, are Solvent.

vi) All necessary governmental and shareholder consents and approvals to the
transactions contemplated hereby shall have been obtained except for those that,
individually or in the aggregate, would not and would not reasonably be expected
to have, a Material Adverse Effect.

 

109



--------------------------------------------------------------------------------

vii) No Material Adverse Effect shall have occurred since January 29, 2011.

viii) All representations and warranties contained in this Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith shall be true and correct in all material respects, other than
representations and warranties that relate solely to an earlier date, and other
than representations and warranties which are qualified by “materiality” or
“Material Adverse Effect”, each of which shall be true and correct in all
respects.

ix) There shall not be any other Material Indebtedness of the Loan Parties
outstanding immediately after the Effective Date other than (i) [Reserved],
(ii) the Term Loan Financing Facility, (iii) this Agreement, and (iv) Permitted
Indebtedness.

x) The Administrative Agent shall have received (i) updated financial
projections of the Loan Parties for the period from January 30, 2011 through
January 30, 2016, on a monthly basis for the first twelve (12) months following
January 29, 2011, and on an annual basis thereafter, and (ii) a monthly
Availability model for the first twelve (12) months following the Effective
Date, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

xi) The Collateral Agent shall have received results of searches or other
evidence reasonably satisfactory to the Collateral Agent (in each case dated as
of a date reasonably satisfactory to the Collateral Agent) indicating the
absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases or
subordination agreements are being tendered on the Effective Date.

xii) The Agents shall have received, and be reasonably satisfied with, evidence
of the Loan Parties’ insurance, together with such endorsements as are required
by the Loan Documents.

xiii) The Agents shall be reasonably satisfied that all fees due at or
immediately after the Effective Date and all Credit Party Expenses incurred in
connection with the establishment of the credit facility contemplated hereby
(including the reasonable fees and expenses of counsel to the Agents), shall be
paid in full, and all interest, fees and other charges due and owing under the
Existing Agreement shall be paid through the Effective Date; provided that, to
the extent such fees and other charges must be documented under the Existing
Credit Agreement, the Agents shall provide the Lead Borrower with a copy of such
documentation no later than five (5) days prior to the Effective Date.

xiv) After giving effect to this Agreement and the transactions contemplated
hereby, no Default or Event of Default shall be continuing.

 

110



--------------------------------------------------------------------------------

xv) After giving effect to this Agreement and the transactions contemplated
hereby, Availability shall be not less than $225,000,000.

xvi) The Collateral Agent shall have received the Security Documents and
certificates evidencing any stock being pledged thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties.

xvii) The Collateral Agent shall have received (i) all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create or perfect in the United States the first priority Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Collateral Agent and (ii) the Credit Card Notifications, and Blocked
Account Agreements required pursuant to SECTION 2.18 hereof.

xviii) There shall have been delivered to the Agents and the Arrangers all
documentation and other information requested by them that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act (as defined in SECTION 9.16
below).

xix) To the extent not otherwise set forth in this SECTION 4.01, there shall
have been delivered to the Agents each of the instruments, agreements, opinions,
certificates and other documents identified on the closing agenda attached
hereto as Exhibit K.

b. Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit.

The obligation of the Lenders to make each Revolving Credit Loan and of the
Issuing Banks to issue each Letter of Credit after the Effective Date is also
subject to the satisfaction by the Loan Parties or the waiver of each of the
following conditions precedent:

i) The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Article II, and in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have received notice with respect thereto in accordance with SECTION 2.13.

ii) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date, other than representations and
warranties that relate solely to an earlier date, and other than representations
and warranties which are qualified by “materiality” or “Material Adverse
Effect”, each of which shall be true and correct in all respects.

iii) On the date of each Borrowing hereunder and the issuance of each Letter of
Credit and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.

 

111



--------------------------------------------------------------------------------

The request by the Lead Borrower for, and the acceptance by any Borrower of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Loan Parties that the conditions specified in this SECTION 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrowers shall continue to be in compliance with the Borrowing
Base. The conditions set forth in this SECTION 4.02 are for the sole benefit of
the Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the rights of
the Administrative Agent or any other Credit Party.

13.

Affirmative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Revolving Credit Loan and all fees and other Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims and the Other Liabilities) shall have been paid in full, (iii) all
Letters of Credit shall have expired or terminated (or been cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:

a. Financial Statements and Other Information.

The Lead Borrower will furnish to the Administrative Agent:

i) Within ninety (90) days after the end of each Fiscal Year of Holdings, the
Consolidated balance sheet and related statements of operations, and
Consolidated statements of cash flows as of the end of and for such year for
Holdings and its Subsidiaries (or, at the option of Holdings, a direct or
indirect parent company of Holdings and its Subsidiaries), setting forth in
comparative form, the Consolidated figures for the previous Fiscal Year and the
figures as set forth in the projections delivered pursuant to SECTION 5.01(e),
all audited and reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without a qualification or exception as to the scope of such audit (except
to the extent such qualification or exception results solely from a current
maturity of Indebtedness or an actual or potential default of a financial
covenant)), except for the aforementioned projections, to the effect that such
Consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the applicable Loan Parties and
their Subsidiaries on a Consolidated basis in accordance with GAAP;

ii) Within forty-five (45) days after the end of each Fiscal Quarter of
Holdings, excluding the last Fiscal Quarter of each Fiscal Year of Holdings, the
Consolidated balance sheet and related statements of operations, and
Consolidated statements of cash flows for Holdings and its Subsidiaries (or, at
the option of Holdings, a direct or indirect parent company of Holdings and its
Subsidiaries) as of the end of and for such Fiscal Quarter and the elapsed
portion of the Fiscal Year, setting forth in each

 

112



--------------------------------------------------------------------------------

case, in comparative form the Consolidated figures for the previous Fiscal Year
and the figures as set forth in the projections delivered pursuant to SECTION
5.01(e), all such Consolidated figures certified by one of the Lead Borrower’s
Financial Officers as fairly presenting in all material respects the financial
condition and results of operations of the Loan Parties and their Subsidiaries
on a Consolidated basis in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes;

iii) within thirty (30) days after the end of each Fiscal Month of Holdings and
its Subsidiaries, (i) internally prepared monthly operating financial reports
for Holdings and its Subsidiaries, as of the end of and for such Fiscal Month
and the elapsed portion of the Fiscal Year, all certified by one of the Lead
Borrower’s Financial Officers as, to such officer’s knowledge, presenting in all
material respects the financial condition and results of operations of the Loan
Parties and their Subsidiaries on a Consolidated basis, and (ii) such reports as
are prepared by the Loan Parties’ management for their own use, including the
Consolidated balance sheet and related statements of operations, and
Consolidated statements of cash flows for Holdings and its Subsidiaries, as of
the end of and for such Fiscal Month and the elapsed portion of the Fiscal Year,
setting forth in each case, in comparative form the Consolidated figures for the
previous Fiscal Year and the figures as set forth in the projections delivered
pursuant to SECTION 5.01(e), in each case, with respect to the preceding clauses
(i) and (ii), all certified by one of the Lead Borrower’s Financial Officers as
fairly presenting in all material respects the financial condition and results
of operations of the Loan Parties and their Subsidiaries on a Consolidated basis
in accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes;

iv) Concurrently with any delivery of financial statements under clause (a) or
clause (b) above, a certificate of a Financial Officer of the Lead Borrower in
the form of Exhibit H hereto (a “Compliance Certificate”) (i) certifying as to
whether a Default or Event of Default has occurred and is continuing and, if a
Default or Event of Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations with respect to the
daily Availability for such period, (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of Holdings’ (or its
direct or indirect parent’s) most recent audited financial statements and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such Compliance Certificate, (iv) certifying a
list of names of all Unrestricted Subsidiaries and that each Subsidiary set
forth on such list individually qualifies as an Unrestricted Subsidiary, and
(v) for any period when the financial statements provided pursuant to clause
(a) or (b) above (i) are financial statements of any direct or indirect parent
company of Holdings and such parent company owns any material assets other than
the Lead Borrower and its Subsidiaries or (ii) include the results of any
Unrestricted Subsidiary, furnishing, together with such reports, a reasonably
detailed explanation of the assets and results of operations included in such
financial statements that are attributable to Holdings, the Lead Borrower and
the Lead Borrower’s Restricted Subsidiaries, without regard to such other
material assets or Unrestricted Subsidiaries;

 

113



--------------------------------------------------------------------------------

v) Within sixty (60) days after the commencement of each Fiscal Year of the Loan
Parties, a detailed, Consolidated budget by month for the applicable Fiscal Year
for Holdings (or its direct or indirect parent’s) and its Restricted
Subsidiaries and including a projected Consolidated income statement, balance
sheet, and statement of cash flow, by month, and promptly when available, any
revisions to such budget resulting from any Permitted Disposition or other
transaction the effect of which would reasonably be expected to change the
projected Consolidated EBITDA of the Loan Parties in the subsequent Fiscal Year
by 20% or more;

vi) On the 10th Business Day of each Fiscal Month (or more frequently as the
Borrowers may elect), a certificate in the form of Exhibit J (a “Borrowing Base
Certificate”) showing the Borrowing Base as of the close of business on the
immediately preceding Fiscal Month (or in the case of a voluntary delivery of a
Borrowing Base Certificate at the election of the Borrowers, a subsequent date),
each Borrowing Base Certificate to be certified as complete and correct in all
material respects on behalf of the Lead Borrower by a Financial Officer of the
Lead Borrower, provided that if Availability is at any time less than the
greater of (i) fifteen (15%) percent of the Loan Cap and (ii) $65,000,000, in
each case for five (5) consecutive Business Days, such Borrowing Base
Certificate shall be furnished on Wednesday of each week (or, if Wednesday is
not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday;

vii) Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC, and (ii) SEC Forms 10K and 10Q for Burlington
Stores, Inc. (for so long as Burlington Stores, Inc. is subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended);

viii) (i) on the date of the occurrence of a Covenant Compliance Event, a
certificate of a Financial Officer of the Lead Borrower substantially in the
form of Exhibit I hereto, setting forth reasonably detailed calculations of the
Consolidated Fixed Charge Coverage Ratio for the immediately preceding Fiscal
Month for which financial statements have been delivered or have been required
to be delivered pursuant to SECTION 5.01(c) above, and (ii) thereafter, as long
as the Consolidated Fixed Charge Coverage Ratio is required to be tested under
SECTION 6.10, within thirty (30) days after the end of each Fiscal Month, a
certificate of a Financial Officer of the Lead Borrower substantially in the
form of Exhibit I hereto setting forth reasonably detailed calculations of the
Consolidated Fixed Charge Coverage Ratio for such Fiscal Month;

ix) Not later than any date on which financial statements are delivered with
respect to any period in which any Pro Forma Adjustment is made as a result of
the consummation of an acquisition of an Acquired Entity, a disposition of an
entity or business or a shut-down of any discontinued operations, as the case
may be, for which there shall be any Pro Forma Adjustments, a certificate of one
of the Lead Borrower’s Responsible Officers setting forth the amount of such Pro
Forma Adjustments and, in reasonable detail, the calculations and basis
therefor; and

 

114



--------------------------------------------------------------------------------

x) Promptly following any reasonable request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party as the Agents or any Lender may reasonably request (other than information
which is subject to an attorney-client privilege or would result in a breach of
a confidentiality obligation of the Loan Parties to any other Person).

Notwithstanding the foregoing, the obligations in paragraphs (a), and (b) of
this SECTION 5.01 may be satisfied with respect to financial information of the
Holdings and its Subsidiaries by furnishing (A) the applicable consolidated
financial statements of any direct or indirect parent of the Holdings that,
directly or indirectly, holds all of the Capital Stock of Holdings or (B) the
Holdings’ (or any direct or indirect parent thereof, as applicable) Form 10-K or
10-Q or other filings, as applicable, filed with the SEC; provided that this
paragraph shall not limit the obligation to deliver the reconciliation required,
if any, by SECTION 5.01(d) above.

Any financial statement or other document, reports, proxy statements or other
materials (to the extent any such financial statement or document, reports,
proxy statements or other materials included in materials otherwise filed with
the SEC) required to be delivered pursuant to this SECTION 5.01 or SECTION 5.02
may be satisfied with respect to such financial statements or other documents,
reports, proxy statements or other materials by the filing of Holdings’ (or its
direct or indirect parent that, directly or indirectly, holds all of the Capital
Stock of Holdings) Form 8-K, 10-K, 10-Q or other filing, as applicable, with the
SEC. All financial statements and other documents, reports, proxy statements or
other materials required to be delivered pursuant to this SECTION 5.01 or
SECTION 5.02 may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) such financial statements and/or
other documents are posted on the SEC’s website on the Internet at www.sec.gov,
(ii) on which the Lead Borrower posts such documents, or provide a link thereto,
on the Lead Borrower’s website or (iii) on which such documents are posted on
the Lead Borrower’s behalf on an Internet or Intranet website, if any, to which
the Administrative Agent and each Lender has access (whether a commercial
third-party website or a website sponsored by the Administrative Agent). The
Lead Borrower shall give the Administrative Agent and each Lender (or if
applicable, the Administrative Agent shall give each Lender) written or
electronic notice each time any information is delivered by posting to any such
website. The Credit Parties shall have no liability to any Loan Party or any
Credit Party associated with establishing and maintaining the security and
confidentiality of the any website and the information posted thereto.

b. Notices of Material Events.

The Lead Borrower will furnish to the Administrative Agent prompt written notice
of the occurrence of any of the following after any Responsible Officer of the
Lead Borrower obtains knowledge thereof:

i) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

 

115



--------------------------------------------------------------------------------

ii) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Restricted Subsidiary of the Lead Borrower that has a reasonable likelihood
of adverse determination and such adverse determination would reasonably be
expected to result in a Material Adverse Effect;

iii) The occurrence of an ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

iv) Any development that results in, or would reasonably be expected to result
in, a Material Adverse Effect;

v) Any material change in any Loan Party’s financial reporting practices which
changes in any material respect the calculation of the Borrowing Base or the
Consolidated Fixed Charge Coverage Ratio (or, in each case, any of the component
definitions thereof);

vi) The filing of any Lien for unpaid Taxes against any Loan Party in excess of
$5,000,000;

vii) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants; and

viii) Any casualty or other insured damage to any portion of the Collateral
included in the Borrowing Base in excess of $5,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral included in the Borrowing Base in excess of $5,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

c. Information Regarding Collateral.

The Lead Borrower will furnish to the Agents prompt written notice of any change
in: (a) any Loan Party’s name; (b) the location of any Loan Party’s chief
executive office or its principal place of business; (c) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or
(d) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization. The Loan
Parties agree not to effect or permit any change referred to in the preceding
sentence unless all filings, publications and registrations, have been made (or
will be made in a timely fashion) under the Uniform Commercial Code or other
Applicable Law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest to the extent required under the Security Documents
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law, in favor of the Term

 

116



--------------------------------------------------------------------------------

Loan Collateral Agent on any Term Loan Priority Collateral or in favor of the
agent under the Qualifying Senior Secured Debt on any Qualifying Senior
Collateral) in all the Collateral for its own benefit and the benefit of the
other Secured Parties.

d. Existence; Conduct of Business.

Each Loan Party will do all things necessary to comply with its Charter
Documents in all material respects, and to obtain, preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business, except, in each case, to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided, however, that the foregoing shall not prohibit any merger,
consolidation, liquidation, disposition or dissolution permitted under SECTION
6.03 or SECTION 6.05.

e. Payment of Obligations.

Each Loan Party will pay its Taxes before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and such Loan Party or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (b) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (c) the
failure to make payment, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect. The provisions of this
paragraph shall not limit or restrict the ability of the Agents to establish any
Reserve for any unpaid Tax liabilities.

f. Maintenance of Properties.

Each Loan Party will keep and maintain all tangible property material to the
conduct of its business in substantially the same condition as of the First
Amendment Effective Date (ordinary wear and tear, casualty loss and condemnation
excepted), except (a) where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect and (b) for Store closings and
Permitted Dispositions permitted hereunder. Each Loan Party will use
commercially reasonable efforts to prosecute, maintain, and enforce the
Intellectual Property, except to the extent such Intellectual Property is no
longer used or deemed by such Loan Party in its reasonable business judgment to
be useful in the conduct of the business of the Loan Parties.

g. Insurance.

i. Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices in
effect on the First Amendment Effective Date, a program of self-insurance) on
such of its property and in at least such amounts and against at least such
risks as is consistent with business practices in effect on the First Amendment
Effective Date or as otherwise determined by the Responsible Officers of the
Loan Parties acting reasonably in their business judgment, including public
liability insurance against claims for personal injury or death occurring upon,
in or about or in connection with the use of any properties owned, occupied or
controlled by it (including the insurance required pursuant to the Security
Documents); (ii) maintain such other insurance as may be required by law; and
(iii) furnish to the Agents, promptly following written request, full
information as to the insurance carried.

 

117



--------------------------------------------------------------------------------

ii. Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agents, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Administrative Agent, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties (in their capacity as such)
or any other Affiliate of a Loan Party shall be a co-insurer (the foregoing not
being deemed to limit the amount of self-insured retention or deductibles under
such policies, which self-insured retention or deductibles shall be consistent
with business practices in effect on the First Amendment Effective Date or as
otherwise determined by the Responsible Officers of the Loan Parties acting
reasonably in their business judgment), and (iii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Secured Parties. Commercial general liability policies shall be
endorsed to name the Administrative Agent as an additional insured. Business
interruption policies shall name the Administrative Agent as a loss payee and
shall be endorsed or amended to include (i) a provision that, after the
occurrence and during the continuance of a Cash Dominion Event and notice from
the Administrative Agent to the insurer, the insurer shall pay all proceeds of
such business interruption policies otherwise payable to the Loan Parties under
the policies directly to the Administrative Agent, (ii) a provision to the
effect that none of the Loan Parties, Secured Parties (in their capacity as
such) or any other Affiliate of a Loan Party shall be a co-insurer and
(iii) such other provisions to the endorsement as the Administrative Agent may
reasonably require from time to time to protect the interests of the Secured
Parties. Each such casualty or liability policy referred to in this SECTION
5.07(b) shall also provide that it shall not be canceled, modified in any manner
that would cause this SECTION 5.07 to be violated, or not renewed (i) by reason
of nonpayment of premium except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent. The Lead
Borrower shall deliver to the Administrative Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence reasonably satisfactory to the Administrative Agent of payment of
the premium therefor.

iii. [Reserved].

h. Books and Records; Inspection and Audit Rights; Appraisals; Accountants.

i. Each Loan Party will keep proper books of record and account in accordance in
all material respects with GAAP and in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each Loan Party will permit any representatives designated by any
Agent, upon reasonable prior notice, to visit and inspect its properties, to
discuss its affairs, finances and condition with its officers and to examine and
make extracts from its books and records, all at such reasonable times and as
often as reasonably requested. Notwithstanding anything to the contrary in this
SECTION 5.08, neither the Lead Borrower nor any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their representatives or contractors) is
prohibited by law or any binding agreement or (ii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

 

118



--------------------------------------------------------------------------------

ii. Each Loan Party will from time to time upon the request of any Agent, permit
any Agent or professionals (including consultants, accountants, lawyers and
appraisers) retained by the Agents, on reasonable prior notice and during normal
business hours, to conduct appraisals and commercial finance examinations,
including, without limitation, of (i) the Borrowers’ practices in the
computation of the Borrowing Base, and (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. Subject to the following the Loan
Parties shall pay the reasonable out-of-pocket fees and expenses of the Agents
or such professionals with respect to such evaluations and appraisals.

a) The Agents may conduct up to one (1) commercial finance examination in each
calendar year at the Loan Parties’ expense; provided that, if Availability at
any time is less than the greater of (i) 20% of the Loan Cap and
(ii) $90,000,000, in each case for five (5) consecutive Business Days, or a
Specified Default has occurred and is continuing, the Agents may conduct up to
two (2) commercial finance examinations in each calendar year, each at the Loan
Parties’ expense. Notwithstanding anything to the contrary contained herein, the
Administrative Agent (A) may undertake one additional commercial finance
examination in each calendar year at the sole expense of the Administrative
Agent, and (B) after the occurrence and during the continuance of any Specified
Default, may cause such additional commercial finance examinations to be taken
as the Agents, in their reasonable discretion, determine are necessary or
appropriate (each, at the expense of the Loan Parties).

b) The Agents may conduct up to one (1) appraisal of the Loan Parties’ Inventory
in each calendar year at the Loan Parties’ expense; provided that, if
Availability at any time is less than the greater of (i) 20% of the Loan Cap and
(ii) $90,000,000, in each case for five (5) consecutive Business Days, or a
Specified Default has occurred and is continuing, the Agents may conduct up to
two (2) appraisals of the Loan Parties’ Inventory in each calendar year, each at
the Loan Parties’ expense. Notwithstanding anything to the contrary contained
herein, the Agents (A) may undertake one additional Inventory appraisal in each
calendar year at the sole expense of the Agents, and (B) after the occurrence
and during the continuance of any Specified Default, may cause such additional
Inventory appraisals to be taken as the Agents, in their reasonable discretion,
determine are necessary or appropriate (each, at the expense of the Loan
Parties).

c) The Agents may undertake appraisals of other Collateral once in each twelve
(12) calendar month period (provided that the Agents, in their reasonable
discretion, if any Specified Default exists, may cause such additional
appraisals to be taken as the Agents reasonably determine (each, at the expense
of the Loan Parties)).

iii. The Loan Parties shall at all times retain independent certified public
accountants of national standing and shall instruct such accountants to
cooperate with, and be available to, the Agents or their representatives to
discuss the annual audited statements, the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants for such audited statements, as
may be raised by the Agents; subject, however, if requested by such accountants,
to the execution of an access agreement by the

 

119



--------------------------------------------------------------------------------

Agents and such accountants in form reasonably satisfactory to each of them;
provided that a representative of the Lead Borrower shall be given the
opportunity to be present all such discussions.

iv. At its election, upon its reasonable belief that any Loan Party has breached
any representation, warranty or covenant herein relating to environmental
matters in any respect that could reasonably be expected to result in a Material
Adverse Effect, or in connection with the enforcement of remedies against any
Real Estate after the occurrence and during the continuance of an Event of
Default, the Collateral Agent (or any Lender, at the sole cost and expense of
such Lender) may retain an independent engineer or environmental consultant to
conduct an environmental assessment (but, prior to the occurrence of any such
Event of Default, only with respect to the subject matter of such breach,
including, as relevant to such breach, of the condition of any Real Estate or
facility of any Loan Party) and/or such Loan Party’s compliance with
Environmental Law. Each Loan Party shall reasonably cooperate in the performance
of any such environmental assessment and permit any such engineer or consultant
designated by the Collateral Agent or such Lender to have reasonable access to
each property or facility at reasonable times and after reasonable notice to the
Lead Borrower of the plans to conduct such an environmental assessment.
Environmental assessments conducted under this paragraph shall be limited to
visual inspections of the Real Estate or facility, interviews with
representatives of the Loan Parties or facility personnel, and review of
applicable records and documents pertaining to the condition of the property or
facility, its compliance with Environmental Law and any potential Environmental
Liabilities, in each case prior to the occurrence and during the continuance of
an Event of Default, to the extent relevant to the subject matter of such
breach. Except as provided above with respect to any environmental assessment
performed by any Lender that is not the Collateral Agent, all environmental
assessments conducted pursuant to this paragraph shall be at the Loan Parties’
sole cost and expense.

i. Physical Inventories.

The Loan Parties, at their own expense, shall cause not less than one
(1) physical count of Inventory to be undertaken in each twelve (12) month
period (or alternatively, periodic cycle counts) in conjunction with the
preparation of its annual audited financial statements, conducted following such
methodology as is consistent with the methodology used in the immediately
preceding Inventory (or cycle count) or as otherwise may be reasonably
satisfactory to the Agents. Following the completion of such Inventory count,
and in any event by the next date required for the delivery of a Borrowing Base
Certificate hereunder, the Borrowers shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.

j. Compliance with Laws.

Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, each
Loan Party shall: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws; and (b) implement any and all
investigation, remediation, removal and response actions that are appropriate or
necessary to comply with

 

120



--------------------------------------------------------------------------------

Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or Release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its Real Estate. The Loan Parties shall
(a) notify the Administrative Agent promptly after such Person becomes aware of
any violation of or non-compliance with any Environmental Laws or any Release
on, at, in, under, above, to, from or about any Real Estate that could
reasonably be expected to result in a Material Adverse Effect; and (b) promptly
forward to Administrative Agent a copy of any order, notice, request for
information or any communication or report received by such Person in connection
with any such violation or Release or any other matter that could reasonably be
expected to result in a Material Adverse Effect, in each case whether or not any
Governmental Authority has taken or threatened any action in connection with any
such violation, Release or other matter.

k. Use of Proceeds and Letters of Credit.

The proceeds of Revolving Credit Loans made hereunder and of Letters of Credit
issued hereunder will be used only (a) on the First Amendment Effective Date,
together with proceeds of the Term Loan Financing Facility, to refinance the
existing Term Loan Financing Facility, the Lead Borrower’s 10% unsecured Senior
Notes Due 2019 and the existing 9.00% notes of Holdings due 2018 and to pay
fees, costs and expenses in connection therewith and with the First Amendment,
and (b) thereafter, (i) to finance the acquisition of working capital assets of
the Borrowers and their Subsidiaries, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (ii) to finance
Capital Expenditures of the Borrowers and their Subsidiaries, (iii) to finance
Permitted Acquisitions, and (iv) for general corporate purposes, including the
repayment of Indebtedness (including the Term Loan Financing Facility), the
making of Restricted Payments, and the making of Investments, all to the extent
permitted in this Agreement. No part of the proceeds of any Revolving Credit
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the regulations of the Board, including Regulations U and
X. The Lead Borrower will not request and shall not use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Credit Extension to (A) offer, pay,
promise to pay, or authorize the payment or giving of money, or anything else of
value, to any Person in violation in any material respects of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
in any material respect of any Sanctions applicable to any party hereto.

 

121



--------------------------------------------------------------------------------

l. Additional Subsidiaries.

If any Loan Party shall form or acquire a Restricted Subsidiary (including by
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary) that is
not an Excluded Subsidiary after the First Amendment Effective Date, the Lead
Borrower will cause such Restricted Subsidiary to become a Loan Party hereunder
and under each applicable Security Document in the manner provided therein
(including furnishing to the Lenders such information as the Lenders may
reasonably request to complete “know your customer” requirements) within fifteen
(15) Business Days (or such longer time as the Administrative Agent may agree)
after such Restricted Subsidiary is formed or acquired and promptly take such
actions to create and perfect Liens on such Restricted Subsidiary’s assets to
secure the Obligations as the Agents shall reasonably request. If any shares of
Capital Stock or Indebtedness of such restricted Subsidiary are owned by or on
behalf of any Loan Party, the Lead Borrower will cause such shares and
promissory notes evidencing such Indebtedness to be pledged to secure the
Obligations within fifteen (15) Business Days (or such longer time as the
Administrative Agent may agree) after such Restricted Subsidiary is formed or
acquired (except that, if such Restricted Subsidiary is a Foreign Subsidiary or
a CFC Holding Company, shares of Capital Stock of such Restricted Subsidiary to
be pledged may be limited to 65% of the outstanding shares of Capital Stock of
such Subsidiary).

m. Further Assurances.

i. Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect in
the United States the Liens created or intended to be created by the Security
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties, and in each case to the extent required under the Security
Documents.

ii. Upon the request of the Collateral Agent, each Loan Party shall use
commercially reasonable efforts to cause each of its customs brokers to deliver
an agreement (including, without limitation, a Customs Broker Agreement) to the
Collateral Agent covering such matters and in such form as the Collateral Agent
may reasonably require. In the event Inventory is in the possession or control
of a customs broker that has not delivered an agreement as required by the
preceding sentence, such Inventory shall not be considered Eligible In-Transit
Inventory hereunder.

n. Designation of Unrestricted Subsidiaries.

The board of directors of the Lead Borrower may, at any time after the First
Amendment Effective Date, designate any Restricted Subsidiary of the Lead
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary (a “Subsidiary

 

122



--------------------------------------------------------------------------------

Designation”); provided that (i) immediately before and after such designation,
no Event of Default shall have occurred and be continuing, (ii) immediately
before and after giving effect to such designation, the Payment Conditions shall
have been satisfied (and, as a condition precedent to the effectiveness of any
such designation, the Lead Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
satisfaction thereof), (iii) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “restricted subsidiary” immediately after
giving effect to any such designation hereunder for purposes of any
documentation governing Permitted Indebtedness, (iv) in the case of a
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, such
Subsidiary to be so designated shall satisfy all of the requirements of an
“Unrestricted Subsidiary” as set forth in the definition thereof, (v) in the
case of a designation of an Unrestricted Subsidiary as a Restricted Subsidiary,
on the date of such designation, all representations and warranties herein and
in the other Loan Documents shall be true and correct in all material respects
(without duplication of any “materiality” qualifiers set forth therein) with the
same effect as though such representations and warranties had been made on and
as of the date of such designation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (without duplication of any “materiality” qualifiers set forth therein)
as of such earlier date and (vi) until the Term Loan Financing Facility (and any
Permitted Refinancings thereof) has been paid in full, the status of any such
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary shall at all
times be the same under this Agreement and the Term Loan Financing Facility. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary after the
First Amendment Effective Date shall constitute an Investment (in a
non-Subsidiary) by the applicable Loan Party and its respective Restricted
Subsidiaries therein at the date of designation in an amount equal to the fair
market value of all outstanding Investments owned by the Lead Borrower and its
Restricted Subsidiaries in the respective Subsidiary at the time that such
Subsidiary is designated an Unrestricted Subsidiary. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (x) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time, and (y) a return on any Investment by
the applicable Loan Party in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of such Loan Party’s Investment in such Subsidiary. Each
Unrestricted Subsidiary has entered into a tax sharing agreement with the
Parent, or will enter into such an agreement upon becoming an Unrestricted
Subsidiary, requiring such Unrestricted Subsidiary to pay the amount of tax the
Unrestricted Subsidiary would be required to pay in respect of federal, state,
provincial, municipal and local income taxes for such Fiscal Year were the
Unrestricted Subsidiary to pay such taxes on a standalone basis. Notwithstanding
the foregoing, none of the Borrowers may be designated as an Unrestricted
Subsidiary. Any Subsidiary Designation by the board of directors of the Lead
Borrower shall be (x) evidenced to the Administrative Agent by promptly filing
with each Agent a copy of the resolution of the board of directors of the Lead
Borrower giving effect to such designation and a certificate of a Responsible
Officer of the Lead Borrower certifying that such designation complied with the
foregoing provisions, and containing the calculations of compliance (in
reasonable detail) with preceding clause (ii), and (y) if any assets of any
Person designated as an Unrestricted Subsidiary pursuant to such Subsidiary
Designation had been included in the Borrowing Base immediately prior to such
Subsidiary Designation, accompanied by an updated Borrowing Base Certificate
showing the Borrowing Base after giving effect to the elimination therefrom of
such assets.

 

123



--------------------------------------------------------------------------------

14.

Negative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Revolving Credit Loan and all fees and other Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims and the Other Liabilities) shall have been paid in full, (iii) all
Letters of Credit shall have expired or terminated (or been cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or cash collateralized
in a manner reasonably satisfactory to the applicable Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:

a. Indebtedness and Other Obligations.

No Loan Party will create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness.

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, any amount specified in this Agreement or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 6.01, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution reasonably
designated by the Administrative Agent if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.

b. Liens.

No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except Permitted
Encumbrances.

c. Fundamental Changes

i. No Loan Party will merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing or would
arise therefrom, (i) any Restricted Subsidiary may liquidate, dissolve,
consolidate, or merge into a Loan Party in a transaction in which a Loan Party
is the surviving corporation, (ii) any Subsidiary that is not a Loan Party may
liquidate,

 

124



--------------------------------------------------------------------------------

dissolve, consolidate, or merge into any Subsidiary that is not a Loan Party,
(iii) any Loan Party may merge with or into any other Loan Party, provided that
in any merger involving the Lead Borrower, the Lead Borrower shall be the
surviving entity, (iv) the Loan Parties and their Restricted Subsidiaries may
dispose of Capital Stock of their respective Restricted Subsidiaries in a
transaction permitted by SECTION 6.05, and (v) Permitted Acquisitions and
transactions permitted pursuant to SECTION 6.05 may be consummated in the form
of a merger or consolidation, as long as, in the event of a Permitted
Acquisition, a Loan Party is the surviving Person, provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by SECTION 6.04.

ii. No Loan Party will engage, to any material extent, in any business other
than businesses of the type conducted by such Loan Party on the First Amendment
Effective Date and businesses reasonably related thereto and those supportive,
complementary or ancillary thereto.

d. Investments, Revolving Credit Loans, Advances, Guarantees and Acquisitions.

No Loan Party will make or permit to exist any Investment, except Permitted
Investments.

e. Asset Sales.

No Loan Party will sell, transfer, lease (as lessor), license (as licensor),
abandon or otherwise voluntarily dispose of any asset, including any Capital
Stock of another Person, except sales of Inventory and the use of cash or cash
equivalents in the ordinary course of business, transactions permitted by
SECTION 6.03 and Permitted Dispositions and the making of Permitted Investments
(to the extent such Investment would involve a sale, transfer, lease,
abandonment or disposition of any assets).

f. Restricted Payments; Certain Payments of Indebtedness.

i. No Loan Party will declare or make, directly or indirectly, any Restricted
Payment, except that

a) any Loan Party or any Restricted Subsidiary of a Loan Party may declare and
pay Restricted Payments to a Loan Party and a pro rata Restricted Payment to any
third party in respect of non-wholly owned Restricted Subsidiaries;

b) any Loan party may declare and pay Restricted Payments to Holdings or Parent
(or any other direct or indirect parent of the Lead Borrower) (w) to pay general
corporate and overhead expenses incurred by Holdings, Parent or Burlington
Stores, Inc. in the ordinary course of business but only to the extent related
to the business of the Loan Parties or the amount of any indemnification claims
made by any director or officer of Holdings or the Parent, (x) to pay franchise
taxes and other fees, taxes and expenses required to maintain the corporate
existence of Holdings, Parent or Burlington Stores, Inc. (or any other direct or
indirect Parent of the Borrower), and (y) to pay taxes that are due and payable
by Holdings as the parent of a consolidated group that includes Parent and its
Restricted Subsidiaries;

 

125



--------------------------------------------------------------------------------

c) the Loan Parties may make Restricted Payments made prior to or substantially
concurrently with the initial public offering of Burlington Stores, Inc. for the
purpose of paying amounts owing under the advisory agreement with the Sponsor,
to the extent permitted under SECTION 6.07;

d) the Loan Parties may make Restricted Payments to Burlington Stores, Inc.
using solely a portion of the net proceeds of the Additional Term B-3 Loans (as
defined in the Term Loan Agreement) on or after the Closing Date to fund
Burlington Stores, Inc.’s repurchase or redemption, defeasance or other
retirement of the Holdco Notes;

e) the Loan Parties may declare and make Restricted Payments with respect to its
Capital Stock payable solely in shares of Capital Stock of the Loan Parties that
is not Disqualified Capital Stock;

f) the Lead Borrower may make payments (or may make Restricted Payments to any
parent, the proceeds of which will be used to make payments) at such times and
in such amounts as are necessary to make payments of or on account of
(1) monitoring or management or similar fees or transaction fees and
(2) reimbursement of out-of-pocket costs, expenses and indemnities, in each case
to the Sponsor or any of its Affiliates, in each case to the extent permitted by
SECTION 6.07(l) (assuming the Lead Borrower was party thereto);

g) as long as no Event of Default exists or would arise therefrom, the Loan
Parties may make a Restricted Payment as consideration for the acquisition of
additional Capital Stock in any Restricted Subsidiary from minority shareholders
that are not Affiliates; provided that the amount of Restricted Payments
permitted pursuant to this clause (vii) shall not exceed $25,000,000 in any
Fiscal Year;

h) the Loan Parties may make additional Restricted Payments to the extent that
such Restricted Payments are made within ninety (90) days following the Lead
Borrower’s receipt of (A) Net Proceeds received by the Lead Borrower (or any
parent entity) after the First Amendment Effective Date from the issuance or
sale of Capital Stock of the Lead Borrower that is not Disqualified Capital
Stock (or any parent entity) or (B) proceeds of an equity contribution initially
made to Parent, in each case to the extent such proceeds have been contributed
to the common equity of the Lead Borrower and have not been applied pursuant to
clause (bb) of the definition of “Permitted Investment” or utilized to also
increase the Available Amount (as defined in the Term Loan Agreement);

i) the Loan Parties may make Restricted Payments to the Parent (or any parent
entity) to pay cash in lieu of fractional Capital Stock in connection with
(a) any dividend, split or combination thereof or any Acquisition or other
Investment otherwise permitted hereunder, all or a portion of the consideration
for which is paid in whole or in part in Capital Stock of the Parent, and
(b) any conversion request by a holder of convertible Indebtedness (to the
extent such conversion request is paid solely in shares of Capital Stock of the
Parent (or any parent entity) that is not Disqualified Capital Stock);

 

126



--------------------------------------------------------------------------------

j) the Loan Parties may make Restricted Payments to its direct or indirect
parent to declare and pay regular quarterly dividends on its common stock (or
similar Capital Stock of its direct or indirect parent) in an amount not to
exceed 6% per year of the aggregate net cash proceeds of the initial public
offering of such parent that were actually received by or contributed to the
Capital Stock of the Lead Borrower in or from such initial public offering;

k) the making of any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of both such declaration and payment such
Restricted Payment would have complied with another provision of this SECTION
6.06(a); provided that the making of such Restricted Payment will reduce
capacity for Restricted Payments pursuant to such other provision when so made;

l) the Loan Parties may make Restricted Payments consisting of Permitted
Dispositions of the type described, and subject to the limitations contained, in
the definition thereof; and

m) the Loan Parties may make other Restricted Payments if the Restricted Payment
Conditions are satisfied.

ii. No Loan Party will pay or make any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except

a) payments in Capital Stock (as long as no Change in Control would result
therefrom) and payments of interest in-kind of the Loan Parties and their
Subsidiaries;

b) payments of principal and interest in respect of any Subordinated
Indebtedness (subject to applicable subordination provisions relating thereto);

c) (A) payments of principal (including mandatory prepayments) and interest as
and when due in respect of any Permitted Indebtedness (other than Subordinated
Indebtedness) and (B) as long as the Payment Conditions are satisfied,
prepayments of Permitted Indebtedness (other than the Term Loan Financing
Facility, Indebtedness due to the Sponsor or any of its Affiliates (other than
Indebtedness due to any of the Loan Parties or their Subsidiaries) or
Subordinated Indebtedness);

d) prepayment in whole or in part of the Term Loan Financing Facility or any
other Permitted Indebtedness in an amount not to exceed $600,000,000 in the
aggregate with the proceeds of any equity securities issued or capital
contributions received by any Loan Party or any Subsidiary;

 

127



--------------------------------------------------------------------------------

e) prepayment in whole or in part of the Term Loan Financing Facility from any
Permitted Refinancing thereof or any refinancing with the proceeds of Qualifying
Secured Debt or Qualifying Unsecured Debt;

f) AHYDO catch-up payments relating to Permitted Indebtedness of the Loan
Parties;

g) if the Term Payment Availability Conditions are satisfied, prepayment in
whole or in part of the Term Loan Financing Facility;

h) if the Payment Conditions are satisfied, payments or other distributions in
an amount not to exceed the then Available Amount (as defined in the Term Loan
Agreement in effect as of the date hereof);

i) as long as no Specified Default then exists or would arise therefrom,
payments of interest only on account of Permitted Indebtedness due to the
Sponsors or Sponsor Related Parties, stockholders and/or Affiliates (subject to
applicable subordination provisions relating thereto);

j) payments either of (A) cash to shareholders, or (B) principal and interest in
respect of notes issued to stockholders, in each case, in connection with the
repurchase of shares of Capital Stock of the Parent owned by such shareholder,
provided that such payments shall not exceed $5,000,000 in the aggregate in any
Fiscal Year, provided that, in the event the entire $5,000,000 is not utilized
in any Fiscal Year, one hundred percent (100%) of such unutilized portion may be
carried forward to succeeding Fiscal Years of the Parent;

k) refinancings, replacements and renewals of Indebtedness to the extent
permitted under this Agreement; and

l) the redemption of the Lead Borrower’s 10% unsecured Senior Notes Due 2019 on
or about the First Amendment Effective Date.

g. Transactions with Affiliates.

No Loan Party will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates having a
fair market value in excess of $5,000,000 for any single transaction or series
of related transactions or in excess of $20,000,000 in the aggregate after the
First Amendment Effective Date, except (a) transactions in the ordinary course
of business that are at prices and on terms and conditions, taken as a whole,
not less favorable to such Loan Party than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the Loan
Parties and their Restricted Subsidiaries not otherwise prohibited hereunder,
(c) compensation (including bonuses) and employee benefit arrangements paid to,
indemnities provided for the benefit of, and employment and severance
arrangements entered into with, directors, officers, managers, consultants or
employees of Parent, Holdings, the Loan Parties or their Subsidiaries in the
ordinary course of business, including in connection with the First Amendment
and the refinancing of the Term Loan Financing Facility and the Lead

 

128



--------------------------------------------------------------------------------

Borrower’s senior note facilities on the First Amendment Effective Date, and all
transactions related thereto (including without limitation, the payment of fees
and expenses in connection therewith), (d) [Reserved], (e) as set forth on
Schedule 6.07, as these agreements and instruments may be amended, modified,
supplemented, extended, renewed or refinanced from time to time in accordance
with the other terms of this covenant or to the extent not more disadvantageous
to the Secured Parties in any material respect (taken as a whole),
(f) [Reserved], (g) payment of director’s fees, expenses and indemnities,
(h) Restricted Payments to the extent specifically permitted under this
Agreement, (i) advances and loans to officers and employees of the Loan Parties
and their Restricted Subsidiaries to the extent specifically permitted under
this Agreement, (j) payments pursuant to the tax sharing agreements among the
Loan Parties and their Restricted Subsidiaries to the extent attributable to the
ownership or operations of the Loan Parties and their Restricted Subsidiaries
and to the extent permitted under SECTION 6.06(a)(ii), (k) other transactions
with Affiliates specifically permitted under this Agreement (including, without
limitation, sale/leaseback transactions, Permitted Dispositions, Restricted
Payments, Permitted Investments and Indebtedness), (l) payment of fees and
expenses pursuant to the First Amendment and the refinancing of the Term Loan
Financing Facility and the Lead Borrower’s senior note facilities on the First
Amendment Effective Date, and all transactions related thereto (including
without limitation, the payment of fees and expenses in connection therewith),
and other customary transaction fees payable to any Sponsor or its Affiliates by
the Lead Borrower and any Restricted Subsidiaries for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by a majority of the disinterested members of the
board of directors of the Lead Borrower in good faith, and (m) transactions
between the Lead Borrower, Parent and its direct or indirect shareholders in the
ordinary course of business with respect to shareholder agreements, registration
agreements and including providing expense reimbursement and indemnities in
respect thereof.

h. Restrictive Agreements.

No Loan Party will directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Collateral
Agent or (b) the ability of any Restricted Subsidiary thereof to pay dividends
or other distributions with respect to any shares of its Capital Stock to such
Loan Party or to make or repay loans or advances to a Loan Party or to guarantee
Indebtedness of the Loan Parties, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Applicable Law, by any Loan
Document, by any documents in existence on the First Amendment Effective Date or
under any documents relating to joint ventures of any Loan Party to the extent
that such joint ventures are not prohibited hereunder, (ii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of assets or equity permitted hereunder by a Loan Party or
a Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the assets of the Loan Party or Subsidiary that are to
be sold and such sale is permitted hereunder, (iii) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(iv) clause (a) of the foregoing shall not apply to customary provisions in
contracts or leases restricting the assignment, subleasing, sublicensing

 

129



--------------------------------------------------------------------------------

or transfer thereof, (v) the foregoing shall not apply to any agreement related
to Indebtedness under the Term Loan Financing Facility, (vi) clause (a) of the
foregoing shall not apply to licenses or contracts which by the terms of such
licenses and contracts prohibit the granting of Liens on the rights contained
therein, (vii) the foregoing shall not apply to any restrictions in existence
prior to the time any such Person became a Subsidiary (or was designated as a
Restricted Subsidiary) and not created in contemplation of any such acquisition
(or designation), (viii) the foregoing shall not apply to any agreement related
to any Qualifying Secured Debt and Qualifying Unsecured Debt so long as such
restrictions are not materially more onerous, taken as a whole, to the Loan
Parties than the terms of this Agreement, (ix) the foregoing shall not apply to
other agreements evidencing Indebtedness of any Restricted Subsidiary that is
not a Loan Party, provided that in each case under this clause (ix) such
restrictions or conditions apply solely to such Restricted Subsidiary that is
not a Loan Party, and (A) are no more restrictive than the restrictions or
conditions set forth in the Loan Documents, or (B) do not materially impair the
Borrowers’ ability to pay their respective obligations under the Loan Documents
as and when due, (x) clause (a) of the foregoing shall not apply to any
restrictions on cash or other deposits permitted under SECTION 6.02 and SECTION
6.04, and (xi) clause (b) of the foregoing shall not apply to any restrictions
based on net worth imposed by customers under contracts entered into in the
ordinary course of business.

i. Amendment of Material Documents.

No Loan Party will amend, modify or waive any of its rights under (a) its
Charter Documents, (b) the nature of the obligations under any guaranty of
recourse obligations, or (c) any Material Indebtedness, in each case to the
extent that such amendment, modification or waiver would reasonably likely have
a Material Adverse Effect. Without limiting the foregoing, no Loan Party will
amend, modify or waive any provisions of the Term Loan Agreement if such
amendment, modification or waiver results in the Lenders receiving mandatory
prepayments in an amount less than the amount the Lenders would have received
based on the provisions of the Term Loan Agreement on the First Amendment
Effective Date.

j. Consolidated Fixed Charge Coverage Ratio.

During the continuance of a Covenant Compliance Event, the Loan Parties shall
not permit the Consolidated Fixed Charge Coverage Ratio, tested on a trailing
twelve month basis commencing with the Fiscal Month most recently ended, to be
less than 1.00:1.00.

k. Fiscal Year.

No Loan Party will change its Fiscal Year without the prior written consent of
the Agents.

15.

Events of Default

a. Events of Default.

If any of the following events (“Events of Default”) shall occur:

 

130



--------------------------------------------------------------------------------

i) Any Loan Party shall fail to pay (i) any amounts required under SECTION
2.17(a) hereof within one Business Day when due, or (ii) any other principal of
any Revolving Credit Loan or any reimbursement obligation in respect of any
Letter of Credit Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration or otherwise;

ii) Any Loan Party shall fail to pay any interest on any Revolving Credit Loan
or any fee or any other amount (other than an amount referred to in SECTION
7.01(a), any amount payable for Cash Management Services or Other Liabilities)
as the same shall become due and payable under this Agreement or any other Loan
Document and such failure continues for five (5) Business Days;

iii) Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any financial statement) shall prove to have been incorrect in any
material respect when made or deemed made;

iv) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) any Section of Article VI or
(ii) SECTION 5.01(f) (after a two (2) Business Day grace period), or (iii) in
any of SECTION 2.18, SECTION 5.01(d), SECTION 5.02(a), SECTION 5.07, SECTION
5.08(b), or SECTION 5.11 (provided that, if (A) any such Default described in
this clause (d)(iii) is of a type that can be cured within five (5) Business
Days and (B) such Default could not materially adversely impact the Lenders’
Liens on the Collateral, such default shall not constitute an Event of Default
for five (5) Business Days after the occurrence of such Default so long as the
Loan Parties are diligently pursuing the cure of such Default);

v) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Lead
Borrower;

vi) Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or (ii) any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or (iii) any event or condition occurs that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, which default, event or condition is not being contested
in good faith; provided that (A) the occurrence of any event of default under
the Term Loan Agreement by virtue of the breach of any financial performance
covenant contained in SECTION

 

131



--------------------------------------------------------------------------------

6.10 of the Term Loan Agreement (or any other financial performance covenant
from time to time in effect under the Term Loan Agreement and not contained in
this Agreement) shall not constitute an Event of Default until the earliest of
(x) sixty (60) days after the date of such breach (during which period such
breach is not waived by the lenders under the Term Loan Agreement or such breach
is not cured pursuant to SECTION 7.01 of the Term Loan Agreement), or (y) the
acceleration of the obligations under the Term Loan Agreement, or (z) the
commencement of the Exercise of Any Secured Creditor Remedies (as defined in the
Intercreditor Agreement as in effect on the Closing Date) by the Term Loan Agent
and/or the Term Loan Lenders under the Term Loan Agreement as a result of such
breach or (B) this paragraph (f) shall not apply to (I) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (II) Indebtedness which is
convertible into Capital Stock of the Lead Borrower or Capital Stock of any
direct or indirect parent of the Lead Borrower and converts to such Capital
Stock in accordance with its terms, or (III) any breach or default that (X) is
remedied by the Lead Borrower or the applicable Loan Party or (Y) waived
(including in the form of amendment) by the requisite holders of the applicable
item of Material Indebtedness, in either case, prior to the earlier of the
acceleration of all the Revolving Credit Loans pursuant to this SECTION 7.01 or
the commencement of the Exercise of Any Secured Creditor Remedies (as defined in
the Intercreditor Agreement as in effect on the Closing Date) by the Agents
and/or the Lenders as a result of such breach;

vii) a Change in Control shall occur;

viii) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

ix) Any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any other federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in SECTION 7.01(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of authorizing any
of the foregoing;

 

132



--------------------------------------------------------------------------------

x) Except as permitted under SECTION 6.05, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Loan Parties’ assets or Store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales for all or
substantially all of the Loan Parties’ Stores;

xi) One or more final judgments for the payment of money in an aggregate amount
in excess of $75,000,000 (or such lesser amount as would reasonably be expected
to result in a Material Adverse Effect) in excess of insurance coverage (or
indemnities from indemnitors reasonably satisfactory to the Agents) shall be
rendered against any Loan Party or any combination of Loan Parties and the same
shall remain undischarged for a period of forty-five (45) days during which
execution shall not be effectively stayed, satisfied or bonded or any action
shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Loan Party to enforce any such judgment;

xii) An ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect and the same shall remain undischarged for a period of
thirty (30) consecutive days;

xiii) Any challenge by or on behalf of any Loan Party to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, including,
without limitation, any Loan Party (i) delivers any notice pursuant to Nevada
Revised Statutes 106.380(1) with respect to any Mortgage; (ii) delivers any
notice of an election to terminate the operation of any Mortgage as security for
any Obligation, including, without limitation, any obligation to repay any
“future advances” (as defined in Nevada Revised Statutes 106.320) of principal
(as defined in Nevada Revised Statutes 106.345), (iii) records a statement
pursuant to Nevada Revised Statutes 106.380(3), or (iv) causes any Mortgage or
any Obligation or any Credit Party to be subject to Nevada Revised Statutes
106.380(2), 106.380(3) or 106.400;

xiv) Any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;

xv) Any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any such Collateral, with the priority required by (but subject to the
limitations set forth in) the applicable Security Document and this Agreement
except (i) as a result of the sale, release or other disposition of the
applicable Collateral in a Permitted

 

133



--------------------------------------------------------------------------------

Disposition or other transaction permitted under the Loan Documents or,
(ii) relating to an immaterial amount of Collateral not constituting ABL
Priority Collateral, or (iii) as a result of the failure of the Collateral
Agent, through its acts or omissions and through no fault of the Loan Parties,
to maintain the perfection or priority of its Liens in accordance with
Applicable Law;

xvi) The occurrence of any uninsured loss to any material portion of the
Collateral which would reasonably be expected to result in a Material Adverse
Effect;

xvii) The termination of the Facility Guaranty or any other guaranty of the
Obligations (except for any release or termination permitted hereunder);

xviii) The indictment of any Loan Party, under any Applicable Law where the
crime alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of 90
days or more, unless the Administrative Agent, in its reasonable discretion,
determines that the indictment is not material; or

xix) the imposition of any stay or other order, the effect of which restrains
the conduct by the Loan Parties, taken as a whole, of their business in the
ordinary course in a manner that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h) or SECTION 7.01(i)), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Lead
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
irrevocably terminate immediately; (ii) declare the Obligations owing by such
Borrowers then outstanding to be due and payable in whole, and thereupon the
principal of the Revolving Credit Loans and all other Obligations so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties to the extent permitted
by Applicable Law; or (iii) require the applicable Loan Parties to furnish cash
collateral in an amount equal to 103% of its respective Letter of Credit
Outstandings to be held and applied in accordance with SECTION 7.03. In case of
any event with respect to any Loan Party described in SECTION 7.01(h) or SECTION
7.01(i), the Commitments shall automatically and irrevocably terminate and the
principal of the Revolving Credit Loans and other Obligations owing by such
Borrower then outstanding, together with accrued interest thereon and all fees
and other obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, and the applicable Loan Parties shall furnish cash
collateral in an amount equal to 103% of their respective Letter of Credit
Outstandings to be held and applied in accordance with SECTION 7.03, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Loan Parties to the extent permitted by
Applicable Law.

 

134



--------------------------------------------------------------------------------

b. Remedies on Default.

In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Agents may (and at the direction of the
Required Lenders, shall) proceed to protect and enforce their rights and
remedies under this Agreement or any of the other Loan Documents by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Secured Parties. No remedy herein is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.

c. Application of Proceeds.

After the occurrence and during the continuance of (i) any Cash Dominion Event
or (ii) any Event of Default and acceleration of the Obligations, all proceeds
realized from any Loan Party or on account of any Collateral owned by a Loan
Party or, without limiting the foregoing, on account of any Prepayment Event,
any payments in respect of any Obligations and all proceeds of the Collateral,
shall be applied in the following order:

i. FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

ii. SECOND, ratably to pay any Credit Party Expenses and indemnities, and to pay
any fees then due to the Lenders, until paid in full;

iii. THIRD, to the extent not previously reimbursed by the Lenders, to payment
of that portion of the Obligations constituting principal and accrued and unpaid
interest on any Permitted Overadvances;

iv. FOURTH, ratably to pay interest accrued in respect of the Obligations (other
than as set forth in clause Third above) until paid in full;

v. FIFTH, to pay principal due in respect of the Swingline Loans until paid in
full;

vi. SIXTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;

vii. SEVENTH, to the Administrative Agent, to be held by the Administrative
Agent, for the ratable benefit of the Issuing Banks and the Lenders as cash
collateral in an amount up to 103% of the then Stated Amount of Letters of
Credit until paid in full;

 

135



--------------------------------------------------------------------------------

viii. EIGHTH, to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party by the Agents;

ix. NINTH, ratably to pay any other outstanding Obligations (including any
outstanding Other Liabilities); and

x. TENTH, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.

d. Financial Covenant Cure.

Notwithstanding anything to the contrary contained in SECTION 7.01, in the event
that the Borrowers fail to comply with the requirements of the covenant set
forth in SECTION 6.10, then until the expiration of the 5th day subsequent to
the date the relevant Compliance Certificate is required to be delivered
pursuant to SECTION 5.01(d), the Borrowers shall have the right to issue common
equity for cash or otherwise receive a cash capital contribution (the “Cure
Right”), and upon the receipt by the Lead Borrower of such cash (the “Cure
Amount”) pursuant to the exercise by the Borrowers of such Cure Right, the
calculation of Consolidated EBITDA as used in the covenant set forth in SECTION
6.10 shall be recalculated giving effect to the following pro forma adjustments:

i. Consolidated EBITDA shall be increased for the purposes of determining
compliance with such financial covenant at the end of the relevant period and
each applicable subsequent periods which include such period, solely for the
purpose of measuring the covenants set forth in SECTION 6.10 and not for any
other purpose under this Agreement (including but not limited to determining the
satisfaction of the Payment Conditions, the Restricted Payment Conditions, any
financial ratio-based conditions, or amount of any covenant baskets or
carve-outs), by an amount equal to the Cure Amount; provided that the receipt by
the Lead Borrower of the Cure Amount pursuant to the Cure Right shall be deemed
to have no other effect whatsoever under this Agreement and any reduction in
Indebtedness, if applicable, from the Cure Amount shall not reduce Debt Service
Charges for purpose of calculating the Consolidated Fixed Charge Coverage Ratio;

ii. If, after giving effect to the foregoing recalculations, the Borrowers shall
then be in compliance with the requirements of the covenants set forth in
SECTION 6.10, the Borrowers shall be deemed to have satisfied the requirements
of the covenants set forth in SECTION 6.10 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the covenants
set forth in SECTION 6.10 that had occurred shall be deemed cured for the
purposes of this Agreement;

iii. Upon receipt by the Administrative Agent of written notice, prior to the
expiration of the 5th day subsequent to the date the relevant Compliance
Certificate is required to be delivered pursuant to SECTION 5.01(d)(the
“Anticipated Cure Deadline”), that the Borrowers intend to exercise the Cure
Right in respect of a Fiscal Month, the Lenders shall not be permitted to
accelerate Loans held by them or to exercise remedies against the Collateral on
the basis of a failure to comply with the requirements of the covenants set
forth in SECTION 6.10 until such failure is not cured pursuant to the exercise
of the Cure Right on or prior to the Anticipated Cure

 

136



--------------------------------------------------------------------------------

Deadline (but the failure to so comply pending the receipt of the Cure Amount
shall constitute a Default and the Lenders and the Issuing Banks shall not be
obligated to fund any Revolving Credit Loans or issue any Letter of Credit until
receipt by the Lead Borrower of the Cure Amount); and

iv. Notwithstanding anything herein to the contrary, (i) in each twelve-Fiscal
Month period, there shall be at least six (6) Fiscal Months in respect of which
the Cure Right is not exercised, (ii) there can be no more than eight (8) Fiscal
Months in respect of which the Cure Right is exercised during the term of this
Agreement, and (iii) for purposes of this SECTION 7.04, the Cure Amount utilized
shall be no greater than the amount required for purposes of complying with the
covenants set forth in SECTION 6.10.

16.

The Agents

a. Appointment and Administration by Administrative Agent.

Each Credit Party hereby irrevocably designates Bank of America as
Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Credit Parties each hereby (a) irrevocably authorizes the
Administrative Agent (i) to enter into the Loan Documents to which it is a
party, and (ii) at its discretion, to take or refrain from taking such actions
as agent on its behalf and to exercise or refrain from exercising such powers
under the Loan Documents as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental or related thereto,
and (b) agrees and consents to all of the provisions of the Security Documents.
The Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

b. Appointment of Collateral Agent.

Each Secured Party hereby irrevocably designates Bank of America as Collateral
Agent under this Agreement and the other Loan Documents. The Secured Parties
each hereby (i) irrevocably authorizes the Collateral Agent (x) to enter into
the Loan Documents to which it is a party, and (y) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental or related thereto, and (ii) agrees and consents to all of the
provisions of the Security Documents. All Collateral shall be held or
administered by the Collateral Agent (or its duly-appointed agent) for its own
benefit and for the ratable benefit of the other Secured Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in this Agreement
and the other Loan Documents. The Collateral Agent

 

137



--------------------------------------------------------------------------------

shall have no duties or responsibilities except as set forth in this Agreement
and the other Loan Documents, nor shall it have any fiduciary relationship with
any other Secured Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Collateral Agent.

c. Sharing of Excess Payments.

Except as otherwise permitted hereunder (including under SECTION 2.27 hereof),
if at any time or times any Secured Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Secured Party arising under, or
relating to, this Agreement or the other Loan Documents, or (ii) payments from
the Administrative Agent in excess of such Secured Party’s ratable portion of
all such distributions by the Administrative Agent, such Secured Party shall
promptly (1) turn the same over to the Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the
Secured Parties and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Secured Parties so that such excess payment received shall be applied
ratably as among the Secured Parties in accordance with the provisions of
SECTION 2.17 or SECTION 7.03, as applicable; provided, however, that if all or
part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment. In no event shall the
provisions of this paragraph be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolving Credit Loans or participations
in drawings under Letters of Credit to any assignee or participant, other than
to the Borrowers or any of their Subsidiaries (as to which the provisions of
this paragraph shall apply).

d. Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
each Agent for and on behalf or for the benefit of all Secured Parties upon the
direction of the Applicable Lenders, and any such action shall be binding on all
Secured Parties. No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of SECTION 9.02.

e. Liability of Agents.

i. The Agents, when acting on behalf of the Secured Parties, may execute any of
their respective duties under this Agreement or any of the other Loan Documents
by or through any of their respective officers, agents and employees, and no
Agent nor any of their respective directors, officers, agents or employees shall
be liable to any other Secured Party for any action taken or omitted to be taken
in good faith, or be responsible to any other Secured Party for the consequences
of any

 

138



--------------------------------------------------------------------------------

oversight or error of judgment, or for any loss, except to the extent of any
liability imposed by law by reason of such Agent’s own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). No Agent nor any of their respective
directors, officers, agents and employees shall in any event be liable to any
other Secured Party for any action taken or omitted to be taken by it pursuant
to instructions received by it from the Applicable Lenders, or in reliance upon
the advice of counsel selected by it. Without limiting the foregoing no Agent,
nor any of their respective directors, officers, employees, or agents shall be:
(i) responsible to any other Secured Party for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
recital, statement, warranty or representation in, this Agreement, any other
Loan Document or any related agreement, document or order; (ii) required to
ascertain or to make any inquiry concerning the performance or observance by any
Loan Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents; (iii) responsible to any other Secured
Party for the state or condition of any properties of the Loan Parties or any
other obligor hereunder constituting Collateral for the Obligations or any
information contained in the books or records of the Loan Parties;
(iv) responsible to any other Secured Party for the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (v) responsible to any other Secured Party for the
validity, priority or perfection of any Lien securing or purporting to secure
the Obligations or for the value or sufficiency of any of the Collateral.

ii. The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.

iii. None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Secured Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

iv. The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Secured Party. The Agents shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless they
shall first receive such advice or concurrence of the Applicable Lenders as they
deem appropriate or they shall first be indemnified to their satisfaction by the
other Secured Parties against any and all liability and expense which may be
incurred by them by reason of the taking or failing to take any such action.

f. Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has actual knowledge of the same
or has received notice

 

139



--------------------------------------------------------------------------------

from a Secured Party or Loan Party referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that an Agent obtains such actual knowledge or receives
such a notice, such Agent shall give prompt notice thereof to each of the other
Secured Parties. Upon the occurrence of an Event of Default, the Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders. Unless and until the Agents shall
have received such direction, the Agents may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to any such
Default or Event of Default as they shall deem advisable in the best interest of
the Secured Parties. In no event shall the Agents be required to comply with any
such directions to the extent that the Agents believe that their compliance with
such directions would be unlawful.

g. Credit Decisions.

Each Secured Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Secured Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents. Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Secured Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Revolving Credit Loan hereunder have been
satisfied and in taking or not taking any action under this Agreement and the
other Loan Documents.

h. Reimbursement and Indemnification.

Each Secured Party (other than the Agents) agrees to (i) reimburse the Agents
for such Secured Party’s pro rata share of outstanding Obligations held by such
Secured Party (or, in the case of any Lender that has assigned its Commitments
pursuant to SECTION 9.04 hereof where the applicable assignee has not
ratably assumed such Lender’s obligations under this SECTION 8.08 with respect
to acts or omissions that occurred prior to such assignment, such assigning
Lender’s Commitment Percentage prior to such assignment) of (x) any expenses and
fees incurred by any Agent for the benefit of Secured Parties under this
Agreement and any of the other Loan Documents, including, without limitation,
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Secured Parties, and any other expense incurred in connection
with the operations or enforcement thereof not reimbursed by the Loan Parties,
and (y) any expenses of any Agent incurred for the benefit of the Secured
Parties that the Loan Parties have agreed to reimburse pursuant to this
Agreement or any other Loan Document and have failed to so reimburse, and
(ii) indemnify and hold harmless each Agent and any of their respective
directors, officers, employees, or agents, on demand, in the amount of such
Secured Party’s Commitment Percentage (or, in the case of any Lender that has
assigned its Commitments pursuant to SECTION 9.04 hereof where the applicable
assignee has not ratably assumed such Lender’s obligations under this SECTION
8.08 with respect to acts or omissions that occurred prior to such assignment,
such assigning Lender’s Commitment Percentage prior to such assignment), from
and against any and all liabilities, obligations, losses,

 

140



--------------------------------------------------------------------------------

damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any Secured Party in any way relating to or arising out
of this Agreement or any of the other Loan Documents or any action taken or
omitted by it or any of them under this Agreement or any of the other Loan
Documents to the extent not reimbursed by the Loan Parties, including, without
limitation, costs of any suit initiated by each Agent against any Secured Party
(except such as shall have been determined by a court of competent jurisdiction
or another independent tribunal having jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent); provided, however, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against such Secured Party in its capacity as such. The
provisions of this SECTION 8.08 shall survive the repayment of the Obligations
and the termination of the Commitments and, in the case of any Lender that has
assigned its Commitments pursuant to SECTION 9.04 hereof where the applicable
assignee has not ratably assumed such Lender’s obligations under this SECTION
8.08 with respect to acts or omissions that occurred prior to such assignment,
with respect to events which have occurred prior to any such assignment.

i. Rights of Agents.

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents. Each Agent and their respective Affiliates may accept deposits from,
lend money to, and generally engage in any kind of commercial or investment
banking, trust, advisory or other business with the Loan Parties and their
Affiliates as if it were not an Agent thereunder.

j. Notice of Transfer.

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.04.

k. Successor Agents.

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Secured Parties and the Lead Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Specified Default, shall be
reasonably satisfactory to the Lead Borrower (whose consent in any event shall
not be unreasonably withheld or delayed). If no successor Agent shall have been
so appointed by the Required Lenders and/or none shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, the retiring Agent may, on behalf of the other Secured Parties,
appoint a successor Agent which shall be a commercial bank (or affiliate
thereof) organized under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of a least
$1,000,000,000, or capable of complying with all of the duties of such Agent
hereunder (in the

 

141



--------------------------------------------------------------------------------

opinion of the retiring Agent and as certified to the other Secured Parties in
writing by such successor Agent) which, so long as there is no Specified
Default, shall be reasonably satisfactory to the Lead Borrower (whose consent
shall not in any event be unreasonably withheld or delayed). Upon the acceptance
of any appointment as Agent by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and the retiring Agent shall be discharged from
its duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as such Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was such Agent under this Agreement.

l. Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

m. Reports and Financial Statements.

By signing this Agreement, each Lender:

i) agrees to furnish the Administrative Agent (i) prompt written notice upon the
entering into of any leasing arrangement constituting a Bank Product and
(ii) after the occurrence and during the continuance of a Cash Dominion Event
(and thereafter at such frequency as the Administrative Agent may reasonably
request) with a summary of all Other Liabilities due or to become due to such
Lender or its Affiliates;

ii) is deemed to have requested that the Agents furnish such Lender, promptly
after they become available, copies of all financial statements required to be
delivered by the Lead Borrower under SECTIONS 5.01(a) through and including
5.01(f), and all commercial finance examinations and appraisals of the
Collateral received by the Agents (collectively, the “Reports”) (and the Agents
agree to furnish such Reports promptly to the Lenders, which Reports may be
furnished in accordance with the final paragraph of SECTION 5.01);

iii) expressly agrees and acknowledges that no Agent makes any representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

iv) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

v) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

 

142



--------------------------------------------------------------------------------

vi) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Revolving Credit Loan or Revolving Credit
Loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and
hold each Agent and any such other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including attorney costs) incurred by the Agents and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender in
violation of the terms hereof.

n. Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other Applicable
Law of the United States of America can be perfected only by possession or
control. Should any Secured Party (other than an Agent) obtain possession or
control of any such Collateral, such Secured Party shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent, or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.

o. Defaulting Lenders.

i. Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and SECTION
9.02.

b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to SECTION 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, to cash collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender; fourth, as the Lead Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in

 

143



--------------------------------------------------------------------------------

respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Lead Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in SECTION 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Outstandings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Outstandings and Swingline Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to SECTION 8.15(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this SECTION
8.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

c) Certain Fees.

A. No Defaulting Lender shall be entitled to receive any fee payable under
SECTION 2.19(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

B. Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its pro rata share of the stated amount of Letters of Credit for
which it has provided cash collateral pursuant to SECTION 8.15(a)(ii).

C. With respect to any fee payable under SECTION 2.19(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such

 

144



--------------------------------------------------------------------------------

Defaulting Lender’s participation in Letter of Credit Outstandings or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

d) Reallocations to Reduce Fronting Exposure. All or any part of such Defaulting
Lender’s participation in Letter of Credit Outstandings and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective pro rata shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
SECTION 4.02 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate outstanding amount of Obligations of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

e) Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, cash
collateralize the Issuing Bank’s Fronting Exposure.

ii. Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders (without giving effect to
SECTION 8.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

145



--------------------------------------------------------------------------------

p. Collateral Matters.

i. The Lenders hereby irrevocably authorize the Collateral Agent to release any
Lien upon any Collateral (i) upon the termination of the Commitments and payment
and satisfaction in full of all Obligations (other than contingent indemnity
obligations with respect to then unasserted claims), all Letters of Credit shall
have expired or terminated (or been collateralized in a manner satisfactory to
the applicable Issuing Bank) and all Letter of Credit Outstandings have been
reduced to zero (or collateralized in a manner satisfactory to the applicable
Issuing Bank), (ii) constituting property being sold, transferred or disposed of
in a Permitted Disposition upon receipt by the Administrative Agent of the Net
Proceeds thereof to the extent required by this Agreement, (iii) as provided in
any intercreditor agreement, including the Intercreditor Agreement with respect
to Term Loan Priority Collateral, and (iv) as to the Collateral of any Facility
Guarantor, upon its release from its Facility Guarantee as a result of a
transaction or designation permitted hereunder (including as a result of
designation as an Unrestricted Subsidiary). Except as provided above, the
Collateral Agent will not release any of the Collateral Agent’s Liens without
the prior written authorization of the Applicable Lenders. Upon request by any
Agent or any Loan Party at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release any Liens upon particular types or items
of Collateral pursuant to this SECTION 8.16.

ii. Upon at least two (2) Business Days’ prior written request by the Lead
Borrower, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens upon any Collateral described in SECTION 8.16(a); provided,
however, that (i) the Collateral Agent shall not be required to execute any such
document on terms which, in its reasonable opinion, would, under Applicable Law,
expose the Collateral Agent to liability or create any obligation or entail any
adverse consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

iii. Each Lender irrevocably authorizes each of the Administrative Agent and the
Collateral Agent to (i) release any Guarantor from its obligations under a
Facility Guarantee if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder, and (ii) upon the
request of the Lead Borrower and pursuant to documentation reasonably acceptable
to the Administrative Agent and/or Collateral Agent, to subordinate any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted under clause (h) of the definition of Permitted Encumbrances.

q. Co-Syndication Agents, Co-Documentation Agents and Arrangers.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Co-Documentation Agents and the
Arrangers shall have no powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Loan Documents except as otherwise
expressly provided herein.

 

146



--------------------------------------------------------------------------------

17.

Miscellaneous

a. Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone or electronically, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or e-mail, as follows:

i) if to any Loan Party, to it at 1830 Route 130, Burlington, New Jersey 08016,
Attention: Legal Department (Telecopy No. 609-239-9675) (E-Mail:
paul.tang@coat.com), with copies to Bain Capital Partners, LLC, John Hancock
Tower, 200 Clarendon Street, Boston, Massachusetts 02116, Attention: David
Humphrey (Telecopy No. (617) 516-2010), (E-Mail: dhumphrey@baincapital.com), and
Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, Illinois 60654,
Attention: Linda K. Myers, P.C. (Telecopy No. (312) 862-2200), (E-Mail:
linda.myers@kirkland.com);

ii) if to the Administrative Agent, the Collateral Agent or the Swingline Lender
to Bank of America, N.A., 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, Attention Kathleen Dimock (Telecopy No. (617) 434-4312), (E-Mail
Kathleen.dimock@baml.com), with a copy to Riemer & Braunstein, LLP, Three Center
Plaza, Boston, Massachusetts 02108, Attention: David S. Berman, Esquire
(Telecopy No. (617) 880-3456), (E-Mail dberman@riemerlaw.com);

iii) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient. Any party
hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

147



--------------------------------------------------------------------------------

b. Waivers; Amendments.

i. No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Revolving Credit Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time.

ii. Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Agent(s) and the Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided, however, that no such waiver, amendment, modification or
other agreement shall:

a) Increase the Commitment of any Lender without the prior written consent of
such Lender (it being understood that a waiver of any condition precedent or of
any Default or Event of Default or mandatory prepayment under SECTION 2.17(c)
hereof) shall not constitute an increase of any Commitment of any Lender);

b) Without:

A. the prior written consent of all Lenders directly affected thereby, reduce
the principal amount of any Obligation or reduce the rate of interest thereon
(other than the waiver of the Default Rate), or reduce any fees payable under
the Loan Documents;

B. the prior written consent of all Lenders directly affected thereby, postpone
the scheduled date of payment of the principal amount of any Obligation, or any
interest thereon, or reduce the amount of, waive or excuse any such payment, or
postpone the Termination Date (it being understood that the waiver of (or
amendment to the term of) any mandatory prepayment under SECTION 2.17(c) hereof
shall not constitute a postponement of any date scheduled for the payment of
principal or interest or constitute a reduction, waiver or excuse of any payment
of principal or interest and a waiver of interest pursuant to SECTION 2.12 shall
not constitute a reduction, waiver or excuse of any payment of interest);

 

148



--------------------------------------------------------------------------------

C. prior written Unanimous Consent, except for Permitted Dispositions or for
Collateral releases as provided in SECTION 8.16, release all or substantially
all of the Collateral from the Liens of the Security Documents (it being
understood that (1) entering into any Qualifying Pari Passu Intercreditor
Agreement or any Qualifying Second Lien Intercreditor Agreement, or
(2) incurring any Qualifying Secured Debt shall not, in either case, constitute
a release of all or substantially all of the Collateral from the Liens of the
Security Documents);

D. prior written Unanimous Consent, except as provided in SECTION 2.02, increase
the Total Commitments;

E. (1) prior written Unanimous Consent, increase any advance rate percentage set
forth in the definition of “Borrowing Base”; or (2) prior written consent of the
Supermajority Lenders, otherwise change the definition of the terms
“Availability” or “Borrowing Base” or any component definition thereof if as a
result thereof the amounts available to be borrowed by the Borrowers would be
increased, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves or to add
Inventory and Accounts acquired in a Permitted Acquisition to the Borrowing Base
as provided herein;

F. prior written Unanimous Consent, except in connection with Permitted
Dispositions or as provided in SECTION 6.03, release any Loan Party from its
obligations under any Loan Document, or limit its liability in respect of such
Loan Document;

G. prior written Unanimous Consent, modify the definition of Permitted
Overadvance so as to increase the amount thereof, or to cause the aggregate
Commitments (or the Commitment of any Lender) to be exceeded as a result
thereof, or, except as provided in such definition, the time period for a
Permitted Overadvance;

H. prior written Unanimous Consent, change SECTION 2.17, SECTION 2.18, SECTION
7.03, or SECTION 8.03;

I. prior written Unanimous Consent, (i) subordinate the Obligations hereunder to
any other Indebtedness, or (ii) except as provided by operation of Applicable
Law or in the Intercreditor Agreement or in any Qualifying Pari Passu
Intercreditor Agreement, subordinate the Liens granted hereunder or under the
other Loan Documents to any other Lien; or

J. prior written Unanimous Consent, change any of the provisions of this SECTION
9.02(b), the definitions of “Required Lenders”, “Supermajority Lenders”, or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder.

 

149



--------------------------------------------------------------------------------

c) Without prior written consent of the Agents or the Issuing Banks, as the case
may be, affect the rights or duties of the Agents or the Issuing Banks.

iii. Notwithstanding anything to the contrary contained in this SECTION 9.02,

a) in the event that the Lead Borrower shall request that this Agreement or any
other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to SECTION 9.02(b) and such
amendment is approved by the Required Lenders, but not by the requisite
percentage of all the Lenders or all of the directly and adversely affected
Lenders, the Lead Borrower and the Administrative Agent shall be permitted to
amend this Agreement without the consent of the Lender or Lenders which did not
agree to the modification or amendment requested by the Lead Borrower (such
Lender or Lenders, collectively the “Minority Lenders”) subject to their
providing for (A) the termination of the Commitment of each of the Minority
Lenders, (B) the addition to this Agreement of one or more other financial
institutions which would qualify as an Eligible Assignee, subject to the
reasonable approval of the Administrative Agent, or an increase in the
Commitment of one or more of the Required Lenders, so that the Total Commitments
after giving effect to such amendment shall be in the same amount as the Total
Commitments immediately before giving effect to such amendment, (C) if any
Revolving Credit Loans are outstanding at the time of such amendment, the making
of such additional Revolving Credit Loans by such new or increasing Lender or
Lenders, as the case may be, as may be necessary to repay in full the
outstanding Revolving Credit Loans (including principal, interest, fees and
other amounts due and owing under the Loan Documents) of the Minority Lenders
immediately before giving effect to such amendment and (D) such other
modifications to this Agreement or the Loan Documents as may be appropriate and
incidental to the foregoing; and

b) the Administrative Agent may, and is hereby deemed instructed by the
Applicable Lenders to, consent to non-substantive amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate in the
reasonable opinion of the Arrangers to effect any Permitted Refinancing,
Qualifying Secured Debt or Qualifying Unsecured Debt. No Arranger shall bear any
liability in connection with the foregoing.

iv. Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities or defects, any obvious error or any error or omission
of a technical or immaterial nature or (iii) to cause any Loan Document to be
consistent with this Agreement and the other Loan Documents.

 

150



--------------------------------------------------------------------------------

v. Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

vi. No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against any Loan Party
unless signed by such Loan Party.

c. Expenses; Indemnity; Damage Waiver.

i. The Loan Parties shall jointly and severally pay all Credit Party Expenses
incurred as of the First Amendment Effective Date on the First Amendment
Effective Date. Thereafter, the Loan Parties shall jointly and severally pay all
Credit Party Expenses within thirty (30) days after receipt of an invoice
therefor setting forth such expenses in reasonable detail; provided that in the
event the Loan Parties have a bona fide dispute with any such expenses, payment
of such disputed amounts shall not be required until the earlier of the date
such dispute is resolved to the reasonable satisfaction of the Loan Parties or
thirty (30) days after receipt of any such invoice (and any such disputed amount
which is so paid shall be subject to a reservation of the Loan Parties’ rights
with respect thereto).

ii. The Loan Parties shall, jointly and severally, indemnify the Secured Parties
and each of their Subsidiaries and Affiliates, and each of the respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses (including legal expenses limited
to the reasonable fees, charges and disbursements of one counsel for the Agents
and one local counsel for the Agents in each applicable jurisdiction and one
counsel for all other Indemnitees (other than the Agents), plus, in the event of
an actual or potential conflict of which the Lead Borrower has been advised, one
additional counsel to all of the affected Persons) incurred, suffered, sustained
or required to be paid by, or asserted against, any Indemnitee arising out of,
in any way connected with, or as a result of (i) the execution or delivery of
any Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, (ii) any Credit
Extension or the use of the proceeds therefrom (including any refusal by any
Issuing

 

151



--------------------------------------------------------------------------------

Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Loan Party or any Subsidiary, or any Environmental Liability
related in any way to any Loan Party or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to or
arising from any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto or (v) any
documentary taxes, assessments or similar charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any other
Loan Document; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of any Agent
or such Indemnitee or any Affiliate of such Indemnitee (or any officer,
director, employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates), (x) are relating to disputes among Indemnitees, (y) are determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from a material breach by such Indemnitee of its
obligations to a Loan Party, or (z) which constitute indirect, consequential,
special or punitive damages; provided further that to the extent of any amounts
paid to an Indemnitee in respect of this SECTION 9.03 for indemnified
liabilities, such Indemnitee, by its acceptance of the benefits hereof, agrees
to refund and return any and all amounts paid by the Loan Parties to it if such
Indemnitee was finally judicially determined by a court of competent
jurisdiction in a non-appealable judgment to not be entitled to receipt of such
amount pursuant to operation of any of the foregoing clauses (w) through (y). In
connection with any indemnified claim hereunder, the Indemnitee shall be
entitled to select its own counsel and the Loan Parties shall promptly pay the
reasonable fees and expenses of such counsel.

iii. No party to this Agreement shall assert and, to the extent permitted by
Applicable Law, each such party hereby waives, any claim against any other party
to this Agreement or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Credit
Extension or the use of the proceeds thereof.

iv. The provisions of paragraphs (b) and (c) of this SECTION 9.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations or the assignment of any of the Obligations
to a third party, the invalidity or unenforceability of any term or provision of
any Loan Document, or any investigation made by or on behalf of any Credit
Party. All amounts due under this SECTION 9.03 shall be payable within thirty
(30) days of written demand therefor, which written demand shall set forth such
amounts in reasonable detail.

d. Successors and Assigns.

i. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) no Loan Party may assign or

 

152



--------------------------------------------------------------------------------

otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agents and the Lenders (and any such attempted assignment
or transfer without such consent shall be null and void), and (ii) no Lender may
assign or transfer its rights or obligations hereunder except in accordance with
this SECTION 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, Indemnitees, any legal or equitable right, remedy or claim
under or by reason of this Agreement.

ii. Any Lender may, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed) and, so long as no Specified
Default has occurred and is continuing, the Lead Borrower (which consent shall
not be unreasonably withheld or delayed), assign to one or more Eligible
Assignees (other than any Person in direct competition with a Loan Party’s
business) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans at
the time owing to it); provided, however, that no such consent of either the
Administrative Agent or the Lead Borrower shall be required in connection with
any assignment to another Lender or to an Affiliate of a Lender or an Approved
Fund, and provided further that, each assignment shall be subject to the
following conditions: (i) except in the case of an assignment to a Lender or an
Affiliate or Approved Fund of a Lender, the amount of the Commitment or
Revolving Credit Loans of the assigning Lender subject to a partial assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 or, if less, the entire remaining amount of the assigning Lender’s
Commitment or Revolving Credit Loans; (ii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations; and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500.00, unless such fee is waived by the
Administrative Agent. Subject to acceptance and recording thereof pursuant to
SECTION 9.04(d), from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTION
9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this SECTION 9.04(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with SECTION 9.04(e). The Loan Parties
hereby acknowledge and agree that any effective assignment shall give rise to a
direct obligation of the Loan Parties to the assignee and that the assignee
shall be considered to be a “Credit Party” for all purposes under this Agreement
and the other Loan Documents.

iii. The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts, a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount (and related interest amounts) of the
Revolving Credit Loans and Letter of Credit Disbursements owing to, each Lender
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive and the Loan

 

153



--------------------------------------------------------------------------------

Parties and Credit Parties shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement absent any manifest error, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

iv. Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in SECTION 9.04(b) and any written consent to such assignment required by
SECTION 9.04(a), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this SECTION 9.04(d).

v. Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (other than any
Person in direct competition with a Loan Party’s business or to the Sponsor
Group or any of their Affiliates unless the provisions relating to the Sponsor
Group and its Affiliates set forth in the definition of “Eligible Assignee” are
satisfied) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Revolving Credit Loans owing to it), subject to the following:

a) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

c) the Loan Parties and other Credit Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

d) any agreement or instrument pursuant to which a Lender sells a participation
in the Commitments, the Revolving Credit Loans and the Letters of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to SECTION 9.02(b)(ii)(A) or (B) that affects such Participant;

e) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits of SECTION 2.14
and SECTION 2.23 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to SECTION 9.04(b);

f) to the extent permitted by law, each Participant also shall be entitled to
the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 2.21(c) as though it were a Lender;

 

154



--------------------------------------------------------------------------------

g) each Lender, acting for this purpose as an agent of the Loan Parties, shall
maintain at its offices a record of each agreement or instrument effecting any
participation and a register (each a “Participation Register”) meeting the
requirements of §5f.103-1(c) of the U.S. Treasury Regulations for the
recordation of the names and addresses of its Participants and their rights with
respect to principal and interest amounts and other Obligations from time to
time. The entries in each Participation Register shall be conclusive and the
Loan Parties and the Credit Parties may treat each Person whose name is recorded
in a Participant Register as a Participant for all purposes of this Agreement
(including, for the avoidance of doubt, for purposes of entitlement to benefits
under SECTION 2.14, SECTION 2.23, and SECTION 9.08). The Participation Register
shall be available for inspection by the Lead Borrower and any Credit Party at
any reasonable time and from time to time upon reasonable prior notice;

h) a Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent; and

i) a Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of SECTION 2.23 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it were a
Lender and such Participant is eligible for exemption from, or reduction in, the
withholding Tax referred to therein, following compliance with SECTION 2.23(e).

vi. Any Credit Party may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or grant to secure obligations to any of the
twelve Federal Reserve Banks organized under Section 4 of the Federal Reserve
Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall not apply to any such
pledge or grant of a security interest; provided, however, that no such pledge
or grant of a security interest shall release a Credit Party from any of its
obligations hereunder or substitute any such pledgee or grantee for such Credit
Party as a party hereto.

vii. The Loan Parties authorize each Credit Party to disclose to any Participant
or grantee and any prospective Participant or grantee, subject to the provisions
of SECTION 9.15, any and all financial information in such Credit Party’s
possession concerning the Loan Parties which has been delivered to such Credit
Party by or on behalf of the Loan Parties pursuant to this Agreement or which
has been delivered to such Credit Party by or on behalf of the Loan Parties in
connection with such Credit Party’s credit evaluation of the Loan Parties prior
to becoming a party to this Agreement.

viii. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the

 

155



--------------------------------------------------------------------------------

Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its pro rata share. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

e. Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Revolving Credit Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and, notwithstanding that any Credit Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until (i) the Commitments have expired or been terminated,
(ii) the principal of and interest on each Revolving Credit Loan and all fees
and other Obligations (other than contingent indemnity obligations with respect
to then unasserted claims) shall have been paid in full, (iii) all Letters of
Credit shall have expired or terminated (or been cash collateralized in a manner
satisfactory to the applicable Issuing Bank) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or cash collateralized in a manner
satisfactory to the applicable Issuing Bank). The provisions of SECTION 2.14,
SECTION 2.23, SECTION 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the repayment of the Obligations or any
assignment thereof, the expiration or termination of the Letters of Credit and
the Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents, on behalf
of themselves and the other Credit Parties, may require such indemnities as they
shall reasonably deem necessary or appropriate to protect the Credit Parties
against (x) loss on account of credits previously applied to the Obligations
that may subsequently be reversed or revoked, (y) any obligations that may
thereafter arise with respect to the Other Liabilities, and (z) any Obligations
that may thereafter arise under SECTION 9.03 hereof.

f. Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in SECTION 4.01, this Agreement shall

 

156



--------------------------------------------------------------------------------

become effective when it shall have been executed by the applicable Credit
Parties and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

g. Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

h. Right of Setoff.

If any Specified Default shall have occurred and be continuing, each Secured
Party, each Participant and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to setoff and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding any payroll, trust and tax
withholding accounts) at any time held and other obligations at any time owing
by such Secured Party, Participant or Affiliate to or for the credit or the
account of the Loan Parties against any and all of the Obligations of the Loan
Parties now or hereafter existing under this Agreement or other Loan Document to
the extent such are then due and owing, although such Obligations may be
otherwise fully secured; provided that such Secured Party shall provide the Lead
Borrower with written notice promptly after its exercise of such right of
setoff; and provided further that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of SECTION 8.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Secured Party under this SECTION 9.08 are in addition to
other rights and remedies (including other rights of setoff) that such Credit
Party may have. No Credit Party will, or will permit its Participant to,
exercise its rights under this SECTION 9.08 without the consent of the
Administrative Agent or the Required Lenders. ANY AND ALL RIGHTS TO REQUIRE THE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY
SECURED PARTY, PARTICIPANT OR AFFILIATE OF ITS RIGHT OF SETOFF UNDER THIS
SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

157



--------------------------------------------------------------------------------

i. Governing Law; Jurisdiction; Consent to Service of Process.

i. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT GIVING EFFECT TO OTHER CONFLICTS OF LAWS PRINCIPLES
THEREOF.

ii. Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the courts of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consents to the
non-exclusive jurisdiction of such courts. Each party to this Agreement hereby
waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement against a Loan Party or its properties in the courts
of any jurisdiction.

iii. Each Loan Party agrees that any action commenced by any Loan Party
asserting any claim or counterclaim arising under or in connection with this
Agreement or any other Loan Document shall be brought solely in a court of the
State of New York sitting in the Borough of Manhattan or any federal court
sitting therein as the Administrative Agent may elect in its sole discretion and
consents to the exclusive jurisdiction of such courts with respect to any such
action.

iv. Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

j. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

158



--------------------------------------------------------------------------------

k. Press Releases and Related Matters.

Each Borrower consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Borrower’s name,
and with the consent of the Lead Borrower, logo or trademark. The Administrative
Agent shall provide a draft reasonably in advance of any advertising material to
the Lead Borrower for review and comment prior to the publication thereof. The
Administrative Agent and the Lenders reserve the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

l. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

m. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan, together with all fees, charges
and other amounts that are treated as interest on such Revolving Credit Loan
under Applicable Law (collectively, the “Charges”), shall be found by a court of
competent jurisdiction in a final order to exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Revolving Credit Loan in accordance with Applicable
Law, the rate of interest payable in respect of such Revolving Credit Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Revolving Credit Loan but were
not payable as a result of the operation of this Section shall be cumulated and
the interest and Charges payable to such Lender in respect of other Revolving
Credit Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender.

n. Additional Waivers.

i. The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or under Applicable Law, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other Loan Document, or (iii) the failure to
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Collateral Agent or any other Secured
Party.

ii. The obligations of each Loan Party to pay the Obligations in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the payment in full in cash of the Obligations after the
termination of all Commitments to any Loan Party

 

159



--------------------------------------------------------------------------------

under any Loan Document), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Loan Party hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the payment in full in cash
of all the Obligations after termination of all Commitments to any Loan Party
under any Loan Document).

iii. To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. The Collateral Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any
other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that all the Obligations have been
paid in full in cash and performed in full after the termination of Commitments
to any Loan Party under any Loan Document. Pursuant to Applicable Law, each Loan
Party waives any defense arising out of any such election even though such
election operates, pursuant to Applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

iv. Except as otherwise specifically provided herein, each Borrower is obligated
to repay the Obligations as joint and several obligors under this Agreement.
Upon payment by any Loan Party of any Obligations, all rights of such Loan Party
against any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations (other than contingent indemnity obligations
for then unasserted claims) and the termination of all Commitments to any Loan
Party under any Loan Document. If any amount shall erroneously be paid to any
Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Loan Party shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Revolving Credit Loans made
to another Loan Party hereunder (an “Accommodation Payment”), then the Loan
Party making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Loan Parties in an
amount equal to a fraction of such Accommodation Payment, the numerator

 

160



--------------------------------------------------------------------------------

of which fraction is such other Loan Party’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the Loan
Parties. As of any date of determination, the “Allocable Amount” of each Loan
Party shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Loan Party hereunder without
(a) rendering such Loan Party “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Loan Party with unreasonably small capital or assets, within
the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

v. Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations are secured by Real Estate which means, among other things:
(i) a Credit Party may collect from any Loan Party without first foreclosing on
any Real Estate or personal property Collateral pledged by a Loan Party; (ii) if
any Credit Party forecloses on any Real Estate pledged by any Loan Party, the
amount of the Obligations may be reduced only by the price for which that Real
Estate is sold at the foreclosure sale, even if the Real Estate is worth more
than the sale price; and (iii) the Credit Parties may collect Obligations from a
Loan Party even if a Credit Party, by foreclosing on any such Real Estate, has
destroyed any right any Loan Party may have to collect from the other Loan
Parties. This is an unconditional and irrevocable waiver of any rights and
defenses any Loan Party may have because the Obligations are secured by Real
Estate. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Each Loan Party hereby absolutely, knowingly, unconditionally,
and expressly waives any and all claim, defense or benefit arising directly or
indirectly under any one or more of Sections 2787 to 2855 inclusive of the
California Civil Code or any similar law of California.

vi. Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
under the provisions of Nevada Revised Statutes 40.430 to the extent the waiver
is permitted by Nevada Revised Statutes 40.495 or other Applicable Law in order
to allow the enforcement of the Obligations against each such Loan Party prior
to exercising rights against any Collateral or any other Loan Party.

vii. Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto. Each Loan
Party hereby agrees to undertake to keep itself apprised at all times as to the
status of the business, affairs, finances, and financial condition of each other
Loan Party, and of the ability of each other Loan Party to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof. Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other

 

161



--------------------------------------------------------------------------------

informed as to such matters, that the Credit Parties shall have no duty to
inform any Loan Party of any information pertaining to the business, affairs,
finances, or financial condition of any other Loan Party, or pertaining to the
ability of any other Loan Party to perform its Obligations under the Loan
Documents, even if such information is adverse, and even if such information
might influence the decision of one or more of the Loan Parties to continue to
be jointly and severally liable for, or to provide Collateral for, the
Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by Applicable Law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

viii. Each of the Loan Parties hereby acknowledges and agrees that such Person
does not have any offsets, defenses, claims, or counterclaims against any Credit
Party for any actions or omissions under the Existing Credit Agreement, and that
if any such Person now has, or ever did have, any such offsets, defenses,
claims, or counterclaims against any such Credit Party for any actions or
omissions under the Existing Credit Agreement, or any of its affiliates,
officers, directors, employees, attorneys, representatives, predecessors,
successors, or permitted assigns, whether known or unknown, at law or in equity,
from the Closing Date through the First Amendment Effective Date, each such
Person expressly WAIVES any such offsets, defenses, claims, or counterclaims,
and each such Person expressly RELEASES each Credit Party and its affiliates,
officers, directors, employees, attorneys, representatives, predecessors,
successors, and permitted assigns from any liability therefor.

o. Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors involved with the financing (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and agree to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Laws or by any subpoena or
similar legal process (the Credit Parties’ agreeing to furnish the Lead Borrower
with notice of such process and an opportunity to contest such disclosure as
long as furnishing such notice and opportunity would not result in the Credit
Parties’ violation of Applicable Law), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as, or no less favorable to the
Loan Parties than, those of this Section, to any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement and any actual or prospective counterparty or
advisors to any swap or derivative transactions relating to the Loan Parties and
the Obligations so long as such Person or any of their Affiliates is not a
competitor of any Loan Party and so long as such Person is not a Disqualified
Institution, (g) with the consent of the Loan Parties, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section, or to the knowledge of such Credit Party, the breach of any other
Person’s obligation to keep the information confidential, or (ii) becomes
available to any Credit Party on a nonconfidential basis from a source other
than the Loan Parties, or (i) to the extent that such Information is
independently developed by such Credit Party. For the purposes of this Section,
the term “Information” means all information received from or on behalf of the
Loan Parties or any of

 

162



--------------------------------------------------------------------------------

their Affiliates relating to their business. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

p. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties or their
respective Affiliates has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties or any of their
respective Affiliates has advised or is currently advising any Loan Party or any
of its Affiliates on other matters) and none of the Credit Parties or their
respective Affiliates has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties or their
respective Affiliates has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Credit
Parties and their respective Affiliates have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by Applicable Law, any claims that it
may have against each of the Credit Parties or any of their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty.

q. Patriot Act.

Each Credit Party hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Credit
Party to identify such Borrower in accordance with the Act. Each Borrower is

 

163



--------------------------------------------------------------------------------

in compliance, in all material respects, with the Act. No part of the proceeds
of the Revolving Credit Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

r. Foreign Asset Control Regulations.

Neither of the advance of the Revolving Credit Loans nor the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrowers
or their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) knowingly engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

s. Intercreditor Agreement.

The Loan Parties, the Agents, the Lenders and the other Credit Parties
acknowledge that the exercise of certain of the Agents’ rights and remedies
hereunder may be subject to, and restricted by, the provisions of the
Intercreditor Agreement. Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Loan Parties, the
Agents, the Lenders and the other Credit Parties shall remain in full force and
effect.

t. Florida Tax Provisions.

THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GIVEN TO EVIDENCE AN
OUT-OF-STATE LOAN AND OTHER OUT-OF-STATE CREDIT EXTENSIONS IN THE MAXIMUM AMOUNT
OF $900,000,000. DOCUMENTARY STAMP TAXES AND NON-RECURRING INTANGIBLE TAXES HAVE
BEEN PAID ON THE MORTGAGES BEING RECORDED IN ORANGE, SARASOTA, HILLSBOROUGH, AND
BROWARD COUNTIES OF THE STATE OF FLORIDA IN ACCORDANCE WITH APPLICABLE LAW. RULE
12B-4.053(31)(C), FLA. ADMIN. CODE, AND FLA. STAT. 199.133(2).

 

164



--------------------------------------------------------------------------------

u. Existing Credit Agreement Amended and Restated.

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety and (b) the rights and obligations of the parties
under the Existing Credit Agreement shall be subsumed within, and be governed
by, this Agreement; provided, however, that the Loan Parties hereby agree that
(i) the Letter of Credit Outstandings under, and as defined in, the Existing
Credit Agreement on the Effective Date shall be Letter of Credit Outstandings
hereunder, and (ii) all Obligations of the Loan Parties under, and as defined
in, the Existing Credit Agreement shall remain outstanding, shall constitute
continuing Obligations secured by the Collateral, and this Agreement shall not
be deemed to evidence or result in a novation or repayment and reborrowing of
such obligations and other liabilities.

v. Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Facility
Guarantee or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under the
Facility Guarantee voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this SECTION
9.22 shall remain in full force and effect until the Obligations have been paid
and performed in full. Each Loan Party intends this SECTION 9.22 to constitute,
and this SECTION 9.22 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

[SIGNATURE PAGES FOLLOW]

 

165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Lead Borrower By:       Name:
      Title:     THE ENTITIES LISTED ON SCHEDULE I HERETO, as Borrowers By:    
  Name:       Title:     THE ENTITIES LISTED ON SCHEDULE II HERETO, as Facility
Guarantors By:       Name:       Title:    

 

-166-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., As Administrative Agent, as Collateral Agent, and as
Issuing Bank By:       Name:   Kathleen Dimock   Title:   Managing Director

Address:

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: Kathleen Dimock

Telephone: (617) 434-3830

Telecopy: (617) 434-4312

BANK OF AMERICA, N.A., As Swingline Lender, and as a Lender By:       Name:  
Kathleen Dimock   Title:   Managing Director

Address:

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn: Kathleen Dimock

Telephone: (617) 434-3830

Telecopy: (617) 434-4312

 

-167-



--------------------------------------------------------------------------------

[                        ], As a Lender By:       Name:     Title:  

Address:

 

Attn:

Telephone:

Telecopy:

 

-168-



--------------------------------------------------------------------------------

SCHEDULE I

Borrowers

Burlington Coat Factory Warehouse Corporation (Lead Borrower)

Burlington Coat Factory of Alabama, LLC

Burlington Coat Factory Warehouse of Anchorage, Inc.

Burlington Coat Factory of Arizona, LLC

Burlington Coat Factory of Arkansas, LLC

Baby Depot of California, LLC

Burlington Coat Factory of California, LLC

Burlington Coat Factory of San Bernardino, LLC

MJM Designer Shoes of California, LLC

Burlington Coat Factory of Colorado, LLC

Burlington Coat Factory of Connecticut, LLC

Cohoes Fashions of Connecticut, LLC

Burlington Coat Factory of Delaware, LLC

Burlington Coat Factory of Texas, L.P.

MJM Designer Shoes of Delaware, LLC

Burlington Coat Factory of Florida, LLC

MJM Designer Shoes of Florida, LLC

Burlington Coat Factory of Georgia, LLC

Burlington Coat Factory Warehouse of Atlanta, Inc.

Burlington Coat Factory of Hawaii, LLC

Burlington Coat Factory of Idaho, LLC

 

-169-



--------------------------------------------------------------------------------

Burlington Coat Factory of Illinois, LLC

Burlington Coat Factory Warehouse of East St. Louis, Inc.

Burlington Coat Factory of Indiana, LLC

Burlington Coat Factory of Iowa, LLC

Burlington Coat Factory of Kansas, LLC

Burlington Coat Factory of Kentucky, Inc.

Burlington Coat Factory of Louisiana, LLC

Burlington Coat Factory of Maine, LLC

Burlington Coat Factory of Maryland, LLC

Burlington Coat Factory of Massachusetts, LLC

Cohoes Fashions of Massachusetts, LLC

Burlington Coat Factory of Michigan, LLC

Burlington Coat Factory Warehouse of Detroit, Inc.

Burlington Coat Factory Warehouse of Redford, Inc.

Burlington Coat Factory Warehouse of Grand Rapids, Inc.

Burlington Coat Factory of Minnesota, LLC

Burlington Coat Factory of Mississippi, LLC

Burlington Coat Factory of Missouri, LLC

Burlington Coat Factory of Montana, LLC

Burlington Coat Factory of Nebraska, LLC

Burlington Coat Factory of Nevada, LLC

Burlington Coat Factory of New Hampshire, LLC

Burlington Coat Factory Direct Corporation

 

-170-



--------------------------------------------------------------------------------

Burlington Coat Factory of New Jersey, LLC

Burlington Coat Factory Warehouse of Edgewater Park, Inc.

Burlington Coat Factory Warehouse of New Jersey, Inc.

Cohoes Fashions of New Jersey, LLC

MJM Designer Shoes of Moorestown, Inc.

MJM Designer Shoes of New Jersey, LLC

Super Baby Depot of Moorestown, Inc.

Burlington Coat Factory of New Mexico, LLC

Burlington Coat Factory of New York, LLC

Georgetown Fashions Inc.

Monroe G. Milstein, Inc.

Cohoes Fashions of New York, LLC

MJM Designer Shoes of New York, LLC

Burlington Coat Factory of North Carolina, LLC

Burlington Coat Factory of North Dakota, LLC

Burlington Coat Factory of Ohio, LLC

Burlington Coat Factory Warehouse of Cleveland, Inc.

Burlington Coat Factory of Oklahoma, LLC

Burlington Coat Factory of Oregon, LLC

Burlington Coat Factory Warehouse of Bristol, LLC

Burlington Coat Factory of Pennsylvania, LLC

Burlington Coat Factory Warehouse of Montgomeryville, Inc.

Burlington Coat Factory Warehouse of Cheltenham, Inc.

 

-171-



--------------------------------------------------------------------------------

Burlington Coat Factory Warehouse of Langhorne, Inc.

Burlington Factory Warehouse of Reading, Inc.

Burlington Coat Factory Warehouse Inc.

MJM Designer Shoes of Pennsylvania, LLC

Burlington Coat Factory of Puerto Rico, LLC

Burlington Coat Factory of Rhode Island, LLC

Cohoes Fashions of Cranston, Inc.

Burlington Coat Factory of South Carolina, LLC

Burlington Coat Factory Warehouse of Charleston, Inc.

Burlington Coat Factory of South Dakota, LLC

Burlington Coat Factory Warehouse of Memphis, Inc.

Burlington Coat Factory Warehouse of Shelby, Inc.

Burlington Coat Factory Warehouse of Hickory Commons, Inc.

Burlington Coat Factory Warehouse of Baytown, Inc.

MJM Designer Shoes of Texas, Inc.

Burlington Coat Factory of Utah, LLC

Burlington Coat Factory of Vermont, LLC

Burlington Coat Factory of Virginia, LLC

Burlington Coat Factory of Pocono Crossing, LLC

BCF Cards, Inc.

Burlington Coat Factory Warehouse of Coliseum, Inc.

Burlington Coat Factory of Washington, LLC

Burlington Coat Factory of West Virginia, LLC

Burlington Coat Factory of Wisconsin, LLC

 

-172-



--------------------------------------------------------------------------------

SCHEDULE II

Facility Guarantors

Burlington Coat Factory Holdings, LLC

Burlington Coat Factory Investments Holdings, Inc.

Burlington Coat Factory Realty of Huntsville LLC

Burlington Coat Factory Realty of Mesa, Inc.

Burlington Coat Factory Realty of Desert Sky, Inc.

Burlington Coat Factory Realty of Dublin, Inc.

Burlington Coat Factory Realty of Florin, Inc.

Burlington Coat Factory Realty of Ventura, Inc.

Burlington Coat Realty of East Windsor, Inc.

Burlington Coat Factory of Texas, Inc.

C.F.I.C. Corporation

Burlington Coat Factory Realty Corp.

Burlington Coat Factory Realty of University Square, Inc.

Burlington Coat Factory Realty of Coral Springs, Inc.

Burlington Coat Factory Realty of West Colonial, Inc.

Burlington Coat Factory Realty of Orlando, Inc.

Burlington Coat Factory Realty of Sarasota, Inc.

K&T Acquisition Corp.

Bee Ridge Plaza, LLC

 

-173-



--------------------------------------------------------------------------------

Burlington Coat Factory Realty of Morrow, Inc.

Burlington Coat Realty of Gurnee, Inc.

Burlington Coat Factory Realty of Bloomingdale, Inc.

Burlington Coat Factory Realty of River Oaks, Inc.

Burlington Coat Factory Realty of Greenwood, Inc.

Burlington Coat Factory Realty of North Attleboro, Inc.

Burlington Coat Factory Realty of Des Peres, Inc.

Burlington Coat Realty of Las Vegas, Inc.

Burlington Coat Factory Realty of Edgewater Park, Inc.

Burlington Coat Factory Realty of Paramus, Inc.

Burlington Coat Factory Realty of Pinebrook, Inc.

Burlington Coat Factory Warehouse of Edgewater Park Urban Renewal Corp.

Burlington Coat Factory Realty of Yonkers, Inc.

LC Acquisition Corp.

Burlington Coat Factory Realty of Tulsa, Inc.

Burlington Coat Factory Realty of West Mifflin, Inc.

Burlington Coat Factory Realty of Langhorne, Inc.

Burlington Coat Factory Realty of Whitehall, Inc.

Burlington Coat Factory Realty of Memphis, Inc.

Burlington Coat Realty of Plano, Inc.

Burlington Coat Realty of Houston, Inc.

Burlington Coat Factory Realty of Westmoreland, Inc.

Burlington Coat Factory Realty of Bellaire, Inc.

 

-174-



--------------------------------------------------------------------------------

Burlington Coat Factory Realty of El Paso, Inc.

Burlington Coat Realty of Potomac, Inc.

Burlington Coat Factory Realty of Fairfax, Inc.

Burlington Coat Factory Realty of Coliseum, Inc.

Burlington Coat Factory Realty of Franklin, Inc.

BCF Florence Urban Renewal, L.L.C.

Scottchris, LLC

Burlington Shel 1, Inc.

 

-175-



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

 

To:   Bank of America, N.A.

   Date:                     

 

100 Federal Street, 9th Floor

 

Boston, Massachusetts 02110

 

Attention: Ms. Kathleen Dimock

 

Re:   Second Amended and Restated Credit Agreement dated as of September 2, 2011
(as amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by, among others, (i) Burlington Coat Factory Warehouse Corporation
(in such capacity, the “Lead Borrower”), (ii) the other Borrowers party thereto,
(iii) the Facility Guarantors party thereto, (iv) the Lenders party thereto, and
(v) Bank of America, N.A., as administrative agent and collateral agent for the
Lenders (in such capacity, the “Agent”). Capitalized terms used herein but not
defined shall have the meanings set forth in the Credit Agreement.

 

The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to you as follows:

 

1. No Defaults or Events of Default. No Default or Event of Default presently
exists, except as set forth in Appendix I.

 

2. Financial Calculations. Attached hereto as Appendix II are reasonably
detailed calculations with respect to average daily Availability for the period
ending                     .

 

3. Store Openings and Closings. Appendix III hereto sets forth in reasonable
detail all Store openings and Store closings for the period ending
                    , and states the aggregate number of the Loan Parties’
Stores as of the first day of the current Fiscal Quarter/FiscalYear.

 

4. No Material Accounting Changes, Etc. The financial statements furnished to
the Administrative Agent for the Fiscal Quarter/Fiscal Year ending
                     were prepared in accordance with GAAP (except as disclosed
on Appendix IV hereto, and subject to year end audit adjustments and the absence
of footnotes in the case of quarterly financial statements) consistently applied
and present fairly in all material respects the financial condition and results
of operations of the Loan Parties and their Subsidiaries on a Consolidated basis
at the close of the period covered. There has been no change in GAAP or the
application thereof since the date of the audited financial statements furnished
to the Administrative Agent for the Fiscal Year ending                     ,
other than the material accounting changes as disclosed on Appendix IV hereto.

 

-176-



--------------------------------------------------------------------------------

5. Unrestricted Subsidiaries. Appendix V hereto sets forth a list of all
Unrestricted Subsidiaries as of the period ending                     . Each
Subsidiary of the Loan Parties set on Appendix V qualifies as an Unrestricted
Subsidiary pursuant to the terms of the Credit Agreement.

 

6. [Financial Results of Holdings, the Lead Borrower and Restricted
Subsidiaries. Appendix VI hereto sets forth a reasonably detailed explanation of
the assets and results of operations included in the financial statements
delivered pursuant to Sections 5.01(a) and (b) of the Credit Agreement that are
attributable to Holdings, the Lead Borrower and the Lead Borrower’s Restricted
Subsidiaries, without regard to other material assets or Unrestricted
Subsidiaries.]1

 

1  To be included for any period when the financial statements provided pursuant
to Section 5.01 (a) or (b) of the Credit Agreement (i) are financial statements
of any direct or indirect parent company of Holdings and such parent company
owns any material assets other than the Lead Borrower and its Subsidiaries or
(ii) include the results of any Unrestricted Subsidiary.

 

-177-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this      day of
                    ,             .

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION By:       Financial Officer of
Lead Borrower   Name:       Title:    

 

-178-



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default presently exists.

[If a Default or Event of Default exists, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]

 

-179-



--------------------------------------------------------------------------------

APPENDIX II

Daily Availability:

a. Daily Availability for each day in the period ending [        ], as set forth
on the attached schedule.

b. Average daily Availability for such period:
                                                         

Pricing Grid Level:                                                  

 

-180-



--------------------------------------------------------------------------------

APPENDIX III

[Attach reasonable detail of all Store openings and Store closings for the
period ending                     ]

Aggregate number of the Loan Parties’ Stores as of the first day of the current
Fiscal Quarter/Fiscal Year:                                     

 

-181-



--------------------------------------------------------------------------------

APPENDIX IV

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since                      [the date of the most recently
delivered audited financial statements to the Administrative Agent prior to the
date of this Certificate]. [If material changes in GAAP or in application
thereof have occurred, the following describes the nature of such changes in
reasonable detail and the effect, if any, of each such material changes in GAAP
or in application thereof on the financial statements delivered in accordance
with the Credit Agreement.]

 

-182-



--------------------------------------------------------------------------------

APPENDIX V

The following are the Unrestricted Subsidiaries for the period ending
                    :

 

-183-



--------------------------------------------------------------------------------

APPENDIX VI

 

-184-



--------------------------------------------------------------------------------

Schedule 1.1(a)

Lenders and Commitments

 

Lender

   Commitment      Commitment
Percentage  

Bank of America, N.A.

   $ 130,000,000.00         21.666666667 % 

Wells Fargo Bank, National Association

   $ 120,000,000.00         20.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 80,000,000.00         13.333333333 % 

SunTrust Bank

   $ 80,000,000.00         13.333333333 % 

US Bank, National Association

   $ 75,000,000.00         12.500000000 % 

PNC Bank, National Association

   $ 40,000,000.00         6.666666667 % 

RBS Citizens Business Capital, a division of RBS Citizens, N.A.

   $ 40,000,000.00         6.666666667 % 

TD Bank, N.A.

   $ 35,000,000.00         5.833333333 %    

 

 

    

 

 

 

TOTAL

   $ 600,000,000.00         100.000000000 % 

 

-185-



--------------------------------------------------------------------------------

SCHEDULE A

Disqualified Institutions

None.

 

-186-